Exhibit 10.1

Execution Version

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

$81,498,000

CREDIT AGREEMENT

Dated as of December 10, 2019

 

among

 

K. HOVNANIAN ENTERPRISES, INC.,
as Borrower

HOVNANIAN ENTERPRISES, INC.,
as Holdings

 

THE SUBSIDIARIES OF HOLDINGS NAMED HEREIN,

as Subsidiary Guarantors

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent

 

and

 

THE LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

    Page ARTICLE I       DEFINITIONS AND ACCOUNTING TERMS

Section 1.01

Defined Terms

1

Section 1.02

Rules of Construction

46

Section 1.03

Times of Day

47

Section 1.04

Timing of Payment or Performance

47

Article II

 

THE COMMITMENTS AND BORROWINGS

Section 2.01

Initial Term Loans

47

Section 2.02

Borrowings of Refinancing Term Loans and Extended Term Loans

47

Section 2.03

Prepayments

48

Section 2.04

Termination of Commitments

51

Section 2.05

Repayment of Loans

51

Section 2.06

Interest

51

Section 2.07

Fees

52

Section 2.08

Computation of Interest and Fees

52

Section 2.09

Evidence of Indebtedness

52

Section 2.10

Payments Generally

52

Section 2.11

Sharing of Payments

54

Section 2.12

[Reserved]

54

Section 2.13

Extensions of Term Loans

55

Section 2.14

Refinancing Facilities

56

Section 2.15

Defaulting Lenders

58

Article III

 

TAXES, INCREASED COSTS, PROTECTION AND ILLEGALITY

Section 3.01

Taxes

59

Section 3.02

[Reserved]

62

Section 3.03

[Reserved]

63

Section 3.04

Capital Adequacy

63

Section 3.05

[Reserved]

63

Section 3.06

Matters Applicable to All Requests for Compensation

63

Section 3.07

Replacement of Lenders Under Certain Circumstances

64

 

i

--------------------------------------------------------------------------------

 

 

Section 3.08

Survival

64

Article IV

 

CONDITIONS PRECEDENT

Section 4.01

[Reserved]

64

Section 4.02

Conditions to Incurrence of the Initial Term Loans (Closing Date)

65

Article V

 

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND THE BORROWER

Section 5.01

Good Standing of the Borrower, Holdings and its Subsidiaries

66

Section 5.02

Loan Documents

66

Section 5.03

Absence of Defaults and Conflicts

67

Section 5.04

Authorization of this Agreement

67

Section 5.05

Environmental Laws and ERISA

67

Section 5.06

Litigation

67

Section 5.07

Financial Statements

67

Section 5.08

Investment Company Act

68

Section 5.09

Solvency

68

Section 5.10

Regulations T, U, X

68

Section 5.11

Sanctions

68

Section 5.12

Taxes

69

Section 5.13

Compliance with Laws

69

Section 5.14

Capital Stock

69

Section 5.15

Title to Properties

70

Section 5.16

Possession of Licenses and Permits

70

Section 5.17

Insurance

70

Section 5.18

No Material Adverse Change in Business

70

Section 5.19

Collateral

70

Article VI

 

COVENANTS

Section 6.01

Existence

71

Section 6.02

Payment of Taxes

71

Section 6.03

Limitations on Indebtedness

71

Section 6.04

Limitations on Restricted Payments

73

Section 6.05

Limitations on Liens

77

Section 6.06

Limitations on Restrictions Affecting Restricted Subsidiaries

77

Section 6.07

Limitations on Dispositions of Assets

80

 

ii

--------------------------------------------------------------------------------

 

 

Section 6.08

Guarantees by Restricted Subsidiaries

80

Section 6.09

[Reserved]

81

Section 6.10

Limitations on Transactions with Affiliates

81

Section 6.11

Limitations on Mergers, Consolidations and Sales of Assets

83

Section 6.12

Reports to Lenders

83

Section 6.13

Notice of Other Defaults

84

Section 6.14

Collateral Requirement; Further Assurances; Costs

84

Section 6.15

[Reserved]

87

Section 6.16

Change of Control Offers

87

Section 6.17

[Reserved]

88

Section 6.18

[Reserved]

88

Section 6.19

[Reserved]

88

Section 6.20

Limitation of Prepayment of Existing Junior Lien Indebtedness and Existing
Unsecured Indebtedness

88

Article VII

     

EVENTS OF DEFAULT AND REMEDIES

Section 7.01

Events of Default

90

Section 7.02

[Reserved]

93

Section 7.03

Application of Funds

93

Article VIII

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 8.01

Appointment and Authority

94

Section 8.02

Rights as a Lender

95

Section 8.03

Exculpatory Provisions

95

Section 8.04

Reliance by Administrative Agent

97

Section 8.05

Delegation of Duties

98

Section 8.06

Resignation of Administrative Agent: Appointment of Successor

98

Section 8.07

Non-Reliance on Administrative Agent and Other Lenders

99

Section 8.08

Collateral and Guarantee Matters

99

Section 8.09

[Reserved]

101

Section 8.10

Appointment of Supplemental Administrative Agents

101

Section 8.11

Administrative Agent May File Proofs of Claim

102

Section 8.12

Indemnification of Administrative Agent

103

Section 8.13

Agency for Perfection

103

 

iii

--------------------------------------------------------------------------------

 

 

Article IX

 

MISCELLANEOUS

Section 9.01

Amendments, Etc.

104

Section 9.02

Notices and Other Communications; Facsimile Copies

106

Section 9.03

No Waiver; Cumulative Remedies

107

Section 9.04

Expenses

107

Section 9.05

Indemnification by the Borrower

108

Section 9.06

Marshalling; Payments Set Aside

109

Section 9.07

Successors and Assigns

109

Section 9.08

[Reserved]

113

Section 9.09

Setoff

113

Section 9.10

Interest Rate Limitation

113

Section 9.11

Counterparts

113

Section 9.12

Integration

114

Section 9.13

Survival

114

Section 9.14

Severability

114

Section 9.15

GOVERNING LAW

114

Section 9.16

WAIVER OF RIGHT TO TRIAL BY JURY

115

Section 9.17

Binding Effect

115

Section 9.18

U.S.A PATRIOT Act Notice

115

Section 9.19

No Advisory or Fiduciary Relationship

115

Article X

 

GUARANTEES; RELEASE OF GUARANTOR

Section 10.01

Guarantee

116

Section 10.02

Obligations of each Guarantor Unconditional

116

Section 10.03

Release of a Guarantor

117

Section 10.04

Execution and Delivery of Guarantee

117

Section 10.05

Limitation on Guarantor Liability

117

Section 10.06

Article X not to Prevent Events of Default

117

Section 10.07

Waiver by the Guarantors

118

Section 10.08

Subrogation and Contribution

118

Section 10.09

Stay of Acceleration

118

 

iv

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

I

Initial Term Lenders

1.01

Unrestricted Subsidiaries

2.01

Initial Term Commitments

9.02

Administrative Agent’s Office, Certain Addresses for Notices

10.01

Subsidiary Guarantors

    EXHIBITS  

A-1

Form of Loan Notice

A-2

Form of Prepayment Notice

B

Form of Term Note

C

Form of Assignment and Assumption

D

Form of Administrative Questionnaire

E-1

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships For U.S.
Federal Income Tax Purposes)

E-2

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships For U.S.
Federal Income Tax Purposes)

E-3

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships For
U.S. Federal Income Tax Purposes)

E-4

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships For U.S.
Federal Income Tax Purposes)

F-1

[Reserved]

G-1

Form of Borrower Secretary’s Certificate

G-2

Form of Loan Party Secretary’s Certificate

H-1

Form of Certificate of Responsible Officer

H-2

Form of Perfection Certificate

H-3

Form of Solvency Certificate

I-1

Form of Opinion of Simpson Thacher & Bartlett LLP

I-2

Form of General Counsel Opinion

J-1

Form of Security Agreement

J-2

Form of Pledge Agreement

K Form of Supplemental Guarantee

               

v

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, restated, amended and restated or otherwise
modified from time to time, this “Agreement”) is entered into as of December 10,
2019, among HOVNANIAN ENTERPRISES, INC., a Delaware corporation (“Holdings”), K.
HOVNANIAN ENTERPRISES, INC., a California corporation (the “Borrower”), the
Subsidiaries of Holdings from time to time party hereto (each a “Subsidiary
Guarantor” and collectively, together with Holdings, the “Guarantors”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, each a “Lender”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent (as defined herein).

 

PRELIMINARY STATEMENTS

 

The Borrower has requested that the Initial Term Lenders make Initial Term Loans
to the Borrower in an aggregate principal amount of $81,498,000.

 

The Guarantors have agreed to guarantee the Loan Obligations of the Borrower
hereunder pursuant to the Guarantee.

 

The Lenders have agreed to provide the Loans on the terms and subject to the
conditions set forth in this Agreement and the other Loan Documents.

 

In consideration of the mutual covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01     Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“1.125 Lien Indenture” means the Indenture, dated as of October 31, 2019 (as
amended, supplemented, amended and restated or otherwise modified from time to
time), among the Borrower, Holdings, each of the other guarantors party thereto
and Wilmington Trust, National Association, as trustee and collateral agent.

 

“1.125 Lien Guarantees” means the guarantee of the 1.125 Lien Notes by each
guarantor under the 1.125 Lien Indenture.

 

“1.125 Lien Notes” means the 7.75% Senior Secured 1.125 Lien Notes due 2026,
issued by the Borrower under the 1.125 Lien Indenture.

 

“1.25 Lien Indenture” means the Indenture, dated as of October 31, 2019 (as
amended, supplemented, amended and restated or otherwise modified from time to
time), among the Borrower, Holdings, each of the other guarantors party thereto
and Wilmington Trust, National Association, as trustee and collateral agent.

 

1

--------------------------------------------------------------------------------

 

 

“1.25 Lien Guarantees” means the guarantee of the 1.25 Lien Notes by each
guarantor under the 1.25 Lien Indenture.

 

“1.25 Lien Notes” means the 10.5% Senior Secured 1.25 Lien Notes due 2026,
issued by the Borrower under the 1.25 Lien Indenture.

 

“1.5 Lien Indenture” means the Indenture, dated as of October 31, 2019 (as
amended, supplemented, amended and restated or otherwise modified from time to
time), among the Borrower, Holdings, each of the other guarantors party thereto
and Wilmington Trust, National Association, as trustee and collateral agent.

 

“1.5 Lien Guarantees” means the guarantee of the 1.5 Lien Notes by each
guarantor under the 1.5 Lien Indenture.

 

“1.5 Lien Notes” means the 11.25% Senior Secured 1.5 Lien Notes due 2026, issued
by the Borrower under the 1.5 Lien Indenture.

 

“1.5 Lien Obligations” means (a) the Obligations under the 1.5 Lien Notes and
(b) all other Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary secured by Liens on the Collateral that are equal in priority to the
Liens on the Collateral securing the 1.5 Lien Notes and guarantees thereof on a
1.5-lien basis, including all Obligations in respect thereof.

 

“1.75 Lien Indenture” means the Indenture, dated as of the Closing Date (as
amended, supplemented, amended and restated or otherwise modified from time to
time), among the Borrower, Holdings, each of the other guarantors party thereto
and Wilmington Trust, National Association, as trustee and collateral agent.

 

“1.75 Lien Guarantees” means the guarantee of the 1.75 Lien Notes by each
guarantor under the 1.75 Lien Indenture.

 

“1.75 Lien Notes” means the 10.00% Senior Secured 1.75 Lien Notes due 2025,
issued by the Borrower under the 1.75 Lien Indenture.

 

“1.75 Lien Obligations” means (a) the Obligations under the 1.75 Lien Notes and
(b) the Loan Obligations under this Agreement and the other Loan Documents.

 

“1.75 Pari Passu Lien Collateral Agent” means Wilmington Trust, National
Association, in its capacity as 1.75 Pari Passu Lien Collateral Agent as
appointed under the Security Agreement.

 

“Acceptable Commitment” has the meaning specified in Section 2.03(a)(vi).

 

“Acquired Indebtedness” means (a) with respect to any Person that becomes a
Restricted Subsidiary (or is merged into Holdings, the Borrower or any
Restricted Subsidiary) after the Closing Date, Indebtedness of such Person or
any of its Subsidiaries existing at the time such Person becomes a Restricted
Subsidiary (or is merged into Holdings, the Borrower or any Restricted
Subsidiary) that was not incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary (or being merged into Holdings, the
Borrower or any Restricted Subsidiary) and (b) with respect to Holdings, the
Borrower or any Restricted Subsidiary, any Indebtedness expressly assumed by
Holdings, the Borrower or any Restricted Subsidiary in connection with the
acquisition of any assets from another Person (other than Holdings, the Borrower
or any Restricted Subsidiary), which Indebtedness was not incurred by such other
Person in connection with or in contemplation of such acquisition. Indebtedness
incurred in connection with or in contemplation of any transaction described in
clause (a) or (b) of the preceding sentence shall be deemed to have been
incurred by Holdings or a Restricted Subsidiary, as the case may be, at the time
such Person becomes a Restricted Subsidiary (or is merged into Holdings, the
Borrower or any Restricted Subsidiary) in the case of clause (a) or at the time
of the acquisition of such assets in the case of clause (b), but shall not be
deemed Acquired Indebtedness.

 

2

--------------------------------------------------------------------------------

 

 

“Administrative Agent” means (a) on the date hereof, Wilmington Trust, National
Association in its capacity as administrative agent or collateral agent, as the
case may be, under any of the Loan Documents or (b) at any time after the date
hereof, any permitted successor administrative agent or collateral agent, as the
case may be, appointed in accordance with the terms hereof.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit D.

 

“Affiliate” means, when used with reference to a specified Person, any Person
directly or indirectly controlling, or controlled by or under direct or indirect
common control with, the Person specified.

 

“Affiliate Transaction” has the meaning specified in Section 6.10.

 

“Agent Fee Letter” means that certain letter, dated as of the date hereof, by
and among the Borrower and the Administrative Agent.

 

“Agent-Related Person” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).

 

“Aggregate Commitments” means the Term Commitments of all the Lenders.

 

“Aggregate Exposure” means, with respect to a Lender at any time, an amount
equal to such Lender’s Total Outstandings at such time plus the amount of such
Lender’s unfunded Term Commitment then in effect (if any).

 

“Aggregate Exposure Percentage” means, with respect to a Lender at any time, the
ratio (expressed as a percentage) of such Lender’s (a) Aggregate Exposure at
such time to (b) the sum of the Aggregate Exposures of all Lenders at such time.

 

“Agreement” has the meaning specified in the introductory paragraph.

 

“Anti-Money Laundering Laws” has the meaning specified in Section 5.11(b).

 

“Applicable Debt” means all Indebtedness of Holdings, the Borrower or any other
Loan Party (a) under Credit Facilities or (b) for borrowed money.

 

“Applicable Rate” means with respect to an Initial Term Loan, 10.0% per annum.

 

3

--------------------------------------------------------------------------------

 

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Asset Acquisition” means (a) an Investment by Holdings, the Borrower or any
Restricted Subsidiary in any other Person if, as a result of such Investment,
such Person shall become a Restricted Subsidiary or shall be consolidated or
merged with or into Holdings, the Borrower or any Restricted Subsidiary or (b)
the acquisition by Holdings, the Borrower or any Restricted Subsidiary of the
assets of any Person, which constitute all or substantially all of the assets or
of an operating unit or line of business of such Person or which is otherwise
outside the ordinary course of business.

 

“Asset Disposition” means any sale, transfer, conveyance, lease or other
disposition (including by way of merger, consolidation or sale and leaseback or
sale of shares of Capital Stock in any Subsidiary) (each, a “transaction”) by
Holdings, the Borrower or any Restricted Subsidiary to any Person of any
Property having a Fair Market Value in any transaction or series of related
transactions of at least $10.0 million; provided that such de minimis amount
shall not apply to any Land Banking Transactions (and with respect to Land
Banking Transactions, the proviso in clause (b) below shall apply). The term
“Asset Disposition” shall not include:

 

(a)     a transaction between Holdings, the Borrower and any Subsidiary
Guarantor or a transaction between Subsidiary Guarantors,

 

(b)     a transaction in the ordinary course of business, including sales
(directly or indirectly), sales subject to repurchase options, dedications and
other donations to governmental authorities, leases and sales and leasebacks of
(i) homes, improved land and unimproved land and (ii) real estate (including
related amenities and improvements) ; provided that in the case of any Land
Banking Transaction involving sales of Collateral (other than Collateral
acquired by Holdings, the Borrower or any Restricted Subsidiary within 180 days
prior to the entering into of a definitive agreement for such Land Banking
Transaction) (“Land Banking Collateral Sales”) this exception (b) to the
definition of “Asset Disposition” shall only apply if (x) on a pro forma basis
after giving effect to any such Land Banking Collateral Sales, the Collateral
Ratio would not be less than 150% or (y) if the Collateral Ratio is not at least
150% after giving pro forma effect thereto, any Land Banking Collateral Sales do
not in the aggregate exceed a GAAP book value for all such Collateral of $10.0
million during any fiscal quarter beginning with the fiscal quarter ended July
31, 2016 (with any unused amounts in any fiscal quarter aggregating inclusive of
the fiscal quarter ended July 31, 2016 being carried over to subsequent fiscal
quarters subject to a maximum GAAP book value of $50.0 million in any fiscal
quarter),

 

(c)     a transaction involving the sale of Capital Stock of, or the disposition
of assets in, an Unrestricted Subsidiary (other than a JV Holding Company or
Permitted Joint Venture, except a sale or a disposition to a Restricted
Subsidiary),

 

(d)     any exchange or swap of assets of Holdings, the Borrower or any
Restricted Subsidiary for assets (including Capital Stock of any Person that is
or will be a Restricted Subsidiary following receipt thereof) that (i) are to be
used by Holdings, the Borrower or any Restricted Subsidiary in the ordinary
course of its Real Estate Business and (ii) have a Fair Market Value not less
than the Fair Market Value of the assets exchanged or swapped (provided that
(except as permitted by clause (c) under the definition of “Permitted
Investment”) to the extent that the assets exchanged or swapped were Collateral,
the assets received are pledged as Collateral under the Collateral Documents
substantially simultaneously with such exchange or swap, with the Lien on such
assets received being of the same priority with respect to Loans as the Lien on
the assets disposed of),

 

4

--------------------------------------------------------------------------------

 

 

(e)     any sale, transfer, conveyance, lease or other disposition of assets and
properties that is governed by Section 6.11 hereof,

 

(f)     dispositions of mortgage loans and related assets and mortgage-backed
securities in the ordinary course of a mortgage lending business,

 

(g)     the creation of a Permitted Lien and dispositions in connection with
Permitted Liens,

 

(h)     any sale, transfer, conveyance, lease or other disposition that
constitutes a Restricted Payment or Permitted Investment,

 

(i)     sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements,

 

(j)     the unwinding of any Hedging Obligations,

 

(k)     foreclosures, condemnation, eminent domain or any similar action on
assets,

 

(l)     any financing transaction with respect to property built or acquired by
Holdings or any Restricted Subsidiary after the Closing Date,

 

(m)     any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business, and

 

(n)     the issuance of directors’ qualifying shares and shares issued to
foreign nationals or other third parties as required by applicable law.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C or in another form reasonably acceptable to the
Administrative Agent.

 

“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.

 

“Attributable Debt” means, with respect to any Financing Lease Obligations, the
capitalized amount thereof determined in accordance with GAAP.

 

“Authorization” has the meaning specified in Section 5.03.

 

“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Board of Directors” means, when used with reference to the Borrower or
Holdings, as the case may be, the board of directors or any duly authorized
committee of that board or any director or directors and/or officer or officers
to whom that board or committee shall have duly delegated its authority.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

5

--------------------------------------------------------------------------------

 

 

“Borrower’s Office” means the Borrower’s address and, as appropriate, account as
set forth on Schedule 9.02, or such other address or account as the Borrower may
from time to time notify in writing to the Administrative Agent and the Lenders

 

“Borrowing” means a borrowing of Refinancing Term Loans or Extended Term Loans,
as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of or in
such Person’s capital stock or other equity interests, and options, rights or
warrants to purchase such capital stock or other equity interests, whether now
outstanding or issued after the Closing Date, including all Disqualified Stock
and Preferred Stock, but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock.

 

“Cash Equivalents” means:

 

(a)     U.S. dollars, Canadian dollars, euros, pounds sterling, any national
currency of any participating member state in the European Union or local
currencies held from time to time in the ordinary course of business;

 

(b)     securities issued or directly and fully guaranteed or insured by the
U.S. government or any country that is a member state of the European Union or
any agency or instrumentality thereof having maturities of one year or less from
the date of acquisition;

 

(c)     certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances with maturities of one year or
less from the date of acquisition, in each case with any domestic commercial
bank having capital and surplus in excess of $500.0 million;

 

(d)     marketable general obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
and, at the time of acquisition, having a credit rating of at least “A” or the
equivalent thereof by S&P or Moody’s, or carrying an equivalent rating by a
nationally recognized Rating Agency, if both of the two named Rating Agencies
cease publishing ratings of investments;

 

(e)     repurchase obligations for underlying securities of the types described
in clauses (b), (c) and (d) of this definition entered into with any financial
institution meeting the qualifications specified in clause (c) of this
definition;

 

(f)     commercial paper rated P-1, A-1 or the equivalent thereof by Moody’s or
S&P, respectively, and in each case maturing within one year after the date of
acquisition;

 

(g)     investments with average maturities of one year or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s; and

 

(h)     investments in investment companies or money market funds substantially
all of the assets of which consist of securities described in the foregoing
clauses (a) through (g) of this definition.

 

6

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (a) above;
provided that such amounts are converted into any currency listed in clause (a)
as promptly as practicable and in any event within ten (10) Business Days
following the receipt of such amounts.

 

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight overdraft facility that
is not in default): ACH transactions, treasury and/or cash management services,
including controlled disbursement services, overdraft facilities, foreign
exchange facilities, deposit and other accounts and merchant services.

 

“Change of Control” means:

 

(a)     any sale, lease or other transfer (in one transaction or a series of
transactions) of all or substantially all of the consolidated assets of Holdings
and its Restricted Subsidiaries to any Person (other than a Restricted
Subsidiary); provided, however, that a transaction where the holders of all
classes of Common Equity of Holdings immediately prior to such transaction own,
directly or indirectly, more than 50% of all classes of Common Equity of such
Person immediately after such transaction shall not be a Change of Control;

 

(b)     a “person” or “group” (within the meaning of Section 13(d) of the
Exchange Act (other than (x) Holdings or (y) the Permitted Hovnanian Holders))
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of Common Equity of Holdings representing more than 50% of the voting power of
the Common Equity of Holdings; or

 

(c)     the stockholders of Holdings approve any plan or proposal for the
liquidation or dissolution of Holdings; provided, however, that a liquidation or
dissolution of Holdings which is part of a transaction that does not constitute
a Change of Control under the proviso contained in clause (a) of this definition
shall not constitute a Change of Control.

 

“Change of Control Offer” has the meaning specified in Section 6.16.

 

“Change of Control Repurchase Date” has the meaning specified in Section 6.16.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Initial Term Lenders, Refinancing Term Lenders or Extending Term Lenders
with loans or commitments hereunder with identical terms, (b) when used with
respect to Term Commitments, refers to whether such Term Commitments are Initial
Term Commitments or Term Commitments in respect of Refinancing Term Loans with
identical terms and (c) when used with respect to Loans or a Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Initial Term
Loans, Refinancing Term Loans or Extended Term Loans with identical terms, in
the case of each of clauses (a), (b) and (c), under this Agreement as originally
in effect or as amended or otherwise modified pursuant to Section 2.13, Section
2.14 or Section 9.01, of which such Loan, Borrowing or Term Commitment shall be
a part.

 

“Closing Date” means the date on which the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 4.02, which date is December
10, 2019.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

 

7

--------------------------------------------------------------------------------

 

 

“Collateral” means all property or assets of the Borrower and the Guarantors
(whether now owned or hereafter arising or acquired) that secure the Obligations
with respect to the Loan Obligations under the Collateral Documents.

 

“Collateral Documents” means, collectively, the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement, the First Lien Collateral
Agency Agreement, the Security Agreement, the Pledge Agreement, the Intellectual
Property Security Agreements and any collateral agency agreement related to any
of the foregoing, in each case, if any, and each of the other agreements,
instruments or documents that creates, perfects or evidences, or purports to
create, perfect or evidence, a Lien on any Collateral in favor of the
Administrative Agent or the 1.75 Pari Passu Lien Collateral Agent, as
applicable, for the benefit of the Secured Parties as security for the Loan
Obligations, in each case, to be entered on or after the Closing Date.

 

“Collateral Ratio” means the ratio of the aggregate fair market value of the
Collateral (to the extent the Liens securing such Collateral have been
perfected) (as determined in good faith by Holdings’ chief financial officer) to
the aggregate principal amount of Collateralized Debt as of such date of
determination.

 

“Collateralized Debt” means (i) the aggregate principal amount of all
outstanding Indebtedness and all letters of credit secured by Liens on the
Collateral, plus (ii) the aggregate amount of all unfunded commitments under all
revolving credit facilities or revolving lines of credit secured by Liens on the
Collateral, plus (iii) without duplication, the aggregate principal amount of
Indebtedness that at the time of determination would be permitted to be incurred
under this Agreement and secured by Liens on the Collateral pursuant to clause
(i)(a), (i)(c) and (i)(f) under the definition of “Permitted Liens,” but
excluding any such principal amount of potential Indebtedness to the extent any
outstanding debt instrument of Holdings or the Borrower would prohibit the
incurrence of a Lien in respect thereof at such time, but in each case,
excluding Indebtedness, letters of credit and unfunded commitments secured by
Liens on the Collateral that rank junior to the Liens on the Collateral securing
the Loans.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled to (a) vote in the election of directors of such Person or
(b) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

 

“Compensation Period” has the meaning specified in Section 2.10(b)(ii).

 

“Competitors” means those Persons identified in writing to the Administrative
Agent and the Initial Term Lenders on or prior to the Closing Date as
competitors or who are clearly identifiable Affiliates of such Persons solely by
similarity of such Affiliate’s name.

 

“Consolidated Cash Flow Available for Fixed Charges” means, for any period,
Consolidated Net Income for such period plus (each to the extent deducted in
calculating such Consolidated Net Income and determined in accordance with GAAP)
the sum for such period, without duplication, of:

 

(a)     provision for taxes based on income or profits or capital gains,
including U.S. federal, state, non-U.S., franchise, excise, value added and
similar taxes and foreign withholding taxes of such Person paid or accrued
during such period, including any penalties and interest relating to such taxes
or arising from any tax examinations,

 

8

--------------------------------------------------------------------------------

 

 

(b)     Consolidated Interest Expense,

 

(c)     depreciation and amortization expenses and other non-cash charges to
earnings,

 

(d)     any fees, expenses, charges or losses (other than depreciation or
amortization expense) related to any Equity Offering, Permitted Investment,
acquisition, disposition, recapitalization or the incurrence of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including (i) such fees, expenses or charges
related to the making of Loans hereunder and (ii) any amendment or other
modification of the Loans hereunder or other Indebtedness,

 

(e)     any other non-cash charges, including any write-offs, write-downs,
expenses, losses or items, excluding any such charge that represents an accrual
or reserve for a cash expenditure for a future period,

 

(f)     costs of surety bonds incurred in such period in connection with
financing activities,

 

(g)      any costs or expense incurred by Holdings, the Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of Holdings or net cash proceeds
of an issuance of Qualified Stock solely to the extent that such net cash
proceeds are excluded from the calculation set forth in clause (iii) of Section
6.04(a),

 

(h) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements in accordance with GAAP resulting
from the application of purchase accounting, or the amortization or write-off of
any amounts thereof, net of taxes,

 

(i)     any impairment charge, asset write-off or write-down pursuant to ASC 350
and ASC 360 (formerly Financial Accounting Standards Board Statement Nos. 142
and 144, respectively) and the amortization of intangibles arising pursuant to
ASC 805 (formerly Financial Accounting Standards Board Statement No. 141), and

 

(j)     cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated Cash Flow Available for Fixed Charges in
any period to the extent non-cash gains relating to such receipts were deducted
in the calculation of Consolidated Cash Flow Available for Fixed Charges
pursuant to clause (k) below for any previous period and not added back, minus

 

(k)     non-cash gains increasing Consolidated Net Income for such period,
excluding any non-cash gains which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges that reduced Consolidated Cash Flow
Available for Fixed Charges in any prior period; provided that, to the extent
non-cash gains are deducted pursuant to this clause (k) for any previous period
and not otherwise added back to Consolidated Cash Flow Available for Fixed
Charges, Consolidated Cash Flow Available for Fixed Charges shall be increased
by the amount of any cash receipts (or any netting arrangements resulting in
reduced cash expenses) in respect of such non-cash gains received in subsequent
periods to the extent not already included therein, and plus or minus (as
applicable and without duplication) to eliminate the following items to the
extent reflected in Consolidated Net Income,

 

9

--------------------------------------------------------------------------------

 

 

(l)     (i) any net gain or loss resulting in such period from currency gains or
losses related to Indebtedness, intercompany balances and other balance sheet
items, and (ii) any unrealized net gain or loss resulting in such period from
Hedging Obligations, and the application of Financial Accounting Standards
Codification No. 815—Derivatives and Hedging (formerly Financing Accounting
Standards Board Statement No. 133), and its related pronouncements and
interpretations (or any successor provision).

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any
determination date, the ratio of (x) Consolidated Cash Flow Available for Fixed
Charges for the prior four full fiscal quarters (the “Four Quarter Period”) for
which financial results have been reported immediately preceding the
determination date (the “Transaction Date”), to (y) the aggregate Consolidated
Interest Incurred for the Four Quarter Period. For purposes of this definition,
“Consolidated Cash Flow Available for Fixed Charges” and “Consolidated Interest
Incurred” shall be calculated after giving effect on a pro forma basis for the
period of such calculation to:

 

(a)     the incurrence or the repayment, repurchase, redemption, retirement,
defeasance or other discharge or the assumption by another Person that is not an
Affiliate (collectively, “repayment”) of any Indebtedness of Holdings, the
Borrower or any Restricted Subsidiary (and the application of the proceeds
thereof) giving rise to the need to make such calculation, and any incurrence or
repayment of other Indebtedness (and the application of the proceeds thereof),
at any time on or after the first day of the Four Quarter Period and on or prior
to the Transaction Date, as if such incurrence or repayment, as the case may be
(and the application of the proceeds thereof), occurred on the first day of the
Four Quarter Period, except that Indebtedness under revolving credit facilities
shall be deemed to be the average daily balance of such Indebtedness during the
Four Quarter Period (as reduced on such pro forma basis by the application of
any proceeds of the incurrence of Indebtedness giving rise to the need to make
such calculation);

 

(b)     any Asset Disposition, Asset Acquisition (including any Asset
Acquisition giving rise to the need to make such calculation as a result of
Holdings, the Borrower or any Restricted Subsidiary (including any Person that
becomes a Restricted Subsidiary as a result of any such Asset Acquisition)
incurring Acquired Indebtedness at any time on or after the first day of the
Four Quarter Period and on or prior to the Transaction Date), Investment, merger
or consolidation as if such Asset Disposition, Asset Acquisition (including the
incurrence or repayment of any such Indebtedness), Investment, merger or
consolidation and the inclusion, notwithstanding clause (b) of the definition of
“Consolidated Net Income,” of any Consolidated Cash Flow Available for Fixed
Charges associated with such Asset Acquisition or other transaction as if it
occurred on the first day of the Four Quarter Period; provided, however, that
the Consolidated Cash Flow Available for Fixed Charges associated with any Asset
Acquisition or other transaction shall not be included to the extent the net
income so associated would be excluded pursuant to the definition of
“Consolidated Net Income,” other than clause (b) thereof, as if it applied to
the Person or assets involved before they were acquired; and

 

(c)     the Consolidated Cash Flow Available for Fixed Charges and the
Consolidated Interest Incurred attributable to discontinued operations, as
determined in accordance with GAAP, shall be excluded.

 

10

--------------------------------------------------------------------------------

 

 

Furthermore, in calculating “Consolidated Cash Flow Available for Fixed Charges”
for purposes of determining the denominator (but not the numerator) of this
“Consolidated Fixed Charge Coverage Ratio,”

 

(a)     interest on Indebtedness in respect of which a pro forma calculation is
required that is determined on a fluctuating basis as of the Transaction Date
(including Indebtedness actually incurred on the Transaction Date) and which
will continue to be so determined thereafter shall be deemed to have accrued at
a fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the Transaction Date, and

 

(b)     notwithstanding the immediately preceding clause (a), interest on such
Indebtedness determined on a fluctuating basis, to the extent such interest is
covered by agreements relating to Interest Protection Agreements, shall be
deemed to accrue at the rate per annum resulting after giving effect to the
operation of such agreements.

 

“Consolidated Interest Expense” of Holdings for any period means the Interest
Expense of Holdings, the Borrower and the Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Incurred” for any period means the Interest Incurred of
Holdings, the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” for any period means the aggregate net income (or
loss) of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, that there will be
excluded from such net income (loss) (to the extent otherwise included therein),
without duplication:

 

(a)     the net income (or loss) of (x) any Unrestricted Subsidiary (other than
a Mortgage Subsidiary) or (y) any Person (other than a Restricted Subsidiary or
a Mortgage Subsidiary) that is accounted for by the equity method of accounting,
except, in each case, to the extent that any such income has actually been
received by Holdings, the Borrower or any Restricted Subsidiary in the form of
cash dividends or similar cash distributions during such period,

 

(b)     except to the extent includable in Consolidated Net Income pursuant to
clause (a) of this definition, the net income (or loss) of any Person that
accrued prior to the date that (i) such Person becomes a Restricted Subsidiary
or is merged with or into or consolidated with Holdings, the Borrower or any of
its Restricted Subsidiaries (except, in the case of an Unrestricted Subsidiary
that is redesignated a Restricted Subsidiary during such period, to the extent
of its retained earnings from the beginning of such period to the date of such
redesignation) or (ii) the assets of such Person are acquired by Holdings or any
Restricted Subsidiary,

 

(c)     solely for the purpose of determining the amount available for
Restricted Payments under clause (iii) of Section 6.04(a), the net income of any
Restricted Subsidiary that is not a Loan Party to the extent that (but only so
long as) the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of that income is not permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary during such period, except, the net income of any such Restricted
Subsidiary for such period will be included in such Consolidated Net Income up
to the aggregate amount of cash that could have been distributed by such
Restricted Subsidiary during such period to Holdings or another Restricted
Subsidiary as a dividend,

 

11

--------------------------------------------------------------------------------

 

 

(d)     the gains or losses, together with any related provision for taxes,
realized during such period by Holdings, the Borrower or any Restricted
Subsidiary resulting from (i) the acquisition of securities, or extinguishment
of Indebtedness or Hedging Obligations or other derivative instruments
(including deferred financing costs written off and premiums paid), of Holdings
or any Restricted Subsidiary, (ii) any Asset Disposition by Holdings or any
Restricted Subsidiary, (iii) any non-cash income (or loss) related to currency
gains or losses related to Indebtedness, intercompany balances and other balance
sheet items and to Hedging Obligations pursuant to Financial Accounting
Standards Codification No. 815—Derivatives and Hedging (formerly Financing
Accounting Standards Board Statement No. 133) and its related pronouncements and
interpretations (or any successor provision) and (iv) any non-cash expense,
income or loss attributable to the movement in mark-to-market valuation of
foreign currencies, Indebtedness or derivative instruments pursuant to GAAP,

 

(e)     any extraordinary, unusual or non-recurring gain or loss (but excluding
any impairment charges), in each case, less all fees and expenses relating
thereto and any expenses, severance, relocation costs, curtailments or
modifications to pension and post-retirement employee benefits plans,
integration and other restructuring and business optimization costs, charges,
reserves or expenses (including relating to acquisitions after the Closing
Date), and one-time compensation charges together with any related provision for
taxes, realized by Holdings, the Borrower or any Restricted Subsidiary,

 

(f)     the cumulative effect of a change in accounting principles and changes
as a result of adoption or modification of accounting policies during such
period,

 

(g)     any net after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed or discontinued operations,

 

(h)     any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by Holdings,

 

(i)     (A) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, phantom equity, stock options, restricted stock,
units or other rights to officers, directors, managers or employees and (B)
non-cash income (loss) attributable to deferred compensation plans or trusts,

 

(j)     any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment,
recapitalization, Asset Disposition, issuance or repayment of Indebtedness,
issuance of Capital Stock, refinancing transaction or amendment or modification
of any debt instrument (in each case, including any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed)
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, and

 

(k) to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as the Borrower has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer or indemnifying party and only to the extent that such amount is (i) not
denied by the applicable carrier or indemnifying party in writing within 180
days and (ii) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), losses and expenses with respect to liability or casualty
events or business interruption shall be excluded;

 

12

--------------------------------------------------------------------------------

 

 

provided, further, that for purposes of calculating Consolidated Net Income
solely as it relates to clause (iii) of Section 6.04(a), clauses (d)(ii) and (h)
above shall not be applicable.

 

“Consolidated Tangible Assets” of Holdings as of any date means the total amount
of assets of Holdings and its Restricted Subsidiaries (less applicable reserves)
on a consolidated basis at the end of the fiscal quarter for which financial
results have been reported immediately preceding such date, as determined in
accordance with GAAP, less: (a) non-recourse mortgages secured by inventory, net
of debt issuance costs, (b) liabilities from inventory not owned, net of debt
issuance costs, (c) any deferred tax assets and any valuation allowance recorded
with respect thereto, (d) Intangible Assets and (e) appropriate adjustments on
account of minority interests of other Persons holding equity investments in
Restricted Subsidiaries, in the case of each of clauses (a) through (e) above,
as reflected on the consolidated balance sheet of Holdings and its Restricted
Subsidiaries as of the end of the fiscal quarter immediately preceding such
date, with such pro forma adjustments to Consolidated Tangible Assets as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of “Consolidated Fixed Charge Coverage Ratio.”

 

“Consolidated Total Debt” of Holdings means, on any date of determination, the
aggregate amount of Indebtedness of Holdings, the Borrower and Restricted
Subsidiaries incurred under (without duplication): (x) Section 6.03(a) plus (y)
Sections 6.03(b)(ii) and 6.03(b)(iii) plus (z) clauses (a), (c), (g), (i), (k),
(n) and (u) of the definition of “Permitted Indebtedness” outstanding on the
applicable date of determination. For purposes of calculating the Secured Debt
Leverage Ratio, all amounts committed but not yet incurred under the Specified
Credit Facility shall be deemed to have been incurred.

 

“control” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Credit Facilities” means, with respect to Holdings, the Borrower or any of its
Restricted Subsidiaries, one or more debt facilities or other financing
arrangements (including commercial paper facilities or indentures) providing for
revolving credit loans, term loans, letters of credit or other long-term
indebtedness, including any notes, mortgages, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements or refundings
thereof and any indentures or credit facilities or commercial paper facilities
that exchange, replace, refund, refinance, extend, renew, restate, amend,
supplement or modify any part of the loans, notes, other credit facilities or
commitments thereunder, including any such exchanged, replacement, refunding,
refinancing, extended, renewed, restated, amended, supplemented or modified
facility or indenture that increases the amount permitted to be borrowed
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Section 6.03) or adds Holdings, the Borrower or
Restricted Subsidiaries as additional borrowers or guarantors thereunder and
whether by the same or any other agent, lender or group of lenders.

 

13

--------------------------------------------------------------------------------

 

 

“Currency Agreement” of any Person means any foreign exchange contract, currency
swap agreement or other similar agreement or arrangement designed to protect
such Person or any of its Subsidiaries against fluctuations in currency values.
For the avoidance of doubt, any Permitted Convertible Indebtedness Call
Transaction will not constitute a Currency Agreement.

 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

“Debtor Relief Laws” means Title 11 of the United States Code, and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, examinership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Declined Proceeds” has the meaning specified in Section 2.03(b)(iii).

 

“Default” means any event, act or condition that is, or after notice or the
passage of time or both would be, an Event of Default.

 

“Default Rate” means, with respect to any overdue Loan or interest, an interest
rate equal to 2.00% per annum in excess of the interest rate otherwise
applicable to such overdue Loan (or the Loan to which such overdue interest
relates).

 

“Defaulting Lender” means, at any time, a Lender as to which the Administrative
Agent has notified the Borrower that (a) such Lender has failed for two (2) or
more Business Days to comply with its obligations under this Agreement to make a
Loan (a “Lender Funding Obligation”) required to be funded hereunder, (b) such
Lender has notified the Administrative Agent or Borrower in writing, that it
will not comply with any such Lender Funding Obligation hereunder, or has
defaulted on its Lender Funding Obligations under other loan agreements, credit
agreements or other similar agreements in which it commits to extend credit
generally or (c) such Lender has, for three (3) or more Business Days, failed to
confirm in writing to the Borrower, in response to a written request of the
Borrower (based on the reasonable belief that it may not fulfill its Lender
Funding Obligations), that it will comply with its Lender Funding Obligations
hereunder; provided, that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Borrower. The
Administrative Agent or Borrower will promptly send to all parties hereto a copy
of any notice to the Borrower or Administrative Agent, as applicable, provided
for in this definition.

 

“Designation Amount” has the meaning specified under the definition of
“Unrestricted Subsidiary.”

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, (a) matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, on or prior to the Latest
Maturity Date on the date of determination or (b) is convertible into or
exchangeable or exercisable for (whether at the option of the issuer or the
holder thereof) (i) debt securities or (ii) any Capital Stock referred to in (a)
above, in each case, at any time prior to the Latest Maturity Date on the date
of determination; provided, however, that any Capital Stock that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require Holdings to
repurchase or redeem such Capital Stock upon the occurrence of a change in
control or asset disposition occurring prior to the Latest Maturity Date on the
date of determination shall not constitute Disqualified Stock if the change in
control or asset disposition provision applicable to such Capital Stock are no
more favorable to such holders than the provisions of Section 6.07 or Section
6.09 (as applicable) and such Capital Stock specifically provides that Holdings
will not repurchase or redeem any such Capital Stock pursuant to such provisions
prior to Holdings’ repurchase of the Loans as are required pursuant to the
provisions of Section 6.07 or Section 6.09 hereof (as applicable).

 

14

--------------------------------------------------------------------------------

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person that meets the requirements to be an
assignee under Section 9.07(b), provided, that under no circumstances shall (i)
any Competitor be an assignee without the prior written consent of the Borrower
and, (ii) subject to clauses (k) and (l) of Section 9.07, Holdings, the Borrower
or any Affiliate thereof or a natural person, be an Eligible Assignee.

 

“Environmental Laws” has the meaning specified in Section 5.05.

 

“Equity Offering” means any public or private sale, after the Closing Date, of
Qualified Stock of Holdings, other than (a) an issuance by or to any Subsidiary,
(b) public offerings registered on Form S-4 or S-8 or any successor form thereto
or (c) any issuance pursuant to employee benefit plans or otherwise in
compensation to officers, directors or employees.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Exchange” means the exchange by holders of Exchanged Existing Debt for the
Initial Term Loans and cash pursuant to the Exchange Agreement.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Exchange Agreement” means that certain Exchange Agreement, dated on or about
the Closing Date, among the Borrower, Holding, other guarantors named therein,
the other parties named therein and the holders named therein, relating to the
Exchange.

 

“Exchange Documentation” means, collectively, the Exchange Agreement and all
definitive documentation governing, or related to, the Exchange, this Agreement
and the Exchanged Existing Debt, including all exchange agreements, consent
agreements, indentures, security agreements, pledge agreements, certificates,
instruments and other agreements.

 

“Exchanged Existing Debt” means $162,996,000 aggregate principal amount of the
term loans under the Existing Term Loan Agreement.

 

15

--------------------------------------------------------------------------------

 

 

“Excluded Property” means (a) [reserved], (b) up to $50.0 million of assets
received in connection with Asset Dispositions and asset swaps or exchanges as
permitted by clause (c) of the definition of “Permitted Investment”; provided
that such assets are not of a character that would be Collateral and Holdings is
not able to obtain a Lien on such assets in favor of the Administrative Agent or
the 1.75 Pari Passu Lien Collateral Agent, as applicable, for the benefit of the
Secured Parties after the use of reasonable efforts, (c) personal property where
the cost of obtaining a security interest or perfection thereof exceeds its
benefits (as reasonably determined by Holdings’ Board of Directors in a board
resolution delivered to the Administrative Agent), (d) assets securing Purchase
Money Indebtedness, Non-Recourse Indebtedness and Refinancing Non-Recourse
Indebtedness to the extent the terms of such Indebtedness prohibit the
incurrence of any other Liens thereon; provided that Holdings uses reasonable
efforts to obtain Liens on the assets securing such Indebtedness, in favor of
the Administrative Agent or the 1.75 Pari Passu Lien Collateral Agent, as
applicable, for the benefit of the Secured Parties, that is junior to the Liens
securing such Indebtedness and otherwise consistent with priorities set forth in
the First Lien Intercreditor Agreement, (e) real property located outside the
United States, (f) Unentitled Land, (g) equity interests in Unrestricted
Subsidiaries, except for JV Holding Companies, (h) any property in a community
under development with a dollar amount of investment as of the most recent
month-end (as determined in accordance with GAAP) of less than $2.0 million or
with less than 10 lots remaining, (i) any assets or property excluded from the
Collateral pursuant to clause (ii) of the proviso of Article 2 of the Security
Agreement and (j) up to $25.0 million of cash or cash equivalents that are
pledged to secure obligations permitted to be secured pursuant to clause (d) of
the definition of “Permitted Liens” if, after the use of reasonable efforts by
Holdings to obtain a Lien on such cash or cash equivalents in favor of the
Administrative Agent or the 1.75 Pari Passu Lien Collateral Agent, as
applicable, for the benefit of the Secured Parties, the holders of the
obligations secured by such cash and cash equivalents do not consent to the
granting of such Liens.

 

“Excluded Subsidiary” means (a) each non-wholly owned Subsidiary and (b) each
Subsidiary of Holdings (other than the Borrower) that has a book value of less
than $2.0 million, measured at the end of the most recently completed fiscal
year for which financial statements have been provided as set forth under
Section 6.12 (or if acquired or created subsequent to such delivery, measured at
the most recent practicable date (or estimated in the reasonable judgment of
Holdings)); provided that in each case, such Subsidiary has not guaranteed any
other Applicable Debt of Holdings or the Borrower; provided, further, that in no
event shall Excluded Subsidiaries comprise in the aggregate more than 2.0% of
the Consolidated Tangible Assets, measured at the end of the most recently
completed fiscal year for which financial statements have been provided as set
forth under Section 6.12 hereof.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Agent or Lender or required to be withheld or deducted from a payment to any
Lender or an Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Lender or Agent being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, United States federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Term Commitment pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Loan or Term Commitment (other than
pursuant to an assignment request by the Borrower under Section 3.07) or (ii)
such Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01, amounts with respect to such Taxes were payable either
to such Lender's assignor immediately before such Lender acquired the applicable
interest in a Loan or Term Commitment or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Lender’s or Agent’s
failure to comply with Section 3.01(f) and (d) any withholding Taxes imposed
under FATCA.

 

“Existing 8.000% Unsecured Notes” means the Borrower’s 8.000% Senior Notes due
2027 issued pursuant to the Existing 8.000% Unsecured Notes Indenture.

 

“Existing 8.000% Unsecured Notes Indenture” means the Indenture, dated as of
November 5, 2014, among the Borrower, the guarantors party thereto and
Wilmington Trust, National Association, as trustee (as amended or supplemented
from time to time).

 

16

--------------------------------------------------------------------------------

 

 

“Existing 13.5%/5.0% Unsecured Notes” means the Borrower’s 13.5% Senior Notes
due 2026 and 5.0% Senior Notes due 2040, each issued pursuant to the Existing
13.5%/5.0% Unsecured Notes Indenture.

 

“Existing 13.5%/5.0% Unsecured Notes Indenture” means the Indenture, dated as of
February 1, 2018, among the Borrower, the guarantors named therein and
Wilmington Trust, National Association, as trustee, governing the Existing
13.5%/5.0% Unsecured Notes (as amended or supplemented from time to time).

 

“Existing Notes Exchange” means (a) the Borrower’s offer to exchange, and
subsequent exchange of, 164,860,000 aggregate principal amount of its Existing
Secured Notes for a combination of cash, as applicable, and 1.75 Lien Notes
pursuant to the terms and conditions set forth in the confidential offering
memorandum and consent solicitation statement of the Borrower in respect of such
offer and exchange, dated November 4, 2019 (as amended or supplemented from time
to time), and (b) all payments made and securities issued in connection with the
foregoing.

 

“Existing Revolving Credit Agreement” means that certain $125,000,000 Credit
Agreement, dated as of October 31, 2019, as amended by the First Amendment dated
as of November 27, 2019, and as further amended, restated, supplemented or
modified from time to time, among the Borrower, Holdings, the other guarantors
party thereto, the lenders party thereto and Wilmington Trust, National
Association, as administrative agent.

 

“Existing Secured Notes” means the Borrower’s 10.000% Senior Secured Notes due
2022 and the Borrower’s 10.500% Senior Secured Notes due 2024, issued under the
Existing Secured Notes Indenture.

 

“Existing Secured Notes Indenture” means the Indenture, dated as of July 27,
2017 (as amended, supplemented, amended and restated or otherwise modified from
time to time), among the Borrower, Holdings and the other guarantors party
thereto and the trustee named therein and the collateral agent named therein.

 

“Existing Term Loan Agreement” means that certain $212,500,000 Credit Agreement,
dated as of January 29, 2018, as amended by the First Amendment dated as of May
14, 2018, as amended by the Second Amendment dated as of October 31, 2019 and as
further amended, restated, supplemented or otherwise modified from time to time,
among the Borrower, Holdings, the guarantors party thereto, the lenders party
thereto and Wilmington Trust, National Association, as administrative agent.

 

“Existing Unsecured Indebtedness” means (i) the Existing 13.5%/5.0% Unsecured
Notes, (ii) the obligations under the Existing Term Loan Agreement and (iii) the
Existing 8.000% Unsecured Notes.

 

“Extended Term Loan Facility” means a facility providing for the Borrowing of
Extended Term Loans.

 

“Extended Term Loans” shall have the meaning assigned to such term in Section
2.13(a)(ii).

 

“Extending Term Lender” shall have the meaning assigned to such term in Section
2.13(a)(ii).

 

“Extension” shall have the meaning specified in Section 2.13(a).

 

“Extension Offer” shall have the meaning specified in Section 2.13(a).

 

“Facility” means the Term Loan Facility.

 

17

--------------------------------------------------------------------------------

 

 

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such assets) that would be negotiated
in an arm’s-length transaction for cash between a willing seller and a willing
and able buyer, neither of which is under any compulsion to complete the
transaction, as such price is determined in good faith by the Board of Directors
of Holdings or a duly authorized committee thereof, as evidenced by a resolution
of such Board of Directors or committee.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations with respect thereto or official administrative interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
(or any amended or successor version described above), any intergovernmental
agreements entered into to implement such Sections of the Code, and any laws,
fiscal or regulatory legislation, rules, guidance notes and practices
implementing the foregoing.

 

“Financing Lease Obligations” of any Person means the obligations of such Person
that is required to be accounted for as a financing or capital lease (and, for
the avoidance of doubt, not a straight-line or operating lease) on both the
balance sheet and income statement for financial reporting purposes in
accordance with GAAP. At the time any determination thereof is to be made, the
amount of the liability in respect of a financing or capital lease would be the
amount required to be reflected as a liability on such balance sheet (excluding
the footnotes thereto) in accordance with GAAP.

 

“First Lien Collateral Agency Agreement” means the First Lien Collateral Agency
Agreement dated as of October 31, 2019, among the Borrower, Holdings and certain
of their Subsidiaries, the Administrative Agent, the 1.125 Lien Collateral Agent
(as defined therein), the 1.25 Lien Collateral Agent (as defined therein), the
1.5 Lien Collateral Agent (as defined therein), the Joint First Lien Collateral
Agent and any other representative of the holders of any other Obligations
permitted to be incurred and secured under this Agreement, as may be amended,
restated, supplemented or otherwise modified from time to time (including by the
First Lien CAA/ICA Joinder and other joinders thereto).

 

“First Lien CAA/ICA Joinder” means the joinder, dated as of the Closing Date, to
the First Lien Collateral Agency Agreement and the First Lien Intercreditor
Agreement, among Wilmington Trust, National Association, in its capacities as
Administrative Agent and the 1.75 Pari Passu Lien Collateral Agent, with receipt
acknowledged by the other first lien representatives and first lien collateral
agents parties to the First Lien Collateral Agency Agreement and the First Lien
Intercreditor Agreement.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement, dated as of October 31, 2019, among the Borrower, Holdings and
certain of their Subsidiaries, the First Lien Collateral Agents (as defined
therein), the First Lien Representatives (as defined therein), the Joint First
Lien Collateral Agent and any other representative of the holders of any other
Obligations permitted to be incurred and secured under this Agreement, as may be
amended, restated, supplemented or otherwise modified from time to time
(including by the First Lien ICA/ICA Joinder and other joinders thereto).

 

“Four Quarter Period” has the meaning specified in the definition of
“Consolidated Fixed Charge Coverage Ratio”.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

18

--------------------------------------------------------------------------------

 

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect from time to time.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions).

 

“Guarantee” means the guarantee of the Loan Obligations by each Guarantor under
this Agreement.

 

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person: (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or (b)
entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof, in whole or in part; provided, that the term “guarantee” does
not include endorsements for collection or deposit in the ordinary course of
business. The term “guarantee” used as a verb has a corresponding meaning.

 

“Guarantors” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Interest Protection Agreement, commodity swap agreement,
commodity cap agreement, commodity collar agreement, Currency Agreement or
similar agreement providing for the transfer or mitigation of interest rate,
commodity price or currency risks either generally or under specific
contingencies.

 

“Historical Financial Statements” has the meaning specified in Section 5.07.

 

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

“incurrence” has the meaning specified in Section 6.03(a) hereof.

 

“Indebtedness” of any Person means, without duplication,

 

(a)     any liability of such Person (i) for borrowed money or under any
reimbursement obligation relating to a letter of credit or other similar
instruments (other than standby letters of credit or similar instruments issued
for the benefit of, or surety, performance, completion or payment bonds, earnest
money notes or similar purpose undertakings or indemnifications issued by, such
Person in the ordinary course of business), (ii) evidenced by a bond, note,
debenture or similar instrument (including a purchase money obligation) given in
connection with the acquisition of any businesses, properties or assets of any
kind or with services incurred in connection with capital expenditures (other
than any obligation to pay a contingent purchase price which, as of the date of
incurrence thereof, is not required to be recorded as a liability in accordance
with GAAP), or (iii) in respect of Financing Lease Obligations (to the extent of
the Attributable Debt in respect thereof),

 

19

--------------------------------------------------------------------------------

 

 

(b)     any Indebtedness of others that such Person has guaranteed to the extent
of the guarantee; provided, however, that Indebtedness of Holdings and its
Restricted Subsidiaries will not include the obligations of Holdings or a
Restricted Subsidiary under warehouse lines of credit of Mortgage Subsidiaries
to repurchase mortgages at prices no greater than 98% of the principal amount
thereof, and upon any such purchase the excess, if any, of the purchase price
thereof over the Fair Market Value of the mortgages acquired, will constitute
Restricted Payments subject to Section 6.04 hereof,

 

(c)     to the extent not otherwise included, the obligations of such Person
under Hedging Obligations to the extent recorded as liabilities not constituting
Interest Incurred, net of amounts recorded as assets in respect of such
obligations, in accordance with GAAP, and

 

(d)     all Indebtedness of others secured by a Lien on any asset of such
Person, whether or not such Indebtedness is assumed by such Person;

 

provided, that Indebtedness shall not include accounts payable, liabilities to
trade creditors of such Person or other accrued expenses arising in the ordinary
course of business or completion guarantees entered into in the ordinary course
of business. The amount of Indebtedness of any Person at any date shall be (i)
the outstanding balance at such date of all unconditional obligations as
described above, net of any unamortized discount to be accounted for as Interest
Expense, in accordance with GAAP, (ii) the maximum liability of such Person for
any contingent obligations under clause (a) of this definition at such date, net
of an unamortized discount to be accounted for as Interest Expense in accordance
with GAAP, (iii) in the case of clause (c) above, zero, if permitted under
clause (f) of the definition of “Permitted Indebtedness” or, otherwise, the net
termination amount payable in respect thereof, and (iv) in the case of clause
(d) above, the lesser of (x) the fair market value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(y) the amount of the Indebtedness secured.

 

For the avoidance of doubt, obligations of any Person under a Permitted Bond
Hedge transaction or a Permitted Warrant transaction shall be deemed not to
constitute Indebtedness.

 

“Indemnified Liabilities” has the meaning specified in Section 9.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 9.05.

 

“Initial Term Commitment” means, as to each Initial Term Lender, the outstanding
principal amount plus accrued and unpaid interest of such Exchanged Existing
Debt exchanged for the principal amount of the Initial Term Loans, as set forth
opposite such Initial Term Lender’s name in Schedule 2.01 under the caption
“Initial Term Commitment”. The aggregate principal amount of the Initial Term
Commitments as of the Closing Date is $81,498,000.

 

“Initial Term Lenders” means the Lenders listed on Schedule 2.01.

 

“Initial Term Loan” has the meaning specified in Section 2.01.

 

20

--------------------------------------------------------------------------------

 

 

“Initial Term Loan Facility” means the facility providing for the incurrence of
Initial Term Loans.

 

“Intangible Assets” of Holdings means all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, copyrights and all other items (other than any deferred tax assets)
which would be treated as intangibles on the consolidated balance sheet of
Holdings and its Restricted Subsidiaries prepared in accordance with GAAP.

 

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

 

“Intercreditor Agreements” means, collectively (a) the First Lien Intercreditor
Agreement and (b) the Junior Lien Intercreditor Agreement.

 

“Interest Expense” of any Person for any period means, without duplication, the
aggregate amount of (a) interest which, in conformity with GAAP, would be set
opposite the caption “interest expense” or any like caption on an income
statement for such Person (including imputed interest included in Financing
Lease Obligations, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, the net
costs (but reduced by net gains) associated with Currency Agreements and
Interest Protection Agreements, amortization of other financing fees and
expenses, the interest portion of any deferred payment obligation, amortization
of discount or premium, if any, and all other noncash interest expense (other
than interest and other charges amortized to cost of sales)), and (b) all
interest actually paid by Holdings or a Restricted Subsidiary under any
guarantee of Indebtedness (including a guarantee of principal, interest or any
combination thereof) of any Person other than Holdings, the Borrower or any
Restricted Subsidiary during such period; provided, that Interest Expense shall
exclude any expense associated with the complete write-off of financing fees and
expenses in connection with the repayment of any Indebtedness.

 

“Interest Incurred” of any Person for any period means, without duplication, the
aggregate amount of (a) Interest Expense and (b) all capitalized interest and
amortized debt issuance costs.

 

“Interest Payment Date” means, as to each Loan, (a) the last Business Day of
each January, April, July and October to occur while such Loan is outstanding,
commencing with the first such Interest Payment Date to occur immediately after
the Closing Date, (b) each date of any mandatory repayment made in respect
thereof prior to the Termination Date of such Loan and (c) the Maturity Date of
such Loan.

 

“Interest Protection Agreement” of any Person means any interest rate swap
agreement, interest rate collar agreement, option or futures contract or other
similar agreement or arrangement designed to protect such Person or any of its
Subsidiaries against fluctuations in interest rates with respect to Indebtedness
permitted to be incurred under this Agreement. For the avoidance of doubt, any
Permitted Convertible Indebtedness Call Transaction will not constitute an
Interest Protection Agreement.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Investments” of any Person means (a) all investments by such Person in any
other Person in the form of loans, advances or capital contributions, (b) all
guarantees of Indebtedness of any other Person by such Person, (c) all purchases
(or other acquisitions for consideration) by such Person of Indebtedness,
Capital Stock or other securities of any other Person and (d) all other items
that would be classified as investments in any other Person (including purchases
of assets outside the ordinary course of business) on a balance sheet of such
Person prepared in accordance with GAAP.

 

21

--------------------------------------------------------------------------------

 

 

“IRS” means the United States Internal Revenue Service.

 

“Joint First Lien Collateral Agent” means Wilmington Trust, National
Association, in its capacity as Joint First Lien Collateral Agent under the
First Lien Collateral Agency Agreement.

 

“Junior Lien Indebtedness” has the meaning specified in Section 6.20.

 

“Junior Lien Intercreditor Agreement” means the Second Amended and Restated
Intercreditor Agreement, dated as of October 31, 2019, among the Borrower,
Holdings, the other grantors party from time to time thereto, the Administrative
Agent, the other Senior Representatives, the Senior Collateral Agents, the
Junior Representatives, the Junior Collateral Agents, the Mortgage Tax
Collateral Agent (in each case to the extent not defined herein, as defined
therein) and the other parties thereto, as may be further amended, restated,
supplemented or otherwise modified from time to time (including by the Junior
Lien ICA Joinder and other joinders thereto).

 

“Junior Lien ICA Joinder” means the joinder, dated as of the Closing Date, to
the Junior Lien Intercreditor Agreement among the Borrower, Holdings, the other
grantors party thereto, Wilmington Trust, National Association in its capacities
as Administrative Agent the 1.75 Pari Passu Lien Collateral Agent and in the
other capacities set forth therein and the other parties thereto.

 

“JV Holding Company” means a Subsidiary of JV Holdings, the only material asset
of which constitutes Capital Stock of one or more joint ventures owned on the
Closing Date or Permitted Joint Ventures in existence on the Closing Date or
acquired or formed after the Closing Date; provided that neither JV Holdings nor
K. Hovnanian JV Services Company, L.L.C. shall be deemed a JV Holding Company.

 

“JV Holdings” means K. Hovnanian JV Holdings, L.L.C.

 

“L/C Collateral” means cash and cash equivalents that secure obligations
permitted to be secured pursuant to clause (d) of the definition of “Permitted
Liens”.

 

“Land Banking Collateral Sales” has the meaning specified in the definition of
“Asset Disposition”.

 

“Land Banking Transaction” means an arrangement relating to Property now owned
or hereafter acquired whereby Holdings, the Borrower or a Restricted Subsidiary
sells such Property to a Person (other than Holdings, the Borrower or a
Restricted Subsidiary) and Holdings, the Borrower or a Restricted Subsidiary, as
applicable, has an option to purchase such Property back on a specified
schedule.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date or expiration date applicable to any Loan or Term Commitment hereunder at
such time, as extended in accordance with this Agreement from time to time.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph of this
Agreement.

 

22

--------------------------------------------------------------------------------

 

 

“Lender Funding Obligation” has the meaning specified in the definition of
“Defaulting Lender.”

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Lien” means, with respect to any Property, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Property. For
purposes of this definition, a Person shall be deemed to own, subject to a Lien,
any Property which it has acquired or holds subject to the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such Property.

 

“Loan” means an extension of credit by a Lender to the Borrower in the form of a
Term Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Agent Fee Letter (for purposes of Section 9.05
only), (e) each other document, instrument or agreement entered into by a Loan
Party for the benefit of any Agent or any Lender in connection with the
foregoing and (f) any amendment, waiver, supplement or other modification to any
of the foregoing.

 

“Loan Notice” means a notice of a Borrowing delivered pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit
A-1.

 

“Loan Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Loan Obligations of the Loan
Parties under the Loan Documents include the obligation to pay principal,
interest, charges, expenses, fees, Attorney Costs indemnities and other amounts
payable by any Loan Party under any Loan Document.

 

“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Guarantor.

 

“Make-Whole Premium” means, as of any date of determination, an amount equal to
the excess, if any, of (a) the present value as of such prepayment date of (i)
the principal amount of such Loans being prepaid plus the Prepayment Premium
that would be payable in connection with a prepayment of such Loans occurring on
November 15, 2021 plus (ii) all interest that would have accrued on the
principal amount of such Loans being prepaid from such date through November 15,
2021 (excluding any accrued but unpaid interest to such prepayment date), in
each case computed using a discount rate equal to the Treasury Rate (determined
as of such prepayment date) plus 0.50%, over (b) the principal amount of such
Loans being prepaid.

 

“Marketable Securities” means (a) equity securities that are listed on a
national securities exchange and (b) debt securities that are rated by a
nationally recognized rating agency, listed on a national securities exchange or
covered by at least two reputable market makers.

 

“Material Adverse Effect” has the meaning specified in Section 5.01.

 

23

--------------------------------------------------------------------------------

 

 

“Maturity Date” means with respect to the Initial Term Loan Facility, January
31, 2028; provided that the reference to Maturity Date (i) with respect to
Refinancing Term Loans shall be the final maturity date as specified in the
applicable Refinancing Term Loan Amendment and (ii) with respect to Extended
Term Loans shall be the final maturity date as specified in the applicable
Extension Offer.

 

“Maximum Rate” has the meaning specified in Section 9.10.

 

“Minimum Extension Condition” shall have the meaning specified in Section
2.13(b).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to its debt
rating business.

 

“Mortgage Subsidiary” means any Subsidiary of Holdings substantially all of
whose operations consist of the mortgage lending business.

 

“Most Recent Fiscal Quarter” means the most recently completed fiscal quarter
for which financial statements have been provided pursuant to Section 6.12
hereof.

 

“Net Cash Proceeds” means (a) with respect to an Asset Disposition, payments
received in cash (including any such payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise
(including any cash received upon sale or disposition of such note or
receivable), but only as and when received), excluding any other consideration
received in the form of assumption by the acquiring Person of Indebtedness or
other obligations relating to the Property disposed of in such Asset
Disposition, or received in any other non-cash form unless and until such
non-cash consideration is converted into cash therefrom, in each case, net of
all legal, title and recording tax expenses, commissions and other fees and
expenses incurred, and all federal, state and local taxes required to be accrued
as a liability under GAAP as a consequence of such Asset Disposition, and in
each case net of a reasonable reserve for the after-tax cost of any
indemnification or other payments (fixed and contingent) attributable to the
seller’s indemnities or other obligations to the purchaser undertaken by
Holdings, the Borrower or any of its Restricted Subsidiaries in connection with
such Asset Disposition, and net of all payments made on any Indebtedness which
is secured by or relates to such Property (other than Indebtedness secured by
Liens on the Collateral) in accordance with the terms of any Lien or agreement
upon or with respect to such Property or which such Indebtedness must by its
terms or by applicable Law be repaid out of the proceeds from such Asset
Disposition, and net of all contractually required distributions and payments
made to minority interest holders in Restricted Subsidiaries or joint ventures
as a result of such Asset Disposition; and

 

(b) with respect to the incurrence or issuance of any Indebtedness by Holdings,
the Borrower or any Restricted Subsidiary meeting the definition of Other
Prepayment Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such incurrence or issuance over (ii)
all taxes paid or reasonably estimated to be payable, and all fees, commissions,
costs and other out-of-pocket expenses and other customary expenses incurred, in
each case by the applicable party in connection with such incurrence or
issuance.

 

“New Secured Notes” means, collectively, the 1.125 Lien Notes, the 1.25 Lien
Notes, the 1.5 Lien Notes and the 1.75 Lien Notes.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

24

--------------------------------------------------------------------------------

 

 

“Non-Recourse Indebtedness” with respect to any Person means Indebtedness of
such Person for which (a) the sole legal recourse for collection of principal
and interest on such Indebtedness is against the specific property, including
for the avoidance of doubt, assets directly related thereto or derived
therefrom, identified in the instruments evidencing or securing such
Indebtedness or other property of such Person financed pursuant to the Credit
Facility of such Person under which such Indebtedness was incurred (provided
that the aggregate principal amount of the total Indebtedness shall not exceed
the purchase price or cost (including financing costs) of the properties
financed thereby), (b) such properties were acquired (directly or indirectly,
including through the purchase of Capital Stock of the Person owning such
property), constructed or improved with the proceeds of such Indebtedness or
such Indebtedness was incurred within 365 days after the acquisition (directly
or indirectly, including through the purchase of Capital Stock of the Person
owning such property) or completion of such construction or improvement and (c)
no other assets of such Person may be realized upon in collection of principal
or interest on such Indebtedness. Indebtedness which is otherwise Non-Recourse
Indebtedness will not lose its character as Non-Recourse Indebtedness because
there is recourse to the borrower, any guarantor or any other Person for (i)
environmental warranties, covenants and indemnities, (ii) indemnities for and
liabilities arising from fraud, misrepresentation, misapplication or non-payment
of rents, profits, deposits, insurance and condemnation proceeds and other sums
actually received by the borrower from secured assets to be paid to the lender,
waste and mechanics’ liens, breach of separateness covenants, and other
customary exceptions, (iii) in the case of the borrower thereof only, other
obligations in respect of such Indebtedness that are payable solely as a result
of a voluntary or collusive non-voluntary bankruptcy filing (or similar filing
or action) by such borrower or (iv) similar customary “bad-boy” guarantees.

 

“Non-Recourse Indebtedness Amount” shall have the meaning specified in
Section 6.03(b).

 

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

 

“Note” means a Term Note.

 

“Obligations” means with respect to any Indebtedness, all obligations (whether
in existence on the Closing Date or arising afterwards, absolute or contingent,
direct or indirect) for or in respect of principal (when due, upon acceleration,
upon redemption, upon mandatory repayment or repurchase pursuant to a mandatory
offer to purchase, or otherwise), premium, interest, penalties, fees,
indemnification, reimbursement and other amounts payable and liabilities with
respect to such Indebtedness, including all interest accrued or accruing after
the commencement of any bankruptcy, insolvency or reorganization or similar case
or proceeding at the contract rate (including any contract rate applicable upon
default) specified in the relevant documentation, whether or not the claim for
such interest is allowed as a claim in such case or proceeding.

 

“OFAC” has the meaning specified in Section 5.11.

 

“Officer’s Certificate,” when used with respect to the Borrower or Holdings,
means a certificate signed by the chairman of the Board of Directors, the
president, chief executive officer, any vice president, the chief financial
officer, the treasurer, any assistant treasurer, the controller, any assistant
controller, the secretary or any assistant secretary of the Borrower or
Holdings, as the case may be.

 

“Opinion of Counsel” means a written opinion signed by legal counsel of the
Borrower or Holdings, who may be an employee of, or counsel to, the Borrower or
Holdings, and who shall be reasonably satisfactory to the Administrative Agent.

 

“Other Connection Taxes” means, with respect to any Lender or Agent, Taxes
imposed as a result of a present or former connection between such Lender or
Agent and the jurisdiction imposing such Tax (other than connections arising
from such Lender or Agent having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 

25

--------------------------------------------------------------------------------

 

 

“Other Prepayment Event” means the incurrence by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness, other than Indebtedness permitted
under Section 6.03 (other than Refinancing Loans or any Refinancing Indebtedness
which Refinances the Loans), or permitted by the Required Lenders pursuant to
Section 9.01.

 

“Other Taxes” means all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07).

 

“Outstanding Amount” means, with respect to any Term Loans on any date of
determination, the aggregate outstanding principal amount thereof on such date,
after giving effect to any deemed incurrence, Borrowings, prepayments or
repayments of Term Loans, as the case may be, occurring on such date.

 

“Participant” has the meaning specified in Section 9.07(e).

 

“Participant Register” has the meaning specified in Section 9.07(e).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

 

“Pari Secured Debt Obligations” has the meaning ascribed to it in subclause
(i)(f) of the definition of “Permitted Liens”.

 

“Perfection Certificate” has the meaning set forth in the Security Agreement.

 

“Perfected Collateral” means the aggregate amount, at the time of determination,
of:

 

(a)     Cash Equivalents of Holdings, the Borrower and Restricted Subsidiaries
to the extent the Liens thereon securing the Loan Obligations have been
perfected pursuant to control agreements naming the Joint First Lien Collateral
Agent as secured party;

 

(b)     the book value (as of the last day of the Most Recent Fiscal Quarter) of
any inventory constituting Collateral (to the extent the Liens securing such
Collateral have been perfected), less the aggregate principal amount of any
Non-Recourse Indebtedness, Refinancing Non-Recourse Indebtedness and Purchase
Money Indebtedness (as of the last day of the Most Recent Fiscal Quarter)
secured by Liens on such inventory that are senior or pari passu in priority
with the Notes; and

 

the book value (as of the last day of the Most Recent Fiscal Quarter) of the
Capital Stock in any JV Holding Company that is pledged as Collateral (to the
extent the Liens securing such Collateral have been perfected).

 

“Permitted Bond Hedge” means any call or capped call option (or substantively
equivalent derivative transaction) on Holdings’ Capital Stock purchased by
Holdings, the Borrower or any Restricted Subsidiary in connection with the
issuance of any Permitted Convertible Indebtedness; provided that the purchase
price for such Permitted Bond Hedge, less the proceeds received by Holdings, the
Borrower or the Restricted Subsidiaries from the sale of any related Permitted
Warrant, does not exceed the net proceeds received by Holdings, the Borrower or
the Restricted Subsidiaries from the sale of such Permitted Convertible
Indebtedness issued in connection with the Permitted Bond Hedge.

 

26

--------------------------------------------------------------------------------

 

 

“Permitted Convertible Indebtedness” means Indebtedness of Holdings, the
Borrower or any Restricted Subsidiary permitted to be incurred under the terms
of this Agreement that is either (a) convertible or exchangeable into Capital
Stock of Holdings (and cash in lieu of fractional shares) and/or cash (in an
amount determined by reference to the price of such Capital Stock) or (b) sold
as units with call options, warrants or rights to purchase (or substantially
equivalent derivative transactions) that are exercisable for Capital Stock of
Holdings and/or cash (in an amount determined by reference to the price of such
Capital Stock).

 

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge and any Permitted Warrant.

 

“Permitted Hovnanian Holders” means, collectively, Ara K. Hovnanian, the members
of his immediate family and the members of the immediate family of the late
Kevork S. Hovnanian, the respective estates, spouses, heirs, ancestors, lineal
descendants, legatees and legal representatives of any of the foregoing and the
trustee of any bona fide trust of which one or more of the foregoing are the
sole beneficiaries or the grantors thereof, or any entity of which any of the
foregoing, individually or collectively, beneficially own more than 50% of the
Common Equity. Any Person or group whose acquisition of beneficial ownership
constitutes a Change of Control in respect of which a Change of Control Offer is
made in accordance with the requirements of this Agreement (or would result in a
Change of Control Offer in the absence of the waiver of such requirement by
Lenders in accordance with this Agreement) will thereafter constitute Permitted
Hovnanian Holders.

 

“Permitted Indebtedness” means:

 

(a)     Indebtedness under:

 

(i)     the Specified Credit Facility (and the guarantees thereof), in an
aggregate amount outstanding at any one time and at the stated maturity thereof
not to exceed $125.0 million,

 

(ii)       (x) the 1.125 Lien Notes and the 1.125 Lien Guarantees and (y) to the
extent the 1.25 Lien Notes are no longer outstanding, Credit Facilities, in an
aggregate principal amount outstanding at any one time (including for the
purposes of determining amounts outstanding under this clause (a)(ii), any
Refinancing Indebtedness in respect of Indebtedness incurred or deemed incurred
under this clause (a)(ii) (and any subsequently incurred Refinancing
Indebtedness with respect to Refinancing Indebtedness included in this clause
(a)(ii) for purposes of determining amounts outstanding under this clause
(a)(ii))) not to exceed $350.0 million (less any amounts of 1.125 Lien Notes
repaid or repurchased pursuant to the mandatory prepayment provisions set forth
in Sections 4.10 and 4.12 of the 1.125 Lien Indenture or similar provisions with
respect to any (A) Refinancing Indebtedness in respect thereof or (B) any such
Credit Facilities),

 

27

--------------------------------------------------------------------------------

 

 

(iii)      (x) the 1.25 Lien Notes and the 1.25 Lien Guarantees and (y) to the
extent the 1.25 Lien Notes are no longer outstanding, Credit Facilities, in an
aggregate principal amount outstanding at any one time (including for the
purposes of determining amounts outstanding under this clause (a)(iii), any
Refinancing Indebtedness in respect of Indebtedness incurred or deemed incurred
under this clause (a)(iii) (and any subsequently incurred Refinancing
Indebtedness with respect to Refinancing Indebtedness included in this clause
(a)(iii) for purposes of determining amounts outstanding under this clause
(a)(iii))) not to exceed $282.4 million (less any amounts of 1.25 Lien Notes
repaid or repurchased pursuant to the mandatory prepayment provisions set forth
in Sections 4.10 and 4.12 of the 1.25 Lien Indenture or similar provisions with
respect to any (A) Refinancing Indebtedness in respect thereof or (B) any such
Credit Facilities),

 

(iv)      the 1.5 Lien Obligations and the 1.5 Lien Guarantees in an aggregate
principal amount outstanding at any one time (including for the purposes of
determining amounts outstanding under this clause (a)(iv), any Refinancing
Indebtedness in respect of Indebtedness incurred or deemed incurred under this
clause (a)(iv) (and any subsequently incurred Refinancing Indebtedness with
respect to Refinancing Indebtedness included in this clause (a)(iv) for purposes
of determining amounts outstanding under this clause (a)(iv))) not to exceed
$168.0 million (less any amounts of 1.5 Lien Notes repaid or repurchased
pursuant to Sections 4.10 and 4.12 of the 1.5 Lien Indenture, pursuant to the
mandatory prepayment provisions similar to those set forth in Sections 4.10 and
4.12 of the 1.5 Lien Indenture, in the indenture(s) governing the 1.5 Lien
Obligations or similar provisions with respect to any Refinancing Indebtedness
in respect thereof);

 

(b)      [Reserved];

 

(c)     Indebtedness outstanding on the Closing Date, excluding Indebtedness
constituting Permitted Indebtedness pursuant to clauses (a), (d) through (s),
and (u) of this definition, which shall be deemed to be incurred pursuant to
such clauses;

 

(d)     Indebtedness in respect of obligations of Holdings and its Subsidiaries
to the trustees under indentures for debt securities;

 

(e)     intercompany debt obligations of (i) Holdings to the Borrower, (ii) the
Borrower to Holdings, (iii) Holdings or the Borrower to any Subsidiary Guarantor
and (iv) any Restricted Subsidiary to Holdings or the Borrower or any other
Subsidiary Guarantor; provided, however, that any Indebtedness of any Subsidiary
Guarantor or the Borrower or Holdings owed to any Subsidiary Guarantor or the
Borrower that ceases to be a Subsidiary Guarantor shall be deemed to be incurred
and shall be treated as an incurrence for purposes of Section 6.03 at the time
the Subsidiary Guarantor in question ceases to be a Subsidiary Guarantor;

 

(f)     Indebtedness of Holdings or the Borrower or any Subsidiary Guarantor
under Hedging Obligations, in the case of any Currency Agreements or Interest
Protection Agreements in a notional amount no greater than the payments due (at
the time the related Currency Agreement or Interest Protection Agreement is
entered into) with respect to the Indebtedness or currency being hedged, to the
extent entered into in the ordinary course of business and not for speculative
purposes;

 

(g)     Purchase Money Indebtedness and Financing Lease Obligations entered into
in the ordinary course of business in an aggregate principal amount (including
for purposes of determining amounts outstanding under this clause (g), any
Refinancing Indebtedness in respect thereof (and any subsequently incurred
Refinancing Indebtedness with respect to Refinancing Indebtedness included in
this clause (g) for purposes of determining amounts outstanding under this
clause (g))) at any one time outstanding not to exceed $30.0 million;

 

28

--------------------------------------------------------------------------------

 

 

(h)     obligations for, pledge of assets in respect of, and guaranties of, bond
financings of political subdivisions or enterprises thereof in the ordinary
course of business;

 

(i)     Indebtedness under any Credit Facilities (including the Term Loans) in
an aggregate principal amount outstanding under this clause (i) at any one time
(including for the purposes of determining amounts outstanding under this clause
(i), the 1.75 Lien Notes (and guarantees thereof), any additional 1.75 Lien
Notes (and guarantees thereof) and any Refinancing Indebtedness in respect of
Indebtedness incurred or deemed incurred under this clause (i) (and any
subsequently incurred Refinancing Indebtedness with respect to Refinancing
Indebtedness included in this clause (i) for purposes of determining amounts
outstanding under this clause (i))) not to exceed $240.0 million (less any
amounts of 1.75 Lien Notes repaid or repurchased pursuant to Sections 4.10 and
4.12 of the 1.75 Lien Indenture and pursuant to similar mandatory prepayment
provisions with respect to (A) any Refinancing Indebtedness or (B) any such
Credit Facilities);

 

(j)     Indebtedness under warehouse lines of credit, repurchase agreements and
Indebtedness secured only by mortgage loans and related assets of mortgage
lending Subsidiaries in the ordinary course of a mortgage lending business;

 

(k)     Indebtedness under (x) Existing Unsecured Indebtedness (and guarantees
thereof) and (y) to the extent the Existing Unsecured Indebtedness is no longer
outstanding, Credit Facilities, in an aggregate principal amount outstanding at
any one time (including for purposes of determining amounts outstanding under
this clause (k), any Refinancing Indebtedness in respect of Indebtedness
incurred or deemed incurred under this clause (k) (and any subsequently incurred
Refinancing Indebtedness with respect to Refinancing Indebtedness included in
this clause (k) for purposes of determining amounts outstanding under this
clause (k))) not to exceed $247.0 million;

 

(l)     obligations in respect of self-insurance, performance, bid, appeal and
surety bonds and completion guarantees and similar obligations provided by
Holdings or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case, in
the ordinary course of business;

 

(m)     [reserved];

 

(n)     Indebtedness under (x) the Second Lien Obligations (and guarantees
thereof) and (y) to the extent the Second Lien Obligations are no longer
outstanding, Credit Facilities, in an aggregate principal amount outstanding at
any one time (including for purposes of determining amounts outstanding under
this clause (n), any Refinancing Indebtedness in respect of Indebtedness
incurred or deemed incurred under this clause (n) (and any subsequently incurred
Refinancing Indebtedness with respect to Refinancing Indebtedness included in
this clause (n) for purposes of determining amounts outstanding under this
clause (n))) not to exceed $266.0 million;

 

(o)     Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

 

29

--------------------------------------------------------------------------------

 

 

(p)     Indebtedness of Holdings or any Restricted Subsidiary supported by a
letter of credit (which letter of credit is incurred pursuant to another clause
hereof (other than clause (l) of this definition)), in a principal amount not in
excess of the stated amount of such letter of credit;

 

(q)     Indebtedness of Holdings or any Restricted Subsidiary consisting of (i)
the financing of insurance premiums or (ii) take or pay obligations contained in
supply arrangements, in each case incurred in the ordinary course of business;

 

(r)     Indebtedness of Holdings or any of its Restricted Subsidiaries in
respect of Cash Management Services;

 

(s)     obligations (other than Indebtedness for borrowed money) of Holdings or
any of its Restricted Subsidiaries under an agreement with any governmental
authority, quasi-governmental entity, utility, adjoining (or common master plan)
landowner or seller of real property, in each case entered into in the ordinary
course of business in connection with the acquisition of real property, to
entitle, develop or construct infrastructure thereupon;

 

(t)     the incurrence by Holdings or any Restricted Subsidiary of Indebtedness
deemed to exist pursuant to the terms of a joint venture agreement as a result
of a failure of Holdings or such Restricted Subsidiary to make a required
capital contribution therein; provided that the only recourse on such
Indebtedness is limited to Holdings’ or such Restricted Subsidiary’s equity
interests in the related joint venture; and

 

(u)     Indebtedness of Holdings, the Borrower or a Subsidiary Guarantor which,
together with all other Indebtedness under this clause (u), does not exceed
$75.0 million aggregate principal amount outstanding at any one time (including
for purposes of determining amounts outstanding under this clause (u), any
Refinancing Indebtedness in respect thereof (or of such Refinancing
Indebtedness), which Refinancing Indebtedness shall be deemed to have been
incurred under this clause (u)).

 

“Permitted Investment” means:

 

(a)     Cash Equivalents;

 

(b)     any Investment in Holdings, the Borrower or any Subsidiary Guarantor or
any Person that becomes a Subsidiary Guarantor as a result of such Investment or
that is consolidated or merged with or into, or transfers all or substantially
all of the assets of it or an operating unit or line of business to, Holdings or
a Subsidiary Guarantor;

 

(c)     any receivables, loans or other consideration taken by Holdings, the
Borrower or any Restricted Subsidiary in connection with any asset sale
otherwise permitted by this Agreement; provided that non-cash consideration
received in an Asset Disposition or an exchange or swap of assets shall be
pledged as Collateral under the Collateral Documents to the extent the assets
subject to such Asset Disposition or exchange or swap of assets constituted
Collateral, with the Lien on such Collateral securing the Loans being of the
same priority with respect to the Loans as the Lien on the assets disposed of;
provided, further, that notwithstanding the foregoing clause, if such assets are
not of a character that would be Collateral and Holdings is not able to obtain a
Lien on such assets in favor of the Administrative Agent for the benefit of the
Secured Parties after the use of reasonable efforts, up to an aggregate of $50.0
million of (i) non-cash consideration and consideration received as referred to
in Section 6.07(b), (ii) assets invested pursuant to Section 2.03(a)(vi) and
(iii) assets received pursuant to clause (d) under the definition of “Asset
Disposition” may be designated by Holdings or the Borrower as Excluded Property
not required to be pledged as Collateral;

 

30

--------------------------------------------------------------------------------

 

 

(d)     Investments received in connection with any bankruptcy or reorganization
proceeding, or as a result of foreclosure, perfection or enforcement of any Lien
or any judgment or settlement of any Person in exchange for or satisfaction of
Indebtedness or other obligations or other property received from such Person,
or for other liabilities or obligations of such Person created, in accordance
with the terms of this Agreement;

 

(e)     Investments in Hedging Obligations described in the definition of
“Permitted Indebtedness”;

 

(f)     any loan or advance to an executive officer, director or employee of
Holdings or any Restricted Subsidiary made in the ordinary course of business or
in accordance with past practice; provided, however, that any such loan or
advance exceeding $1.0 million shall have been approved by the Board of
Directors of Holdings or a committee thereof consisting of disinterested
members;

 

(g)     Investments in interests in issuances of collateralized mortgage
obligations, mortgages, mortgage loan servicing, or other mortgage related
assets;

 

(h)     obligations of Holdings or a Restricted Subsidiary under warehouse lines
of credit of Mortgage Subsidiaries to repurchase mortgages;

 

(i)     Investments in an aggregate amount at any time outstanding not to exceed
the greater of (i) $20.0 million and (ii) 1.4% of Consolidated Tangible Assets
(measured at the time made and without giving effect to subsequent changes in
value);

 

(j)     Guarantees issued in accordance with Section 6.03;

 

(k)     Investments in existence on the Closing Date (other than Restricted
Payments described in Section 6.04(b)(xii)) not otherwise constituting Permitted
Investments pursuant to clause (b) above;

 

(l)     Permitted Bond Hedges which constitute Investments;

 

(m)     extensions of trade credit and credit in connection with the sale of
land owned by Holdings or a Restricted Subsidiary which is zoned by the
applicable governmental authority having jurisdiction for construction and use
as a detached or attached (including town homes or condominium) single-family
house (but excluding mobile homes), or the sale of a detached or attached
(including town homes or condominium) single-family house (but excluding mobile
homes) owned by Holdings or a Restricted Subsidiary which is completed or for
which there has been a start of construction and which has been or is being
constructed on any such land;

 

(n)     obligations (but not payments thereon) with respect to homeowners
association obligations, community facility district bonds, metro district
bonds, mello-roos bonds and subdivision improvement bonds and similar bonding
requirements arising in the ordinary course of business of a homebuilder;

 

31

--------------------------------------------------------------------------------

 

 

(o)     guarantee obligations, including completion guarantee or indemnification
obligations (other than for the payment of borrowed money) entered into in the
ordinary course of business and incurred for the benefit of any adjoining
landowner, lender, seller of real property or municipal government authority (or
enterprises thereof) in connection with the acquisition, construction,
subdivision, entitlement and development of real property;

 

(p)     Investments the payment for which consists of Qualified Stock of
Holdings; provided that such Qualified Stock will not increase the amount
available for Restricted Payments under clause (iii) of Section 6.04(a);

 

(q)     advances, loans or extensions of trade credit in the ordinary course of
business by Holdings or any of the Restricted Subsidiaries;

 

(r)     intercompany current liabilities owed by or to Unrestricted Subsidiaries
or joint ventures incurred in the ordinary course of business in connection with
the cash management operations of Holdings and its Subsidiaries; and

 

(s)     insurance, lease, utility and workers’ compensation, performance and
other similar deposits made in the ordinary course of business.

 

“Permitted Joint Venture” means any joint venture between the Borrower, Holdings
or any of its Subsidiaries, on the one hand, and any other person that is not an
affiliate of Holdings, on the other; provided that (i) such joint venture is
solely engaged in the business of the development, construction and sale of
homes and has no assets, liabilities or operations other than those reasonably
related to such business, and (ii) such Person owns no Capital Stock or other
equity interests in, or Indebtedness of, Holdings or any of its Restricted
Subsidiaries and makes no Investments in Holdings or any of its Restricted
Subsidiaries.

 

“Permitted Liens” means

 

(a)     Liens for taxes, assessments or governmental or quasi-governmental
charges or claims that (i) are not yet delinquent for a period of more than 30
days, (ii) are being contested in good faith by appropriate proceedings and as
to which appropriate reserves have been established or other provisions have
been made in accordance with GAAP, if required, or (iii) encumber solely
property abandoned or in the process of being abandoned;

 

(b)     statutory Liens of landlords and carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, repairmen’s or other Liens imposed by law and arising
in the ordinary course of business and with respect to amounts that, to the
extent applicable, either (i) are not yet delinquent for a period of more than
30 days or (ii) are being contested in good faith by appropriate proceedings and
as to which appropriate reserves have been established or other provisions have
been made in accordance with GAAP, if required;

 

(c)     Liens (other than any Lien imposed by the Employer Retirement Income
Security Act of 1974, as amended) incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security or similar legislation or other
insurance related obligations (including, but not limited to, in respect of
deductibles, self-insured retention amounts and premiums and adjustments
thereto) or indemnification obligations of (including obligations in respect of
letters of credit or bank guarantees for the benefit of) insurance carriers
providing property, casualty or liability insurance, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety, stay, customs or appeal bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, performance and return-of-money bonds and other
similar obligations (including letters of credit issued in lieu of any such
bonds or to support the issuance thereof and including those to secure health,
safety and environmental obligations);

 

32

--------------------------------------------------------------------------------

 

 

(d)     Liens incurred or deposits made to secure the performance of tenders,
bids, leases, statutory obligations, surety and appeal bonds, development
obligations, progress payments, government contracts, utility services,
developer’s or other obligations to make on-site or off-site improvements and
other obligations of like nature (exclusive of obligations for the payment of
borrowed money but including the items referred to in the parenthetical in
clause (a)(i) of the definition of “Indebtedness”), in each case incurred in the
ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries;

 

(e)     attachment or judgment Liens not giving rise to a Default or an Event of
Default;

 

(f)     easements, dedications, assessment district or similar Liens in
connection with municipal or special district financing, rights-of-way,
restrictions, reservations and other similar charges, burdens, and other similar
charges or encumbrances not materially interfering with the ordinary course of
business of Holdings, the Borrower and the Restricted Subsidiaries;

 

(g)     zoning restrictions, licenses, restrictions on the use of real property
or minor irregularities in title thereto, which do not materially impair the use
of such real property in the ordinary course of business of Holdings, the
Borrower and the Restricted Subsidiaries;

 

(h)     Liens securing Indebtedness incurred pursuant to clause (j) of the
definition of “Permitted Indebtedness”;

 

(i)     Liens on the Collateral securing:

 

(a)      Indebtedness incurred or deemed incurred under clause (a)(i) of the
definition of “Permitted Indebtedness”; provided that the Liens incurred
pursuant to this clause (i)(a) may secure Senior Priority Lien Obligations;

 

(b)      [Reserved];

 

(c)     (i) Indebtedness incurred or deemed incurred under clause (a)(ii),
(a)(iii) or (a)(iv) of the definition of “Permitted Indebtedness” and (ii) any
Refinancing Indebtedness in respect thereof (and any subsequently incurred
Refinancing Indebtedness in respect of any such Refinancing Indebtedness),
provided that the Liens incurred pursuant to this clause (i)(c) may secure
Senior Priority Lien Obligations;

 

(d)     (i) Indebtedness incurred or deemed incurred under clause (n) of the
definition of “Permitted Indebtedness” and (ii) any Refinancing Indebtedness in
respect thereof (and any subsequently incurred Refinancing Indebtedness in
respect of any such Refinancing Indebtedness), provided that the Liens incurred
pursuant to this clause (i)(d) shall rank junior to the Liens securing the 1.75
Lien Obligations pursuant to the terms of the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement or other intercreditor
agreement that is substantially similar to such intercreditor agreements (with
the 1.75 Lien Obligations being treated as senior priority obligations
thereunder), as applicable;

 

33

--------------------------------------------------------------------------------

 

 

(e)      [Reserved];

 

(f)     (i) Indebtedness incurred or deemed incurred under clause (i) of the
definition of “Permitted Indebtedness”, including the 1.75 Lien Obligations, and
(ii) any Refinancing Indebtedness in respect thereof (and any subsequently
incurred Refinancing Indebtedness in respect of any such Refinancing
Indebtedness) (Indebtedness so secured under clauses (f)(i) and (ii),
collectively, the “Pari Secured Debt Obligations”), provided that the Liens
incurred pursuant to this clause (i)(f) shall rank equal to or junior to the
Liens securing the Loan Obligations pursuant to the terms of the First Lien
Intercreditor Agreement, the Junior Lien Intercreditor Agreement or other
intercreditor agreement that is substantially similar to such intercreditor
agreements (in the case of any junior Liens, with the Loan Obligations being
treated as senior priority obligations thereunder), as applicable; and

 

(g)      any other Indebtedness (including Refinancing Indebtedness) permitted
to be incurred under this Agreement in an aggregate amount at any time
outstanding not to exceed $410.0 million; provided that the Liens securing any
such Indebtedness incurred pursuant to this clause (i)(g) shall rank junior to
the Liens on the Collateral securing the 1.75 Lien Obligations (or if no longer
outstanding, the Refinancing Indebtedness in respect thereof (or of such
Refinancing Indebtedness)) pursuant to the terms of the First Lien Intercreditor
Agreement, the Junior Lien Intercreditor Agreement or other intercreditor
agreement that is substantially similar to such intercreditor agreements (with
the 1.75 Lien Obligations treated as senior priority obligations thereunder), as
applicable;

 

(j)     Liens securing Non-Recourse Indebtedness and Refinancing Non-Recourse
Indebtedness of Holdings, the Borrower or any Restricted Subsidiary; provided,
that such Liens apply only to (i) the property financed, constructed or improved
out of the net proceeds of the Non-Recourse Indebtedness within 365 days after
the incurrence of the Non-Recourse Indebtedness, and, including for the
avoidance of doubt, assets directly related thereto or derived therefrom or
other property of Holdings, the Borrower or any Restricted Subsidiary financed
pursuant to the Credit Facility of such person under which the Non-Recourse
Indebtedness or Refinancing Non-Recourse Indebtedness was incurred, or (ii)
licenses, permits, authorizations, consent forms or contracts related to the
acquisition, development, use or improvement of such property; provided, that
Holdings uses reasonable efforts to obtain Liens on the assets securing such
Indebtedness, in favor of the Administrative Agent for the benefit of the
Secured Parties, that is junior to the Liens securing such Indebtedness and
otherwise consistent with priorities set forth in the First Lien Intercreditor
Agreement;

 

(k)     Liens securing Purchase Money Indebtedness; provided, that such Liens
apply only to (i) the property financed, designed, installed, constructed or
improved with the proceeds of such Purchase Money Indebtedness within 365 days
after the incurrence of such Purchase Money Indebtedness, and, including for the
avoidance of doubt, assets directly related thereto or derived therefrom or
other property of Holdings, the Borrower or any Restricted Subsidiary financed
pursuant to the Credit Facility of such person under which the Purchase Money
Indebtedness was incurred, or (ii) licenses, permits, authorizations, consent
forms or contracts related to the acquisition, development, use or improvement
of such property;

 

34

--------------------------------------------------------------------------------

 

 

(l)     Liens on property or assets of Holdings, the Borrower or any Subsidiary
Guarantor securing Indebtedness of Holdings, the Borrower or any Subsidiary
Guarantor owing to Holdings, the Borrower or one or more Subsidiary Guarantors;

 

(m)     leases, subleases, licenses or sublicenses (including of intellectual
property) granted to others not materially interfering with the ordinary course
of business of Holdings and the Restricted Subsidiaries;

 

(n)     Financing Lease Obligations; provided, that such Liens apply only to the
Property acquired and the related Indebtedness is incurred within 365 days after
the acquisition of such Property;

 

(o)     any right of first refusal, right of first offer, option, contract or
other agreement to sell an asset; provided that such sale is not otherwise
prohibited under this Agreement;

 

(p)     any right of a lender or lenders to which Holdings, the Borrower or a
Restricted Subsidiary may be indebted to offset against, or appropriate and
apply to the payment of such, Indebtedness and any and all balances, credits,
deposits, accounts or money of Holdings, the Borrower or a Restricted Subsidiary
with or held by such lender or lenders or its Affiliates;

 

(q)     any pledge or deposit of cash or property in conjunction with obtaining
surety, performance, completion or payment bonds and letters of credit or other
similar instruments or providing earnest money obligations, escrows or similar
purpose undertakings or indemnifications in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries;

 

(r)     Liens for homeowner, condominium, property owner association
developments and similar fees, assessments and other payments;

 

(s)     Liens securing Refinancing Indebtedness (except Liens securing
Refinancing Indebtedness in respect of Indebtedness secured pursuant to clause
(i) under this definition); provided, that such Liens extend only to the assets
securing the Indebtedness being refinanced and have the same or junior priority
as the initial Liens;

 

(t)     Liens incurred in the ordinary course of business as security for the
obligations of Holdings, the Borrower and the Restricted Subsidiaries with
respect to indemnification in respect of title insurance providers;

 

(u)     Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with Holdings or any Subsidiary of Holdings or
becomes a Subsidiary of Holdings; provided, that such Liens were in existence
prior to the contemplation of such merger or consolidation or acquisition and do
not extend to any assets other than those of the Person merged into or
consolidated with Holdings or the Subsidiary or acquired by Holdings or its
Subsidiaries;

 

(v)     Liens on property existing at the time of acquisition thereof by
Holdings or any Subsidiary of Holdings, provided, that such Liens were in
existence prior to the contemplation of such acquisition;

 

35

--------------------------------------------------------------------------------

 

 

(w)     Liens existing on the Closing Date (other than Liens securing
Obligations under Indebtedness secured pursuant to clause (i) under this
definition) and any extensions, renewals, refinancings or replacements thereof;

 

(x)     Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(y)     pledges, deposits and other Liens existing under, or required to be made
in connection with, (i) earnest money obligations, escrows or similar purpose
undertakings or indemnifications in connection with any purchase and sale
agreement, (ii) development agreements or other contracts entered into with
governmental authorities (or an entity sponsored by a governmental authority) in
connection with the entitlement of real property or (iii) agreements for the
funding of infrastructure, including in respect of the issuance of community
facility district bonds, metro district bonds, subdivision improvement bonds and
similar bonding requirements arising in the ordinary course of business of a
homebuilder;

 

(z)     Liens securing obligations of Holdings or any Restricted Subsidiary to
any third party in connection with any option, repurchase right or right of
first refusal to purchase real property granted to the master developer or the
seller of real property that arises as a result of the non-use or
non-development of such real property by Holdings or any Restricted Subsidiary
and joint development agreements with third parties to perform and/or pay for or
reimburse the costs of construction and/or development related to or benefiting
property (and additions, accessions, improvements and replacements and customary
deposits in connection therewith and proceeds and products therefrom) of
Holdings or any Restricted Subsidiary and property belonging to such third
parties, in each case entered into in the ordinary course of business; provided
that such Liens do not at any time encumber any property, other than the
property (and additions, accessions, improvements and replacements and customary
deposits in connection therewith and proceeds and products therefrom) financed
by such Indebtedness and the proceeds and products thereof;

 

(aa)     Liens securing Hedging Obligations and Cash Management Services
permitted to be incurred under this Agreement, so long as the related
Indebtedness is, and is permitted under this Agreement to be, secured by a Lien
on the same property securing such Hedging Obligations or Cash Management
Services;

 

(bb)     Liens arising from Uniform Commercial Code (or equivalent statute)
financing statement filings regarding operating leases or consignments entered
into by Holdings or any Restricted Subsidiary in the ordinary course of
business;

 

(cc)     Liens in favor of the Borrower or any other Loan Party;

 

(dd)     deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business;

 

(ee)     Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

36

--------------------------------------------------------------------------------

 

 

(ff)     Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code or any comparable or successor provision on items in the
course of collection, and (ii) in favor of banking or other financial
institutions or electronic payment service providers arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking or finance industry;

 

(gg)     the rights reserved or vested in any Person by the terms of any lease,
license, grant or permit held by Holdings or any of its Restricted Subsidiaries
or by a statutory provision, to terminate any such lease, license, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof;

 

(hh)     restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;

 

(ii)     security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

 

(jj)     zoning by-laws and other land use restrictions, including site plan
agreements, development agreements and contract zoning agreements;

 

(kk)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any
Restricted Subsidiary in the ordinary course of business;

 

(ll)     Liens on the equity interests of a Mortgage Subsidiary securing
Indebtedness of the type set forth under clause (j) of the definition of
“Permitted Indebtedness”;

 

(mm)     [Reserved];

 

(nn)     any encumbrance or restriction (including put and call arrangements)
with respect to capital stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement, to the extent that such
encumbrance or restriction does not secure Indebtedness;

 

(oo)     Liens on property or assets used to defease or to irrevocably satisfy
and discharge Indebtedness; provided that such defeasance or satisfaction and
discharge is not prohibited by this Agreement;

 

(pp)     easements, rights-of-way, dedications, covenants, conditions,
restrictions, reservations and assessment district or similar Liens in
connection with municipal or special district financing, agreements with
adjoining landowners or state or local government authorities,
quasi-governmental entities or utilities and other similar charges or
encumbrances incurred in the ordinary course of business and which do not, in
the aggregate, materially interfere with the ordinary course of business of
Holdings and its Subsidiaries; and

 

(qq)     Liens securing obligations not to exceed $25.0 million at any one time
outstanding; provided that any Liens on the Collateral securing any Indebtedness
(or Obligations in respect thereof) incurred pursuant to this clause (qq) shall
rank junior to the Liens securing the 1.75 Lien Obligations pursuant to the
terms of the First Lien Intercreditor Agreement, the Junior Lien Intercreditor
Agreement or other intercreditor agreement that is substantially similar to such
intercreditor agreements (with the 1.75 Lien Obligations being treated as senior
priority obligations thereunder), as applicable.

 

37

--------------------------------------------------------------------------------

 

 

For purposes of determining compliance with this definition of “Permitted
Liens”, (x) a Lien need not be incurred solely by reference to one category of
Permitted Liens described in this definition but may be incurred under any
combination of such categories (including in part under one such category and in
part under any other such category) and (y) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of
Permitted Liens, the Borrower shall, in its sole discretion, classify or
reclassify such Lien (or any portion thereof) in any manner that complies with
this definition.

 

“Permitted Warrant” means any call option on, warrant or right to purchase (or
substantively equivalent derivative transaction) Holdings’ Capital Stock sold by
Holdings, the Borrower or any Restricted Subsidiary substantially concurrently
with any purchase by Holdings, the Borrower or any Restricted Subsidiary of a
related Permitted Bond Hedge.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint stock
company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

 

“Pledge” has the meaning specified in Section 9.07(i).

 

“Pledge Agreement” means the 1.75 Lien Pledge Agreement among the Borrower, the
other Grantors named therein and Wilmington Trust, National Association in its
capacities as the 1.75 Pari Passu Lien Collateral Agent and the Joint First Lien
Collateral Agent, dated as of the Closing Date, which shall be substantially in
the form of Exhibit J-2.

 

“Pledgee” has the meaning specified in Section 9.07(i).

 

“Pledging Lender” has the meaning specified in Section 9.07(i).

 

“Preferred Stock” of any Person means all Capital Stock of such Person which has
a preference in liquidation or with respect to the payment of dividends.

 

“Prepay”, “Prepaid” and “Prepayment” have the meanings specified in Section 6.20
hereof.

 

“Prepayment Builder Amount” means, immediately before consummating a Prepayment
under Section 6.20(a)(iv), an amount equal to (x) the sum of (a) $24.0 million
and (b) 30% of the increase in Perfected Collateral from and including (taken as
one accounting period) November 1, 2019 and ending on the last day of Holdings’
fiscal quarter immediately preceding the date of such Prepayment minus (y) the
aggregate amount of Prepayments made pursuant to Section 6.20(a)(iv) since
October 31, 2019.

 

“Prepayment Indebtedness” has the meaning specified in Section 6.20 hereof.

 

“Prepayment Notice” has the meaning specified in Section 2.03(a)(i), which shall
be substantially in the form of Exhibit A-2.

 

“Prepayment Premium” means, with respect to the payment or repayment of any Loan
pursuant to Section 2.03 or Section 2.14, (a) prior to November 15, 2021, an
amount equal to the Make-Whole Premium, (b) on or after November 15, 2021 and
prior to November 15, 2022, an amount equal to the principal amount of the Loans
prepaid or repaid multiplied by 5.00% (b) on or after November 15, 2022 and
prior to November 15, 2023, an amount equal to the principal amount of the Loans
prepaid or repaid multiplied by 2.50% and (c) on or after November 15, 2023,
0.00%.

 

38

--------------------------------------------------------------------------------

 

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Term Commitments of such Lender under
the applicable Facility or Facilities or the Outstanding Amount of such Lender’s
Term Loans under such Facility at such time and the denominator of which is the
amount of the Aggregate Commitments under the applicable Facility or Facilities
or the aggregate Outstanding Amount of all Term Loans under such Facility at
such time.

 

“Property” of any Person means all types of real, personal, tangible, intangible
or mixed property owned by such Person, whether or not included in the most
recent consolidated balance sheet of such Person and its Subsidiaries under
GAAP.

 

“Public Filings” means Holding’s annual report on Form 10-K for the fiscal year
ended October 31, 2018, each subsequently filed quarterly report on Form 10-Q
and current report on Form 8-K (other than Items 2.02 and 7.01) and all other
documents filed by Holdings with the Securities and Exchange Commission since
November 1, 2018 under Section 13(a), 13(c), 14 and 15(d) of the Exchange Act on
or prior to the Closing Date (other than Items 2.02 and 7.01 of a Form 8-K).

 

“Purchase Money Indebtedness” means Indebtedness of Holdings, the Borrower or
any Restricted Subsidiary incurred for the purpose of financing all or any part
of the purchase price, or the cost of design, installation, construction, lease
or improvement, of any property to be used in the business of Holdings, the
Borrower and the Restricted Subsidiaries; provided, however, that (a) the
aggregate principal amount of such Indebtedness shall not exceed such purchase
price or cost (including financing costs) and (b) such Indebtedness shall be
incurred no later than 365 days after the acquisition of such property or
completion of such design, installation, construction, lease or improvement.

 

“Purchasing Borrower Party” means Holdings or any subsidiary of Holdings.

 

“Qualified Stock” means Capital Stock of Holdings other than Disqualified Stock.

 

“Rating Agency” means a statistical rating agency or agencies, as the case may
be, nationally recognized in the United States and selected by Holdings (as
certified by a resolution of the Board of Directors of Holdings) which shall be
substituted for S&P or Moody’s, or both, as the case may be.

 

“Real Estate Business” means homebuilding, housing construction, real estate
development or construction and the sale of homes and related real estate
activities, including the provision of mortgage financing or title insurance.

 

“Refinance” has the meaning specified in Section 2.14.

 

“Refinancing Effective Date” has the meaning specified in Section 2.14.

 

“Refinancing Indebtedness” means Indebtedness (to the extent not Permitted
Indebtedness) that refunds, refinances or extends any Indebtedness of Holdings,
the Borrower or any Restricted Subsidiary (excluding Non-Recourse Indebtedness
or Permitted Indebtedness described under clauses (d), (e), (f), (h), (j), (l),
and (o) through (t) of the definition thereof), but only to the extent that:

 

39

--------------------------------------------------------------------------------

 

 

(a)     the Refinancing Indebtedness is subordinated, if at all, to the Loans or
the Guarantees, as the case may be, to the same extent as the Indebtedness being
refunded, refinanced or extended;

 

(b)     the Refinancing Indebtedness is scheduled to mature either (x) no
earlier than the Indebtedness being refunded, refinanced or extended or (y) no
earlier than 91 days after the maturity date of the Loans;

 

(c)     the portion, if any, of the Refinancing Indebtedness that is scheduled
to mature on or prior to the maturity date of the Loans has a Weighted Average
Life to Maturity at the time such Refinancing Indebtedness is incurred that is
equal to or greater than the Weighted Average Life to Maturity of the portion of
the Indebtedness being refunded, refinanced or extended that is scheduled to
mature on or prior to the maturity date of the Loans;

 

(d)     such Refinancing Indebtedness is in an aggregate principal amount that
is equal to or less than the aggregate principal amount then outstanding under
the Indebtedness being refunded, refinanced or extended (plus all accrued
interest thereon and the amount of any premiums (including tender premiums) and
fees, costs and expenses incurred in connection with the refinancing thereof);

 

(e)     such Refinancing Indebtedness, if secured, is (x) secured only by
Permitted Liens at the time of such refinancing, refunding or replacement (it
being understood that secured Indebtedness may be refinanced with unsecured
Indebtedness and unsecured Indebtedness may be refinanced with secured
Indebtedness) and (y) to the extent the Indebtedness being refunded, refinanced
or extended was not secured by any assets other than the Collateral, such
Refinancing Indebtedness is not secured by any assets other than the Collateral;
and

 

(f)     such Refinancing Indebtedness may not be incurred or guaranteed by any
Person that is not the Borrower or a Guarantor hereunder;

 

provided, that for purposes of determining the principal amount outstanding
under clauses (a), (g), (i), (k), (n) and (u) of “Permitted Indebtedness” and
clauses (i) and (qq) of “Permitted Liens”, the principal amount referred to in
such clauses shall be calculated excluding any principal amount that was
incurred in respect of amounts set forth in the parenthetical in clause (d) of
this definition and such principal amount shall nonetheless be permitted under
such clauses.

 

“Refinancing Term Lender” has the meaning specified in Section 2.14(b).

 

“Refinancing Term Loan Amendment” has the meaning specified in Section 2.14(c).

 

“Refinancing Term Loan Facility” means a facility providing for the Borrowing of
Refinancing Term Loans.

 

“Refinancing Term Loan Series” has the meaning specified in Section 2.14(b).

 

“Refinancing Term Loans” has the meaning specified in Section 2.14(a).

 

“Refinancing Non-Recourse Indebtedness” has the meaning specified in Section
6.03(b).

 

“Register” has the meaning specified in Section 9.07(c).

 

40

--------------------------------------------------------------------------------

 

 

“Related Indemnitee” has the meaning specified in Section 9.05.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
environment, or into, from or through any structure or facility.

 

“repayment” has the meaning specified in the definition of “Consolidated Fixed
Charge Coverage Ratio”.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Exposure of all Lenders on such date; provided, that
the Aggregate Exposure of any Defaulting Lender shall be excluded for purposes
of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, vice president, chief financial officer, chief accounting
officer, treasurer, assistant treasurer, controller or other similar officer of
a Loan Party or, in the case of any foreign Subsidiary, any duly appointed
authorized signatory or any director or managing member of such Person and, as
to any document delivered on the Closing Date, any secretary or assistant
secretary. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Payment” means any of the following:

 

(a)     the declaration or payment of any dividend or any other distribution on
Capital Stock of Holdings, the Borrower or any Restricted Subsidiary or any
payment made to the direct or indirect holders (in their capacities as such) of
Capital Stock of Holdings, the Borrower or any Restricted Subsidiary (other than
(i) dividends or distributions payable solely in Qualified Stock and (ii) in the
case of the Borrower or Restricted Subsidiaries, dividends or distributions
payable to Holdings, the Borrower or a Restricted Subsidiary);

 

(b)     the purchase, redemption or other acquisition or retirement for value of
any Capital Stock of Holdings, the Borrower or any Restricted Subsidiary (other
than a payment made to Holdings, the Borrower or any Restricted Subsidiary); and

 

(c)     any Investment (other than any Permitted Investment), including any
Investment in an Unrestricted Subsidiary (including by the designation of a
Subsidiary of Holdings as an Unrestricted Subsidiary).

 

“Restricted Subsidiary” means any Subsidiary of Holdings which is not an
Unrestricted Subsidiary.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., and its
successors.

 

41

--------------------------------------------------------------------------------

 

 

“Sanctioned Territory” has the meaning specified in Section 5.11(a).

 

“Sanctions” has the meaning specified in Section 5.11(a).

 

“SDN List” has the meaning specified in Section 5.11(a).

 

“Second Commitment” has the meaning specified in Section 2.03(a)(vi).

 

“Second Lien Indebtedness” means (a) the Existing Secured Notes and (b) all
other Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
secured by Liens on the Collateral that are equal in priority to the Liens on
the Collateral securing the Existing Secured Notes and guarantees thereof on a
second-lien basis.

 

“Second Lien Obligations” means the Second Lien Indebtedness and all Obligations
in respect thereof.

 

“Secured Debt Leverage Ratio” means, as of any date of determination, the ratio
of (x) Consolidated Total Debt that is secured by a Lien (which shall include
Non-Recourse Indebtedness regardless of whether such Non-Recourse Indebtedness
is secured by a Lien) to (y) Consolidated Cash Flow Available for Fixed Charges
for the Four Quarter Period for which financial results have been reported
immediately preceding the determination date, with such pro forma adjustments to
Consolidated Total Debt and Consolidated Cash Flow Available for Fixed Charges
as are appropriate and consistent with the pro forma adjustment provisions set
forth in the definition of “Consolidated Fixed Charge Coverage Ratio.”

 

“Secured Indebtedness” means any Indebtedness of Holdings or any of its
Restricted Subsidiaries secured by a Lien on the Collateral and subject to the
Intercreditor Agreements.

 

“Secured Obligations” means all Secured Indebtedness and all Obligations in
respect thereof.

 

“Secured Parties” means, collectively, the Administrative Agent, the Joint First
Lien Collateral Agent, the 1.75 Pari Passu Lien Collateral Agent, the Lenders,
the Supplemental Administrative Agent, if any, and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 8.05.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Security Agreement” means the 1.75 Lien Security Agreement among the Borrower,
the other Grantors named therein and Wilmington Trust, National Association in
its capacities as Administrative Agent, the 1.75 Pari Passu Lien Collateral
Agent, the Joint First Lien Collateral Agent and in the other capacities set
forth therein, dated as of the Closing Date, which shall be substantially in the
form of Exhibit J-1.

 

“Senior Credit Facility” means the credit facility issued under the Existing
Revolving Credit Agreement, as amended, restated, supplemented, replaced,
refinanced or otherwise modified from time to time hereafter, including any such
amendment, restatement, supplement, replacement, refinancing or other
modification that increases the amount permitted to be borrowed thereunder or
alters the maturity thereof (to the extent such increase in borrowings is
permitted under Section 6.03 hereof) or adds Holdings, the Borrower or
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender or group of lenders; provided that any
amendment, restatement, supplement, replacement, refinancing or other
modification of a Senior Credit Facility must comply with the last proviso in
the definition of “Specified Credit Facility”.

 

42

--------------------------------------------------------------------------------

 

 

“Senior Priority Lien Obligations” means all Indebtedness secured by Liens on
the Collateral that are senior in priority to the Liens on the Collateral
securing the Loan Obligations pursuant to the terms of the First Lien
Intercreditor Agreement or other intercreditor agreement that is substantially
similar to such intercreditor agreement (regardless of any priority level among
such Senior Priority Lien Obligations), including the Senior Credit Facility and
the New Secured Notes (other than the 1.75 Lien Notes).

 

“Significant Subsidiary” means any Subsidiary of Holdings which would constitute
a “significant subsidiary” as defined in Rule 1-02(w)(1) or (2) of Regulation
S-X under the Securities Act and the Exchange Act as in effect on the Closing
Date.

 

“Specified Credit Facility” means the Senior Credit Facility and, with respect
to the Borrower, Holdings or any of its Subsidiary Guarantors, one or more debt
facilities (including, without limitation, commercial paper facilities
(including indentures)) providing for revolving credit loans, term loans,
letters of credit or other long-term indebtedness, including any notes,
guarantees, instruments and agreements executed in connection therewith, and any
amendments, supplements, modifications, extensions, renewals, restatements or
refundings thereof and any indentures, credit facilities or commercial paper
facilities that exchange, replace, refund, refinance, extend, renew, restate,
amend, supplement or modify any part of the loans, notes, other credit
facilities or commitments thereunder, including any such exchanged, replacement,
refunding, refinancing, extended, renewed, restated, amended, supplemented or
modified facility or indenture that increases the amount permitted to be
borrowed thereunder or alters the maturity thereof (provided that such increase
in borrowings is permitted under Section 6.03 hereof) or adds the Borrower,
Holdings or Subsidiary Guarantors as additional borrowers or guarantors
thereunder and whether by the same or any other agent, trustee, lender, holder,
beneficial owner or group of lenders, holder or beneficial owners; provided,
further, that the amount of any payment made pursuant to prepayment penalty,
make-whole or applicable premium of any kind shall be taken into account in
determining the aggregate principal amount outstanding under any such Specified
Credit Facility.

 

“Specified Transactions” shall mean (1) the consummation of the Existing Notes
Exchange, (2) the entry into and effectiveness of this Agreement and the
incurrence of the Initial Term Loans and (3) the consummation of the Exchange.

 

“Subordinated Indebtedness” means Indebtedness subordinated in right of payment
to the Loans pursuant to a written agreement.

 

“Subsidiary” of any Person means any corporation or other entity of which a
majority of the Capital Stock having ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions is at
the time directly or indirectly owned or controlled by such Person.

 

“Subsidiary Guarantor” has the meaning specified in the introductory paragraph
to this Agreement. Each Subsidiary Guarantor as of the Closing Date is listed on
Schedule 10.01.

 

“Successor” has the meaning specified in Section 6.11(i).

 

“Supplemental Administrative Agent” has the meaning specified in Section 8.10(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

 

43

--------------------------------------------------------------------------------

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Commitment” means an Initial Term Commitment, a commitment in respect of
Refinancing Term Loans or a commitment in respect of Extended Term Loans.

 

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

“Term Loan Facility” means the Initial Term Loan Facility, each Refinancing Term
Loan Facility and each Extended Term Loan Facility.

 

“Term Loans” means Initial Term Loans, Refinancing Term Loans and Extended Term
Loans.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B hereto,
evidencing the aggregate indebtedness of the Borrower to such Term Lender
resulting from the Initial Term Loans made by such Initial Term Lenders.

 

“Termination Date” has the meaning specified in Section 8.08(a).

 

“Total Outstandings” means, as of any date of determination, the aggregate
Outstanding Amount of all Loans on such date.

 

“tranche” shall have the meaning specified in Section 2.13(a).

 

“Transaction Date” has the meaning specified in the definition of “Consolidated
Fixed Charge Coverage Ratio”.

 

“Treasury Rate” means the yield to maturity at the time of computation of United
States Treasury securities with a constant maturity, as compiled by and
published in the most recent statistical release designated as “H.15” under the
caption “Treasury constant maturities” or any successor publication which is
published at least weekly by the Board of Governors of the Federal Reserve
System (or companion online data resource published by the Board of Governors of
the Federal Reserve System ) and which establishes yield on actively traded
United States Treasury securities adjusted to constant maturity that has become
publicly available at least two Business Days prior to date of such prepayment
(or, if such statistical release is no longer published, any publicly available
source or similar market data), most nearly equal to the period from the date of
such prepayment to November 15, 2021; provided, however, that if the period from
the date of such prepayment to November 15, 2021 is not equal to the constant
maturity of a United States Treasury security for which a weekly average yield
is given, the Treasury Rate shall be obtained by linear interpolation
(calculated to the nearest one-twelfth of a year) from the weekly average yields
of United States Treasury securities for which such yields are given, except
that if the period from the date of such prepayment to November 15, 2021 is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

 

“Unentitled Land” means land owned by the Borrower or a Guarantor which has not
been granted preliminary approvals ((i) in New Jersey, as defined in the
Municipal Land Use Law (N.J.S.A. 40:55D-1 et seq.) and (ii) for states other
than New Jersey, a point in time equivalent thereto) for residential
development.

 

44

--------------------------------------------------------------------------------

 

 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means the aggregate amount of cash held in bank accounts of
Borrower and the Guarantors that are subject to control agreements in favor of
the Joint First Lien Collateral Agent to the extent that the use of such cash
for application to payment of the Loan Obligations or other Indebtedness is not
prohibited by law or any contract or other agreement (including, with respect to
cash held in a bank account of any Subsidiary Guarantor, that such Subsidiary
Guarantor is not subject to any restriction on its ability to distribute such
cash to Borrower), and such cash is free and clear of all Liens (other than
Liens in favor of the Administrative Agent, the New Secured Notes, Second Lien
Indebtedness and any statutory Liens in favor of banks (including rights of
set-off)).

 

“Unrestricted Subsidiary” means any Subsidiary of Holdings so designated by a
resolution adopted by the Board of Directors of Holdings or a duly authorized
committee thereof as provided below and provided, that any such Subsidiary
(including any JV Holding Company and any Permitted Joint Venture) so designated
as an Unrestricted Subsidiary is used solely in the ordinary course of business
consistent with past practice, including the provision of mortgage financing or
title insurance and joint venture operations, and has no assets, liabilities or
operations other than those reasonably related to such business purpose;
provided, further, that the holders of Indebtedness thereof do not have direct
or indirect recourse against Holdings, the Borrower or any Restricted
Subsidiary, and neither Holdings, the Borrower nor any Restricted Subsidiary
otherwise has liability for, any payment obligations in respect of such
Indebtedness (including any undertaking, agreement or instrument evidencing such
Indebtedness), except, in each case, to the extent that the amount thereof
constitutes a Restricted Payment or Permitted Investment permitted by this
Agreement, in the case of Non-Recourse Indebtedness, to the extent such recourse
or liability is for the matters discussed in the last sentence of the definition
of “Non-Recourse Indebtedness,” or to the extent such Indebtedness is a
guarantee by such Subsidiary of Indebtedness of Holdings, the Borrower or a
Restricted Subsidiary. As of the Closing Date, the Unrestricted Subsidiaries are
the Subsidiaries of Holdings named in Schedule 1.01 hereto.

 

Subject to the foregoing, the Board of Directors of Holdings or a duly
authorized committee thereof may designate any Subsidiary in addition to those
named in Schedule 1.01 hereto to be an Unrestricted Subsidiary; provided,
however, that (a) the net amount (the “Designation Amount”) then outstanding of
all previous Investments by Holdings and the Restricted Subsidiaries in such
Subsidiary will be deemed to be a Restricted Payment at the time of such
designation and will reduce the amount available for Restricted Payments under
Section 6.04 hereof to the extent provided therein, (b) Holdings must be
permitted under Section 6.04 hereof or pursuant to the definition of “Permitted
Investment” to make the Restricted Payment deemed to have been made pursuant to
clause (a) of this paragraph, and (c) after giving effect to such designation,
no Default or Event of Default shall have occurred or be continuing. In
accordance with the foregoing, and not in limitation thereof, Investments made
by any Person in any Subsidiary of such Person prior to such Person’s merger
with Holdings or any Restricted Subsidiary (but not in contemplation or
anticipation of such merger) shall not be counted as an Investment by Holdings
or such Restricted Subsidiary if such Subsidiary of such Person is designated as
an Unrestricted Subsidiary.

 

45

--------------------------------------------------------------------------------

 

 

The Board of Directors of Holdings or a duly authorized committee thereof may
also redesignate an Unrestricted Subsidiary to be a Restricted Subsidiary;
provided, however, that (a) the Indebtedness of such Unrestricted Subsidiary as
of the date of such redesignation could then be incurred under Section 6.03
hereof and (b) immediately after giving effect to such redesignation and the
incurrence of any such additional Indebtedness, (i) Holdings and the Restricted
Subsidiaries could incur $1.00 of additional Indebtedness under Section 6.03(a)
hereof or (ii) the Consolidated Fixed Charge Coverage Ratio would be equal to or
greater than the Consolidated Fixed Charge Coverage Ratio immediately prior to
such redesignation. Any such designation or redesignation by the Board of
Directors of Holdings or a committee thereof will be evidenced to the
Administrative Agent by the delivery to the Administrative Agent of a certified
copy of the resolution of the Board of Directors of Holdings or a committee
thereof giving effect to such designation or redesignation and an Officer’s
Certificate certifying that such designation or redesignation complied with the
foregoing conditions and setting forth the underlying calculations of such
Officer’s Certificate. The designation of any Person as an Unrestricted
Subsidiary shall be deemed to include a designation of all Subsidiaries of such
Person as Unrestricted Subsidiaries; provided, however, that the ownership of
the general partnership interest (or a similar member’s interest in a limited
liability company) by an Unrestricted Subsidiary shall not cause a Subsidiary of
Holdings of which more than 95% of the equity interest is held by Holdings or
one or more Restricted Subsidiaries to be deemed an Unrestricted Subsidiary.

 

“U.S. Person” means any Person that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“U.S. Tax Certificate” has the meaning set forth in Section 3.01(f)(ii)(B)(3).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
portion thereof at any date, the number of years obtained by dividing (a) the
sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payment
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment by (b) the sum of all such
payments described in clause (a)(i) of this definition.

 

“Withholding Agent” means any Loan Party, the Administrative Agent and, for U.S.
federal income tax purposes only, any other withholding agent.

 

Section 1.02     Rules of Construction. Unless the context otherwise requires or
except as otherwise expressly provided:

 

(a)     an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;

 

(b)     “herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Section, Article or other
subdivision;

 

(c)     the use herein of the word “include”, “includes” or “including,” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, but rather shall
be deemed to be followed by the phase “without limitation” and to refer to all
other items or matters that fall within the broadest possible scope of such
general statement, term or matter;

 

(d)     all references to Sections or Articles or Exhibits refer to Sections or
Articles or Exhibits of or to this Agreement unless otherwise indicated;

 

46

--------------------------------------------------------------------------------

 

 

(e)     references to agreements or instruments, or to statutes or regulations,
are to such agreements or instruments, or statutes or regulations, as amended
from time to time (or to successor statutes and regulations); and

 

(f)     in the event that a transaction meets the criteria of more than one
category of permitted transactions or listed exceptions, the Borrower may
classify such transaction as it, in its sole discretion, determines.

 

Section 1.03     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York time (daylight or standard, as
applicable).

 

Section 1.04     Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be.

 

Article II

THE COMMITMENTS AND BORROWINGS

 

Section 2.01     Initial Term Loans. Subject to the terms and conditions set
forth herein and in the Exchange Agreement, on the Closing Date, pursuant to the
Exchange Agreement, the Exchanged Existing Debt held by the Initial Term Lenders
as of such date shall be automatically converted into (and be deemed to be
prepaid), and each Initial Term Lender is deemed to have made to the Borrower
loans (each, an “Initial Term Loan” and, collectively, the “Initial Term Loans”)
in an amount denominated in Dollars equal to such Initial Term Lender’s Initial
Term Commitment. The Initial Term Loans deemed made or issued under this Section
2.01 shall be made without any actual cash funding. Amounts deemed made or
issued under this Section 2.01 and repaid or prepaid may not be reborrowed.

 

Section 2.02     Borrowings of Refinancing Term Loans and Extended Term Loans.

 

(a)     Each Borrowing of Term Loans (other than Initial Term Loans) shall be
made upon the Borrower’s irrevocable delivery to the Administrative Agent of a
Loan Notice (which may be given by telephone as provided below), appropriately
completed and signed by a Responsible Officer of the Borrower. Each such notice
must be received by the Administrative Agent not later than 12:00 p.m. (noon)
one (1) Business Day prior to the requested date of any Borrowing of Loans. Each
telephonic notice delivered pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of Loans (other than Initial Term Loans) shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i)  the requested date of
the Borrowing (which shall be a Business Day), (ii) the principal amount of
Loans to be borrowed and (iii) the account of the Borrower to be credited with
the proceeds of such Borrowing.

 

(b)     Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Class of Loans. In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Loan Notice.
Subject to the terms and conditions hereof, the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to the Administrative Agent by the Borrower.

 

47

--------------------------------------------------------------------------------

 

 

(c)     The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

Section 2.03     Prepayments.

 

(a)     (i)     The Borrower may, at its option, upon notice to the
Administrative Agent (a “Prepayment Notice”), at any time, voluntarily prepay
the principal outstanding amount of the Initial Term Loans made to the Borrower,
in whole or in part, plus (a) all accrued and unpaid interest on the principal
amount to be prepaid to, but excluding the date of, prepayment and (b) (other
than in connection with a payment made in accordance with Section 6.16(e)
pursuant to a Change of Control Offer) the Prepayment Premium, if applicable;
provided, that (1) such notice must be received by the Administrative Agent not
later than 12:00 p.m., one (1) Business Day prior to any date of prepayment; (2)
any prepayment shall be in a principal amount of $250,000 or a whole multiple of
$50,000 in excess thereof or, in each case, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment and the Class(es) of Term Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. The Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Each prepayment of the Loans pursuant to this Section 2.03(a) shall be applied
among the Facilities in such amounts as the relevant Borrower may direct in its
sole discretion (and absent such direction, pro rata among the Term Loan
Facilities and in direct order of maturity). Each prepayment made by any
Borrower in respect of a particular Facility shall be paid to the Administrative
Agent for the account of (and to be promptly disbursed to) the Appropriate
Lenders in accordance with their respective Pro Rata Shares. The Administrative
Agent shall have no obligation to calculate, or confirm the accuracy of, the
Prepayment Premium or Make-Whole Premium.

 

(ii)     Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.03(a)(i) if
such prepayment would have resulted from (A) a refinancing of all of the
Facilities, which refinancing shall not be consummated or shall otherwise be
delayed or (B) the refinancing of all or a portion of the Facilities pursuant to
a permitted refinancing hereunder, which refinancing shall not be consummated or
shall otherwise be delayed. Notices of prepayment may, at the Borrower’s
discretion, be subject to one or more conditions precedent, including, but not
limited to, completion of an Equity Offering, another offering or another
transaction or event.

 

(iii)     In the event and on each occasion that Holdings, the Borrower or any
Restricted Subsidiary makes an Asset Disposition which results in the
realization or receipt of Net Cash Proceeds (other than Net Cash Proceeds in
connection with Land Banking Transactions constituting Asset Dispositions which
shall be applied in accordance with clause (vii) of this Section 2.03(a)), such
Net Cash Proceeds of an Asset Disposition shall, subject to Section 2.03(c)
below, within one year, at Holding’s election:

 

48

--------------------------------------------------------------------------------

 

 

(A)     be used pursuant to Section 2.03(a)(vi),

 

(B)     be used to permanently prepay or permanently repay any (i) Indebtedness
which had been secured by the assets sold in the relevant Asset Disposition, to
the extent the assets sold were not Collateral or (ii) Indebtedness of a
Restricted Subsidiary that is not a Guarantor (to the extent such Indebtedness
is not owed to an Affiliate of the Borrower or any Guarantor), to the extent the
assets sold were not Collateral or (iii) Indebtedness constituting Senior
Priority Lien Obligations (or cash collateralize letters of credit that
constitute Senior Priority Lien Obligations), or

 

(C)     be used to permanently prepay or permanently repay, subject to Section
2.03(b)(iii), the Pari Secured Debt Obligations (or cash collateralize letters
of credit that constitute Obligations with equal Lien priority to the Term
Loans), and, if Holdings, the Borrower or a Restricted Subsidiary elects or is
required to do so and the assets disposed of were not Collateral, to repay,
purchase or redeem any unsubordinated Indebtedness (on a pro rata basis if the
amount available for such repayment, purchase, redemption or cash
collateralization is less than the aggregate amount of (x) the principal amount
of Loans held by the Term Loans Lenders who have not provided a Rejection Notice
pursuant to Section 2.03(b)(iii), (y) the lesser of the principal amount, or
accreted value, of the Pari Secured Debt Obligations tendered or to be repaid,
redeemed, repurchased or cash collateralized and (z) the lesser of the principal
amount, or accreted value, of such unsubordinated Indebtedness tendered or to be
repaid, repurchased or redeemed, plus, in each case, accrued interest to the
date of repayment, purchase or redemption) at 100% of the principal amount or
accreted value thereof, as the case may be, plus accrued and unpaid interest, if
any, to the date of repurchase, repayment or redemption;

 

provided that pending any such application under this Section 2.03(a)(iii), Net
Cash Proceeds may be used to temporarily reduce Indebtedness or otherwise be
invested in any manner not prohibited by this Agreement.

 

(iv)     [Reserved]

 

(v)     In the event and on each occasion that any Other Prepayment Event
occurs, which results in the realization or receipt of Net Cash Proceeds, the
Borrower shall prepay, or cause to be prepaid, subject to Section 2.03(b)(iii),
on or prior to the date which is ten (10) Business Days after the date of
realization or receipt of such Net Cash Proceeds, an aggregate principal amount
of Term Loans equal to 100% of all Net Cash Proceeds realized or received.

 

(vi)     In lieu of the prepayments set forth in clause (iii) above, with
respect to any Net Cash Proceeds realized or received with respect to any Asset
Disposition (other than Net Cash Proceeds in connection with Land Banking
Transactions constituting Asset Dispositions which shall be applied in
accordance with clause (vii) of this Section 2.03(a)), Holdings, the Borrower or
any of the Restricted Subsidiaries may, at its option, reinvest the Net Cash
Proceeds from such event (or a portion thereof) within 12 months after receipt
of such Net Cash Proceeds in assets (including Capital Stock of any Person that
is or will be a Restricted Subsidiary following investment therein) used or
useful in a Real Estate Business; provided that a binding commitment to invest
in assets shall be treated as a permitted application of the Net Cash Proceeds
from the date of such commitment so long as Holdings, the Borrower or a
Restricted Subsidiary enters into such commitment with the good faith
expectation that such Net Cash Proceeds will be applied to satisfy such
commitment within 180 days of such commitment (an “Acceptable Commitment”) and
such Net Cash Proceeds are actually applied in such manner within the later of
one year from the consummation of the Asset Disposition and 180 days from the
date of the Acceptable Commitment, and in the event any Acceptable Commitment is
later cancelled or terminated for any reason before the Net Cash Proceeds is
applied in connection therewith, Holdings, the Borrower or such Restricted
Subsidiary enters into any Acceptable Commitment (a “Second Commitment”) within
180 days of such cancellation or termination and such Net Cash Proceeds are
actually applied in such manner within 180 days from the date of the Second
Commitment, it being understood that if a Second Commitment is later cancelled
or terminated for any reason before such Net Cash Proceeds is applied, then such
Net Cash Proceeds shall be applied in accordance with Section 2.03(a)(iii)(B) or
Section (a)(iii)(C) (in the case of an Asset Disposition which results in the
realization or receipt of Net Cash Proceeds (other than Net Cash Proceeds in
connection with Land Banking Transactions)).

 

49

--------------------------------------------------------------------------------

 

 

(vii)     The Net Cash Proceeds of Land Banking Transactions constituting Asset
Dispositions shall, within 90 days, be used (i) to permanently prepay any
Indebtedness constituting Senior Priority Lien Obligations, or (2) to
permanently prepay or permanently repay, subject to Section 2.03(b)(iii), the
Pari Secured Debt Obligations (on a pro rata basis if the amount available for
such repayment, purchase, or redemption is less than the aggregate amount of (x)
the aggregate principal amount of Loans held by the Lenders who have not
provided a Rejection Notice pursuant to Section 2.03(b)(iii), and (y) the lesser
of the principal amount, or accreted value, of such other Pari Secured Debt
Obligations tendered or to be repaid, repurchased or redeemed) at 100% of the
principal amount or accreted value thereof, as the case may be, plus accrued and
unpaid interest, if any, to, but excluding, the date of repurchase, repayment or
redemption; provided that to the extent that the aggregate amount of
Indebtedness to be repaid, redeemed or repurchased under this Section
2.03(a)(vii) is less than such Net Cash Proceeds, Holdings, the Borrower and the
Restricted Subsidiaries may use any remaining Net Cash Proceeds for general
corporate purposes (including, for the avoidance of doubt, the repayment of
repurchase of Indebtedness), subject to the other covenants under this
Agreement.

 

(b)     Application.

 

(i)     Application of Prepayments. All prepayments pursuant to Section
2.03(a)(iii), (v) and (vii) shall be applied to prepay the Term Loans among the
various Classes thereof on a ratable basis (in accordance with the aggregate
outstanding principal amount of the Term Loans of each such Class) in order of
maturity, unless otherwise agreed among the Borrower and the Lenders providing
Extended Loans in accordance with Section 2.13 (it being understood that, in any
case, the Initial Loans shall not be allocated to any Class in an amount less
than such Class’s pro rate share of such prepayment). Unless otherwise provided
herein, each such prepayment shall be paid to the Lenders in accordance with
their respective Pro Rata Shares.

 

(ii)     [Reserved].

 

(iii)     Declined Proceeds. The Borrower shall notify the Administrative Agent
in writing of any mandatory prepayments of Loans required to be made pursuant to
Section 2.03(a)(iii), (v) and (vii), no less than ten (10) Business Days before
the date of such mandatory prepayment. Each such notice shall specify the date
of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Lender of the contents of the
Borrower’s prepayment notice and of each Lender’s Pro Rata Share, or other
applicable share provided for under this Agreement. Each Lender may reject all
or a portion of its Pro Rata Share, or other applicable share provided for under
this Agreement, of such mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Loans, by providing written notice to the Administrative
Agent (a “Rejection Notice”) no later than 5:00 p.m., New York time, five (5)
Business Days after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. A Rejection Notice from a Lender
shall specify the principal amount of the mandatory repayment of Loans to be
declined by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above, or the Rejection
Notice fails to specify the principal amount of the Loans to be declined, it
will be deemed an acceptance of the total amount of such mandatory prepayment of
Term Loans.

 

50

--------------------------------------------------------------------------------

 

 

(iv)     Any Declined Proceeds may be used by Holdings, the Borrower and the
Subsidiaries for general corporate purposes (including, for the avoidance of
doubt, the repayment or repurchase of Indebtedness), subject to the other
covenants hereunder.

 

(c)     Threshold. Notwithstanding the foregoing and other than with respect to
Net Cash Proceeds in connection with Land Banking Transactions constituting
Asset Dispositions which shall be applied in accordance with clause (vii) of
Section 2.03(a), the Borrower will not be required to make a prepayment from
such Net Cash Proceeds in accordance with Section 2.03(a)(iii) except to the
extent that such Net Cash Proceeds, together with the aggregate Net Cash
Proceeds of prior Asset Dispositions (other than those so used) which have not
been applied in accordance with this Section 2.03 and as to which no prior
prepayments or repayments shall have been made, exceed $25.0 million.

 

Section 2.04     Termination of Commitments. The Initial Term Commitment of the
Initial Term Lenders in respect of the Initial Term Loans shall be automatically
and permanently reduced to $0 on the Closing Date upon the incurrence of the
Initial Term Loans on such date.

 

Section 2.05     Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the ratable account of each
Lender the then unpaid principal amount of each Term Loan on the Maturity Date
of the applicable Term Loan Facility in an amount equal to the aggregate
principal amount of all Term Loans of such Class outstanding on such date.

 

Section 2.06     Interest.

 

(a)     Subject to the provisions of Section 2.06(b), each Initial Term Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Applicable Rate.

 

(b)     While any Event of Default set forth in Sections 7.01(i) or (ii) (as
applicable) exists with respect to the payment of any principal, interest or
fees, or any Event of Default set forth in Sections 7.01(vii) or (viii) exists,
the Borrower shall pay interest on all overdue amounts hereunder at an interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

51

--------------------------------------------------------------------------------

 

 

Section 2.07     Fees.

 

The Borrower shall pay or cause to be paid to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

Section 2.08     Computation of Interest and Fees. All computations of interest
and other fees shall be made on the basis of a year of three hundred and sixty
(360) days and actual days elapsed. Interest shall accrue on each Loan for the
day on which the Loan is made and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.10(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.09     Evidence of Indebtedness.

 

(a)     The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent in accordance with Section
9.07(c), acting as a non-fiduciary agent solely for purposes of Treasury
Regulation Section 5f.103-1(c) or Section 1.163-5(b) of the United States
Proposed Treasury Regulations (or, in each case, any amended or successor
version), as agent for the Borrower, in each case in the ordinary course of
business. The accounts or records maintained by each Lender shall be prima facie
evidence absent manifest error of the amount of the Loans made by the Lenders to
the Borrower and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Loan Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the Register in respect of such matters, the
Register shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)     Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

Section 2.10     Payments Generally.

 

(a)     Except as otherwise required by applicable Law, all payments to be made
by the Borrower shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than noon, 12:00 p.m. on the Business Day
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after noon, 12:00
p.m., shall be deemed received on the next succeeding Business Day in the
Administrative Agent’s sole discretion and any applicable interest or fee shall
continue to accrue to the extent applicable.

 

52

--------------------------------------------------------------------------------

 

 

(b)     Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:

 

(i)     if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Federal Funds Rate from time to time in effect; and

 

(ii)     if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Federal Funds Rate from
time to time in effect. When such Lender makes payment to the Administrative
Agent (together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Term Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any Default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.10(b) shall be conclusive, absent
manifest error.

 

(c)     If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Article 2, and such funds are
not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article 4 are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

(d)     The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

53

--------------------------------------------------------------------------------

 

 

(e)     Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(f)     Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts then due and payable to the Administrative Agent and the Lenders under
or in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
clauses First through Last of Section 7.03. If the Administrative Agent receives
funds for application to the Loan Obligations of the Loan Parties under or in
respect of the Loan Documents under circumstances for which the Loan Documents
do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the Outstanding Amount of all Loans outstanding at such time, in
repayment or prepayment of such of the outstanding Loans or other Loan
Obligations then owing to such Lender.

 

Section 2.11     Sharing of Payments. If any Lender shall obtain on account of
the Loans made by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise, and other than (x) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or Participant or (y) as
otherwise expressly provided elsewhere herein, including as provided in or
contemplated by Section 2.13, Section 2.14 or Section 9.01 hereunder in excess
of its ratable share (or other share contemplated hereunder) thereof, such
Lender shall immediately (a) notify the Administrative Agent of such fact and
(b) purchase from the other Lenders such participations in the Loans made by
them, as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such Loans or such participations, as the case may be, pro
rata with each of them (and notify the Administrative Agent of such purchase);
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 9.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 9.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records and maintain entries in the Register
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 2.11 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.11 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Loan Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the Loan Obligations purchased.

 

Section 2.12     [Reserved].

 

54

--------------------------------------------------------------------------------

 

 

Section 2.13     Extensions of Term Loans.

 

(a)     Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of any Class of Term Loans with a like Maturity Date, in
each case on a pro rata basis (based on the aggregate outstanding principal
amount of such Term Loans) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the Maturity Date of each such Lender’s Term Loans and otherwise modify
the terms of such Term Loans, subject to the provisions below, pursuant to the
terms of the relevant Extension Offer (including by increasing the fees (other
than fees on undrawn amounts) payable in respect of such Term Loans (and related
outstandings) (each, an “Extension”, and each group of Term Loans, in each case
as so extended, as well as the original Initial Term Loans (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted), so long as the following terms are satisfied:

 

(i)     no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders or at the time of the effectiveness of the Extension;

 

(ii)     except as to interest rates, fees, amortization, final Maturity Date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the immediately succeeding clauses (iii), (iv) and (v), be
determined between the Borrower and set forth in the relevant Extension Offer),
the Term Loans of any Term Lender that agrees to an Extension with respect to
such Term Loans (an “Extending Term Lender”) extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer;

 

(iii)     the final Maturity Date of any Extended Term Loans shall be no earlier
than the Latest Maturity Date of the Term Loans extended thereby;

 

(iv)     the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the Weighted Average Life to Maturity of the Term Loans
extended thereby;

 

(v)     any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer;

 

(vi)     if the aggregate principal amount of Term Loans (calculated on the face
amount thereof), in respect of which Term Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans of such Term Lenders shall be extended ratably up to
such maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Term Lenders have accepted
such Extension Offer;

 

(vii)     all documentation in respect of such Extension shall be consistent
with the foregoing, and the covenants and events of default applicable to any
Extended Term Loans shall be substantially identical to, or, taken as a whole,
no more favorable to the Lenders providing such Extended Term Loans than those
applicable to the Term Loans subject to such Extension Offer;

 

55

--------------------------------------------------------------------------------

 

 

(viii)     the Extended Term Loans are not secured by any assets or property
that does not constitute Collateral, and are not guaranteed by any Subsidiary of
Holdings that is not a Subsidiary Guarantor; and

 

(ix)     any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.

 

(b)     With respect to all Extensions consummated by the Borrower pursuant to
this Section, (i) such Extensions shall not constitute payments or prepayments
for purposes of Section 2.03 and (ii) shall be in an integral multiple of $1.0
million and in an aggregate principal amount that is not less than $10.0
million, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and which may be waived by the Borrower, but
not less than $10.0 million) of Term Loans of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on such terms as may be set forth in the relevant Extension Offer (which
shall be consistent with the foregoing provisions of this Section 2.13)) and
hereby waive the requirements of any provision of this Agreement (including
Sections 2.03, 2.11 and 9.01) or any other Loan Document that may otherwise
prohibit or conflict with any such Extension or any other transaction
contemplated by this Section.

 

(c)     No consent of any Lender or the Administrative Agent shall be required
to effectuate any Extension, other than the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans (or a portion
thereof). All Extended Term Loans and all obligations in respect thereof shall
be Loan Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable Loan
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of Term
Loans so extended and such technical amendments as may be necessary in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section.

 

(d)     In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the Facilities
hereunder after such Extension), if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.13.

 

Section 2.14     Refinancing Facilities. (a) The Borrower may by written notice
to the Administrative Agent elect to request the establishment of one or more
additional Classes of term loans under this Agreement (“Refinancing Term
Loans”), which refinance, renew, replace, defease or refund (collectively,
“Refinance”), in whole or in part, one or more Classes of Term Loans under this
Agreement; provided, that such Refinancing Term Loans may not be in an amount
greater than the Term Loans being Refinanced plus unpaid accrued interest, fees,
expenses and premium (if any) thereon and underwriting discounts, fees,
commissions and expenses incurred in connection with the Refinancing Term Loans.
Each such notice shall specify the date (each, a “Refinancing Effective Date”)
on which the Borrower proposes that the Refinancing Term Loans shall be made,
which shall be a date not less than five (5) Business Days after the date on
which such notice is delivered to the Administrative Agent; provided that:

 

56

--------------------------------------------------------------------------------

 

 

(i)     the Weighted Average Life to Maturity of such Refinancing Term Loans
shall not be shorter than the then remaining Weighted Average Life to Maturity
of the Class or Classes of Term Loans being Refinanced and the Refinancing Term
Loans shall not have a final maturity before the Maturity Date of the Term Loans
being Refinanced;

 

(ii)     the Refinancing Term Loans shall have terms and conditions agreed to by
the Borrower and the lenders providing such Refinancing Term Loans, but shall be
substantially the same as (or, taken as a whole, no more favorable to, the
lenders providing such Refinancing Term Loans than) those applicable to the then
outstanding Term Loans, except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date;

 

(iii)     the proceeds of any Refinancing Term Loans shall be applied
substantially concurrently with the incurrence thereof to the pro rata
prepayment of the Class or Classes of Term Loans being Refinanced hereunder;

 

(iv)     the Refinancing Term Loan Amendment shall set forth the principal
installment payment dates of the Refinancing Term Loans, which dates may be
delayed to later dates than the corresponding scheduled principal installment
payment dates of the Term Loans being refinanced and, in any event, shall be no
earlier than the Maturity Date;

 

(v)     the Loan Parties and the Administrative Agent shall (i) enter into such
amendments to the Collateral Documents as may be reasonably requested by the
Refinancing Term Lenders (which shall not require any consent from any Lender)
in order to ensure that the Refinancing Term Loans are provided with the benefit
of the applicable Collateral Documents on a pari passu or junior basis with the
other Loan Obligations and (ii) deliver such other documents and certificates as
may be reasonably requested by the Refinancing Term Lenders;

 

(vi)     the Refinancing Term Loans will be unsecured or will rank pari passu or
junior in respect of Collateral with the other Loans hereunder; and

 

(vii)     with respect to any Refinancing Term Loans made, the Borrower shall
pay the Prepayment Premium, if applicable, to the Lenders holding such Initial
Term Loans being refinanced.

 

(b)     The Borrower may approach any Lender or any other Person that would be
an Eligible Assignee to provide all or a portion of the Refinancing Term Loans
(a “Refinancing Term Lender”); provided any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated a series (a
“Refinancing Term Loan Series”) of Refinancing Term Loans for all purposes of
this Agreement and the selection of Refinancing Term Lenders shall be subject to
any consent that would be required pursuant to Section 9.07(b) hereof; provided
that any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Term Loan Amendment, be designated as an increase in any previously
established Refinancing Term Loan Series of Refinancing Term Loans made to the
Borrower.

 

57

--------------------------------------------------------------------------------

 

 

(c)     The Refinancing Term Loans shall be established pursuant to an amendment
to this Agreement among Holdings, the Borrower and the Refinancing Term Lenders
providing such Refinancing Term Loans (a “Refinancing Term Loan Amendment”)
which shall be consistent with the provisions set forth in paragraph (i) above.
Each Refinancing Term Loan Amendment shall be binding on the Lenders (including
the Refinancing Lenders), the Administrative Agent, the Loan Parties party
thereto and the other parties hereto. Upon receipt of an Officer’s Certificate
certifying that such Refinancing Term Loan Amendment is permitted under the Loan
Documents, the Administrative Agent shall be permitted, and is hereby
authorized, to enter into such amendments with the Borrower to effect the
foregoing. Any Refinancing Term Loan made by a Term Lender pursuant to a
Refinancing Term Loan Amendment shall be deemed a “Term Loan” for all purposes
of this Agreement and each Lender with a Refinancing Term Loan shall become a
Lender with respect to such Refinancing Term Loans and all matters relating
thereto. Notwithstanding anything to the contrary herein, at no time shall there
be Term Loans (including Refinancing Term Loans and Extended Term Loans) which
have more than five different scheduled final maturity dates or shall there be
more than five different “Term Loan Facilities”.

 

Section 2.15     Defaulting Lenders.

 

(a)     Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to such Defaulting Lender:

 

(i)     any amount paid by the Borrower for the account of a Defaulting Lender
that was or is a Lender under this Agreement (whether on account of principal,
interest, fees, indemnity payments or other amounts) will not be paid or
distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest-bearing account until (subject
to Section 2.15(c)) the Termination Date and will be applied by the
Administrative Agent, to the fullest extent permitted by Law, to the making of
payments from time to time in the following order of priority: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement; second, to satisfy the obligations, if any, of such
Term Lender to make Term Loans to the Borrower; third, to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders that are Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them;
fourth, to the payment of fees then due and payable to the Non-Defaulting
Lenders that are Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them; fifth, to the ratable payment
of other amounts then due and payable to the Non-Defaulting Lenders that are
Lenders; sixth, on the Termination Date, to the payment of any amounts owing to
the Borrower as a result of a final judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, after the Termination Date, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

 

(b)     Fees. Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.07
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees).

 

58

--------------------------------------------------------------------------------

 

 

(c)     Cure. If the Borrower determines that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Borrower will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.15(a)), such Lender will, to the extent applicable,
purchase such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as the Administrative Agent may determine to be necessary to
cause the total Term Commitments pursuant to Section 2.01 of the Term Lenders to
be on a pro rata basis in accordance with their respective Term Commitments,
whereupon such Term Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and such Term Commitments and Term Loans of each Term
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while such
Lender was a Defaulting Lender; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.

 

Article III

TAXES, INCREASED COSTS, PROTECTION AND ILLEGALITY

 

Section 3.01     Taxes. (a)      Payments Free of Taxes. Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.01) the applicable Lender or Agent receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)     Payment of Other Taxes by the Borrower. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

 

(c)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)     Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Lender and each Agent, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Lender or such Agent or required to be
withheld or deducted from a payment to such Lender or such Agent and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or Agent (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or other Agent, shall be conclusive absent manifest error.

 

59

--------------------------------------------------------------------------------

 

 

(e)     Indemnification by the Lenders. Each Lender shall severally (but not
jointly) indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.07(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)     Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)     Without limiting the generality of the foregoing,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;

 

(B)     any Non-U.S. Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

60

--------------------------------------------------------------------------------

 

 

(2) executed copies of IRS Form W-8ECI;

 

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

 

(C)     any Non-U.S. Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in United States federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

61

--------------------------------------------------------------------------------

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)     Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01, (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)     Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 3.01(a) or Section 3.01(d)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts to avoid the consequences of such event, including to
designate another Lending Office for any Loan affected by such event or to
assign its rights and obligations with respect to such Loan to another of its
offices, branches or affiliates; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided further that nothing in this Section 3.01(h) shall
affect or postpone any of the Loan Obligations of any Loan Party or Lender or
the rights of the Lender or Loan Party pursuant to this Section 3.01.

 

(i)     Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Term
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(j)     Defined Terms. For purposes of this Section 3.01, the term “applicable
Law” includes FATCA.

 

Section 3.02     [Reserved].

 

62

--------------------------------------------------------------------------------

 

 

Section 3.03     [Reserved].

 

Section 3.04     Capital Adequacy.

 

(a)     [Reserved].

 

(b)     If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the date such Lender becomes a
party to this Agreement, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any Person controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and/or liquidity and such Lender’s desired return on capital),
then from time to time upon written demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction.

 

(c)     [Reserved].

 

(d)     If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event or to
assign its rights and obligations with respect to such Loan to another of its
offices, branches or affiliates; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(d) shall
affect or postpone any of the Loan Obligations of the Borrower or the rights of
such Lender pursuant to Section 3.04(b).

 

(e)     Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all rules, regulations, orders,
requests, guidelines or directives in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, are, in
each case deemed to have been adopted and to have taken effect after the Closing
Date.

 

Section 3.05     [Reserved].

 

Section 3.06     Matters Applicable to All Requests for Compensation.

 

(a)     Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

 

(b)     With respect to any Lender’s claim for compensation under Section 3.01
or Section 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim and that such Lender has determined to request such compensation; provided
that if the circumstance giving rise to such increased cost or reduction is
retroactive, then such one hundred eighty (180)-day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

63

--------------------------------------------------------------------------------

 

 

Section 3.07     Replacement of Lenders Under Certain Circumstances.

 

(a)     If at any time (x) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01(a) or (d) or Section
3.04 as a result of any condition described in such Sections or (y) any Lender
becomes a Defaulting Lender, then the Borrower may, on ten (10) Business Days’
prior written notice to the Administrative Agent and such Lender, replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 9.07(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement to one
or more Eligible Assignees; provided that (i) in the case of any such assignment
resulting from a claim for compensation under Section 3.01(a) or (d) or Section
3.04, such assignment will result in a reduction in such compensation or
payments thereafter, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Term Loans, accrued but unpaid
interest thereon, accrued but unpaid fees, premium and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) neither the Administrative Agent nor any Lender shall have
any obligation to the Borrower to find a replacement Lender or other such
Person.

 

(b)     Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Term Commitment and outstanding Loans of the applicable Class
(ii) deliver any Notes evidencing such Loans to the Borrower or the
Administrative Agent; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid, and such
Lender shall be deemed to have executed such Assignment and Assumption within
one Business Day of a request that it do so in the event that it has failed to
do so within such period, and such assignment shall be recorded in the Register.
Pursuant to such Assignment and Assumption, (x) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s Term
Commitment and outstanding Loans of the applicable Class, (y) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such Assignment and Assumption and (z) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Section 3.01, Section 3.04 and Section 9.05 (and bound by the obligations set
forth in Section 9.08) with respect to facts and circumstances occurring prior
to the effective date of such assignment.

 

(c)     Notwithstanding anything to the contrary contained above, the Lender
that acts as the Administrative Agent may not be replaced in such capacity
hereunder except in accordance with the terms of Section 8.06.

 

Section 3.08     Survival. The Borrower’s obligations under this Article 3 shall
survive any assignment of rights by, or the replacement of, a Lender and the
Termination Date.

 

Article IV

CONDITIONS PRECEDENT

 

Section 4.01     [Reserved].

 

64

--------------------------------------------------------------------------------

 

 

Section 4.02     Conditions to Incurrence of the Initial Term Loans (Closing
Date) . The effectiveness of this Agreement and the incurrence of the Initial
Term Loans hereunder is subject solely to the satisfaction of the following
conditions precedent (unless expressly waived in accordance with Section 9.01):

 

(a)     The receipt by the Administrative Agent and the Initial Term Lenders of
the following, each of which shall be in the form of an original, facsimile or
electronic copy unless otherwise specified, and each executed by the
Administrative Agent, each Lender and a Responsible Officer of each of the
Borrower and Holdings, as applicable:

 

(i)     executed counterparts of this Agreement and the Exchange Agreement;

 

(ii)     a Note executed by the Borrower in favor of each Lender requesting a
Note at least two (2) Business Days prior to the Closing Date (the original to
the Lender and a copy to the Administrative Agent), if any;

 

(iii)     executed counterparts of (A) (1) the First Lien CAA/ICA Joinder, (2)
the Security Agreement, (3) the Pledge Agreement and (4) Junior Lien ICA Joinder
and (B) such evidence as the Administrative Agent and the Initial Term Lenders
may reasonably require of the effectiveness of the security contemplated thereby
and the perfection of the security interest created thereby (including the
recorded copied of UCC-1s but excluding the actions, perfections and filings
which may occur after the Closing Date pursuant to Section 6.14 of this
Agreement), in the case of each document referred to in this sub clause (B), in
form and substance reasonably satisfactory to the Administrative Agent and the
Initial Term Lenders.

 

(iv)     a certificate of the Borrower and each other Loan Party, dated the
Closing Date and executed by the secretary or assistant secretary of the
Borrower and each applicable Loan Party, respectively, in the form attached as
Exhibit G-1 and G-2, respectively, hereto.

 

(v)     (A) a certificate signed by a Responsible Officer of the Borrower,
substantially in the form of Exhibit H-1 hereto, (B) a Perfection Certificate
substantially in the form attached as Exhibit H-2 and (C) a Solvency Certificate
substantially in the form attached as Exhibit H-3.

 

(b)     The receipt by the Administrative Agent and the Initial Term Lenders of
(i) a written opinion of Simpson Thacher & Bartlett LLP, special counsel for the
Borrower and Holdings, dated as of the Closing Date in the form attached as
Exhibit I-1 and (ii) a written opinion of Michael Discafani, Vice President,
Corporate Counsel and Secretary of the Borrower and Holdings, dated as of the
Closing Date in the form attached as Exhibit I-2.

 

(c)     To the extent requested by the Administrative Agent and/or the Initial
Term Lenders not less than ten (10) Business Days prior to the Closing Date, the
Administrative Agent and the Initial Term Lenders shall have received, at least
three (3) Business Days prior to the Closing Date, all documentation and other
information reasonably requested with respect to the Loan Parties required by
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

 

(d)     [Reserved]

 

(e)     Concurrently with the making of Loans on the Closing Date, the Specified
Transactions shall have been consummated in accordance with their terms.

 

65

--------------------------------------------------------------------------------

 

 

(f)      (A) The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects as of the Closing Date; provided that to the
extent any such representations and warranties are qualified by “materiality,”
“Material Adverse Effect” or similar language, such representations and
warranties (after giving effect to any qualification therein) are true and
correct in all respects as of the Closing Date (except, in each case, where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); and (B) upon consummation of the
transactions contemplated by the Loan Documents and the application of the
proceeds thereof), no Default or Event of Default shall have occurred.

 

For purposes of determining satisfaction of the conditions specified in this
Section 4.02, by the making of the Initial Term Loans the Borrower, the
Administrative Agent and each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or such Lender, as the case may be.

 

Article V

REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND THE BORROWER

 

The Borrower and Holdings jointly and severally, represent and warrant to, and
agree with the Administrative Agent and each Lender, that:

 

Section 5.01     Good Standing of the Borrower, Holdings and its Subsidiaries.
Each of the Borrower, Holdings and its Subsidiary Guarantors has been duly
incorporated or formed, as the case may be, is validly existing as a
corporation, limited liability company or limited partnership, as the case may
be, in good standing under the laws of its jurisdiction of incorporation or
organization and has the corporate power, or its equivalent in the case of a
limited partnership or limited liability company, and authority to carry on its
business as described in the Public Filings, to own, lease and operate its
properties and to enter into and perform its obligations under this Agreement
and the other Loan Documents; and each is duly qualified and is in good standing
as a foreign corporation, limited liability company or limited partnership, as
the case may be, authorized to do business in each jurisdiction in which the
nature of its business or its ownership or leasing of property requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on the business, prospects, financial condition or
results of operations of Holdings and its subsidiaries, taken as a whole, or
their ability to perform their respective obligations under this Agreement (a
“Material Adverse Effect”).

 

Section 5.02     Loan Documents. Each of the Loan Documents has been duly
authorized, executed and delivered by the Borrower and each other Loan Party
that is a party thereto, and, assuming that each Loan Document is a valid and
binding obligation of the Administrative Agent, each Loan Document is a valid
and binding agreement of the Borrower and each other Loan Party that is a party
thereto, enforceable against the Borrower and each other Loan Party in
accordance with its terms except as the enforceability thereof may be limited by
the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

66

--------------------------------------------------------------------------------

 

 

Section 5.03     Absence of Defaults and Conflicts . The execution, delivery and
performance of the Loan Documents by the Borrower and each other Loan Party, as
applicable, compliance by the Borrower and each other Loan Party, as applicable,
with all provisions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not (i) conflict with or constitute a
breach of any of the terms or provisions of, or a default under, the charter,
by-laws or other organizational documents of the Borrower or any other Loan
Party or any indenture, loan agreement, mortgage, lease or other agreement or
instrument that is material to Holdings or the Borrower and its subsidiaries,
taken as a whole, to which the Borrower or the Guarantors is a party or by which
the Borrower or the Guarantors or their respective property is bound, (ii)
violate or conflict with any applicable law or any rule, regulation, judgment,
order or decree of any court or any governmental body or agency having
jurisdiction over the Borrower, Holdings or any of its subsidiaries or their
respective property, (iii) result in the imposition or creation of (or the
obligation to create or impose) a Lien under, any agreement or instrument to
which the Borrower, Holdings or any of its subsidiaries is a party or by which
the Borrower, Holdings or any of its subsidiaries or their respective property
is bound, other than as contemplated by the Loan Documents, or (iv) result in
the termination, suspension or revocation of permits, licenses, consents,
exemptions, franchises, authorizations and other approvals (each, an
“Authorization”) of the Borrower, Holdings or any of its subsidiaries or result
in any other impairment of the rights of the holder of any such Authorization,
except (A) in the case of clauses (ii), (iii) and (iv), for such conflicts,
breaches, defaults, liens, charges, encumbrances, impositions, terminations,
suspensions or revocations that would not, singly or in the aggregate, have a
Material Adverse Effect and (B) in the case of clause (i), after giving effect
to the entry into and the effectiveness of the Exchange Documentation.

 

Section 5.04     Authorization of this Agreement. This Agreement has been duly
authorized, executed and delivered by the Borrower, Holdings and each other
Guarantor and is the legal, valid and binding obligation of the Borrower,
Holdings and each other Guarantor, enforceable against the Borrower, Holdings
and each other Guarantor in accordance with the terms hereof.

 

Section 5.05     Environmental Laws and ERISA. Except as disclosed in the Public
Filings, neither the Borrower, Holdings nor any of its subsidiaries has (i)
violated any foreign, federal, state or local law or regulation relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), and, to
the knowledge of the Borrower and Holdings, there are no pending or threatened
liabilities relating to Environmental Laws or (ii) violated any provisions of
ERISA or incurred liability under ERISA, except, in each case, for such
violations or liabilities, as the case may be, which, singly or in the
aggregate, would not have a Material Adverse Effect.

 

Section 5.06     Litigation. Except as disclosed in the Public Filings and
except as would not materially adversely affect consummation of the Specified
Transactions, there are no legal, regulatory or governmental proceedings pending
or, to the knowledge of the Borrower or Holdings, threatened to which the
Borrower, Holdings or any of its subsidiaries is or could be a party or to which
any of their respective property is or could be subject, which might result,
singly or in the aggregate, in a Material Adverse Effect.

 

Section 5.07     Financial Statements. The historical financial statements,
together with related notes, included in Holdings’ annual report on Form 10-K,
as amended, for the fiscal year ended October 31, 2018 and in Holdings’
quarterly reports on Form 10-Q for the fiscal quarters ended January 31, 2019,
April 30, 2019 and July 31, 2019 (collectively, the “Historical Financial
Statements”), (1) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods indicated (except as may be disclosed therein) and
(2) present fairly the consolidated financial position (including all debt and
liabilities of Holdings and its subsidiaries on a consolidated basis), results
of operations and changes in financial position of Holdings and its
subsidiaries, on the basis stated therein and at the respective dates or for the
respective periods to which they apply.

 

67

--------------------------------------------------------------------------------

 

 

Section 5.08     Investment Company Act. Each of the Borrower and the other Loan
Parties is not and, after giving effect to the incurrence of Loans hereunder and
the consummation of the transactions contemplated by the Loan Documents and the
application of the net proceeds thereof, will not be, an “investment company,”
as such term is defined in the Investment Company Act.

 

Section 5.09     Solvency. On the Closing Date, immediately after the
consummation of the transactions contemplated by the Loan Documents (i) the
present fair saleable value of the properties and assets of Holdings and its
subsidiaries (on a consolidated basis) is not less than the total amount that
would be required to pay the probable liability of Holdings and its subsidiaries
(on a consolidated basis) on their total debts and liabilities (including
contingent liabilities) as they become absolute and matured; (ii) Holdings and
its subsidiaries (on a consolidated basis) are able to realize upon their
properties and assets and generally pay their debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) Holdings and its subsidiaries (on a
consolidated basis) do not intend to, and do not believe that they will, incur
debts or liabilities beyond their ability to pay as such debts and liabilities
mature; and (iv) Holdings and its subsidiaries (on a consolidated basis) are not
engaged in any business or transaction, and do not propose to engage in any
business or transaction, for which their properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which Holdings and its subsidiaries are engaged.
For purposes of this Section 5.09, the amount of any contingent liability shall
be computed in accordance with GAAP.

 

Section 5.10     Regulations T, U, X. Neither the Borrower nor any other Loan
Party nor any of their respective subsidiaries nor any agent thereof acting on
their behalf has taken, and none of them will take, any action that might cause
this Agreement or the borrowing of Loans to violate Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System.

 

Section 5.11     Sanctions. (a) Neither the Borrower or Holdings and its
subsidiaries, nor any director or officer thereof, nor, to the Borrower’s or
Holdings’ knowledge, any employee or agent of the Borrower or Holdings and its
subsidiaries, is an individual or an entity (for purposes of this Section 5.11
only, “Person”) that is, or is 50% or more owned or controlled in the aggregate
by one or more Persons that are: (A) identified on OFAC’s Specially Designated
Nationals and Blocked Persons List (“SDN List”) or otherwise the target of any
applicable sanctions administered or enforced by the U.S. government (including
OFAC and the U.S. Department of State), the European Union, the U.K. government
(including the Office of Financial Sanctions Implementation of Her Majesty’s
Treasury) and any other governmental authority with jurisdiction over the
Borrower, Holdings or its Subsidiaries (collectively, “Sanctions”) or (B)
located, organized or resident in a country or region that is the target of
comprehensive Sanctions (currently, Cuba, Iran, North Korea, Syria and the
Crimea region of Ukraine) (each, a “Sanctioned Territory”).

 

(b)     The operations of the Borrower, Holdings and its subsidiaries are and
have been conducted at all times in compliance in all material respects with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where the Borrower, Holdings or any of
its subsidiaries conducts business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental or regulatory agency (collectively, the “Anti-Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental or regulatory agency, authority or body or any arbitrator involving
the Borrower, Holdings or any of its subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the knowledge of the Borrower or any of the
Guarantors, threatened.

 

68

--------------------------------------------------------------------------------

 

 

(c)     Neither the Borrower or Holdings and its subsidiaries, nor, to the
knowledge of the Borrower and each of the Guarantors, any director, officer, or
employee of the Borrower, Holdings or any of its subsidiaries or any agent
acting on behalf of the Borrower, Holdings or any of its subsidiaries has (i)
used any corporate or organizational funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made or taken an act in furtherance of an offer, promise or authorization of any
direct or indirect unlawful payment or benefit to any foreign or domestic
government or regulatory official or employee, including of any government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office; (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or any other applicable anti-bribery or anti-corruption
laws; or (iv) made, offered, agreed, requested or taken an act in furtherance of
any unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit.

 

(d)     The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person for the purpose of funding or
facilitating any activities or business: (A) of or with any Person identified on
the SDN List or otherwise the target of Sanctions, or in any Sanctioned
Territory, in each case, except as authorized by U.S. law or (B) in any other
manner that would constitute or give rise to a violation of Sanctions by any
party hereto (including the Administrative Agent and the Lenders).

 

Section 5.12     Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and any other Loan Party (a) have timely filed or cause to be filed all Tax
returns and reports required to have been filed, and (b) have paid or caused to
be paid all Taxes levied or imposed on their properties, income or assets
(whether or not shown on a Tax return) that are due and payable, including in
their capacity as tax withholding agents, except any Taxes that are being
contested in good faith by appropriate proceedings, provided that the Borrower
or each other Loan Party, as the case may be, has set aside on its books
adequate reserves therefor in accordance with GAAP. There is no proposed Tax
assessment, deficiency or other claim against the Borrower or any other Loan
Party and none of the Borrower or any other Loan Party are currently the subject
of any audit, contest or similar proceeding with respect to Taxes, in each case,
that would reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect.

 

Section 5.13     Compliance with Laws. Each of the Borrower, Holdings and its
Restricted Subsidiaries is in compliance with all applicable Laws, orders,
writs, injunctions and orders, except to the extent that failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 5.14     Capital Stock. All outstanding shares of capital stock of the
Borrower and Holdings have been duly authorized and validly issued and are fully
paid, nonassessable and not subject to any preemptive or similar rights, except,
for the avoidance of doubt, with respect to the Rights Plan of Holdings, as
described in the Public Filings; all of the outstanding shares of capital stock
of each of Holdings’ direct and indirect subsidiaries have been duly authorized
and validly issued and are fully paid and nonassessable and such shares that are
owned by Holdings are owned by Holdings, directly or indirectly through one or
more subsidiaries, free and clear of any security interest, claim, lien,
encumbrance or adverse interest of any nature other than Liens securing
obligations under (i) the Loan Documents and (ii) Permitted Liens.

 

69

--------------------------------------------------------------------------------

 

 

Section 5.15     Title to Properties. Except as would not, singly or in the
aggregate, have a Material Adverse Effect, each of the Borrower and the other
Loan Parties has good and marketable title to or a valid leasehold interest in
all properties, assets and other rights which it purports to own or lease or
which are reflected as owned or leased on its books and records, free and clear
of all liens and encumbrances, except Permitted Liens, and subject to the terms
and conditions of the applicable leases. All leases of property are in full
force and effect without the necessity for any consent which has not previously
been obtained upon consummation of the transactions contemplated hereby.

 

Section 5.16     Possession of Licenses and Permits. Except as disclosed in the
Public Filings, each of the Borrower and the other Loan Parties has the
Authorizations of, and has made all filings with and notices to, all
governmental or regulatory authorities and self-regulatory organizations and all
courts and other tribunals, including under any applicable Environmental Laws,
as are necessary to own, lease, license and operate its respective properties
and to conduct its business, except where the failure to have any such
Authorization or to make any such filing or notice would not, singly or in the
aggregate, have a Material Adverse Effect. Each such Authorization is valid and
in full force and effect and each of the Borrower and the other Loan Parties is
in compliance with all the terms and conditions thereof and with the rules and
regulations of the authorities and governing bodies having jurisdiction with
respect thereto; and no event has occurred (including the receipt of any notice
from any authority or governing body) which allows or, after notice or lapse of
time or both, would allow, revocation, suspension or termination of any such
Authorization or results or, after notice or lapse of time or both, would result
in any other impairment of the rights of the holder of any such Authorization;
except where such failure to be valid and in full force and effect or to be in
compliance, the occurrence of any such event or the presence of any such
restriction would not, singly or in the aggregate, have a Material Adverse
Effect.

 

Section 5.17     Insurance. The Borrower and each other Loan Party maintains
insurance covering their properties, assets, operations, personnel and
businesses, and, in the good faith estimate of management, such insurance is of
such type and in such amounts as is in accordance with customary industry
practice in the locations where the Borrower and each other Loan Party conducts
operations, taking into account the costs and availability of such insurance.

 

Section 5.18     No Material Adverse Change in Business. Since the respective
dates as of which information is given in the Public Filings, except as set
forth therein or, in any respect, relating to or arising from the Specified
Transactions, (i) there has not occurred any material adverse change or any
development involving a prospective material adverse change in the condition,
financial or otherwise, or the earnings, business, management or operations of
each of the Borrower and the other Loan Parties, taken as a whole, (ii) there
has not been any material adverse change or any development involving a
prospective material adverse change in the capital stock or in the long-term
debt of Holdings or any of its subsidiaries and (iii) neither Holdings nor any
of its subsidiaries has incurred any material liability or obligation, direct or
contingent.

 

Section 5.19     Collateral. The applicable Security Agreement and Pledge
Agreement, when duly executed and delivered by each of the Loan Parties party
thereto and upon completion of the filings and other actions specified therein,
will create valid and perfected (to the extent such security interest can be
perfected by such filings or actions) security interests in the Collateral to
which they relate, and are prior to all other Liens on such Collateral in
existence on the Closing Date except for Permitted Liens.

 

70

--------------------------------------------------------------------------------

 

 

Article VI

COVENANTS

 

Until the Termination Date, the Borrower and Holdings shall, and to the extent
applicable, shall cause each Restricted Subsidiary to comply with the following
covenants:

 

Section 6.01     Existence. Holdings and the Borrower shall each do or cause to
be done all things necessary to preserve and keep in full force and effect their
existence and the existence of each of the Restricted Subsidiaries in accordance
with their respective organizational documents, and the material rights,
licenses and franchises of Holdings, the Borrower and each Restricted
Subsidiary; provided, that Holdings and the Borrower are not required to
preserve any such right, license or franchise, or the existence of any
Restricted Subsidiary, if the maintenance or preservation thereof is no longer
desirable in the conduct of the business of Holdings and its Restricted
Subsidiaries taken as a whole; and provided, further, that this Section shall
not prohibit any transaction otherwise permitted by Section 6.07 or Section
6.11.

 

Section 6.02     Payment of Taxes. Holdings shall pay or discharge, and cause
each of its Subsidiaries to pay or discharge, before the same become delinquent
all material taxes, assessments and governmental charges levied or imposed upon
Holdings or any Subsidiary or its income or profits or property, other than any
such tax, assessment or charge the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings.

 

Section 6.03     Limitations on Indebtedness. (a) Holdings and the Borrower will
not, and will not cause or permit any Restricted Subsidiary to, directly or
indirectly, create, incur, assume, become liable for or guarantee the payment of
(collectively, an “incurrence”) any Indebtedness (including Acquired
Indebtedness); provided that Holdings, the Borrower and any other Loan Party may
incur any Indebtedness (including Acquired Indebtedness) if, after giving effect
thereto and the application of the proceeds therefrom, the Consolidated Fixed
Charge Coverage Ratio on the date thereof would be at least 2.0 to 1.0.

 

(b)     Notwithstanding the foregoing, the provisions of this Agreement will not
prevent the incurrence of:

 

(i)     Permitted Indebtedness,

 

(ii)     Refinancing Indebtedness,

 

(iii)     (A) Non-Recourse Indebtedness in an aggregate amount at any one time
outstanding not to exceed the amount (the “Non-Recourse Indebtedness Amount”)
that is 23% of the sum of (1) “total inventories” less (2) “consolidated
inventory not owned” (as of the last day of the Most Recent Fiscal Quarter),
excluding the impact of consolidated Permitted Joint Ventures, and (B) any
Indebtedness which serves to refund, refinance or extend any such Non-Recourse
Indebtedness (“Refinancing Non-Recourse Indebtedness”), provided that such
Refinancing Non-Recourse Indebtedness is, except for clause (b) of the
definition thereof, Non-Recourse Indebtedness,

 

(iv)     any Guarantee of Indebtedness represented by the Loans,

 

(v)     [reserved], and

 

71

--------------------------------------------------------------------------------

 

 

(vi)     any guarantee by the Borrower, Holdings or any other Loan Party of
Indebtedness that is permitted to be incurred in compliance with this Agreement;
provided that in the event such Indebtedness that is being guaranteed is
subordinated in right of payment to the Loans or a Guarantee, as the case may
be, then the related guarantee shall be subordinated in right of payment to the
Loans or such Guarantee, as the case may be.

 

(c)     For purposes of determining compliance with this covenant, in the event
that an item of Indebtedness may be incurred through Section 6.03(a) or by
meeting the criteria of one or more of the types of Indebtedness described in
Section 6.03(b) (or the definitions of the terms used therein), Holdings, in its
sole discretion,

 

(i)     may divide, classify or later reclassify the amount and type of such
item of Indebtedness (or any portion thereof) under and comply with any of such
paragraphs (or any of such definitions), as applicable,

 

(ii)     may divide, classify or later reclassify the amount and type of such
item of Indebtedness (or any portion thereof) into more than one of such
paragraphs (or definitions), as applicable, and

 

(iii)     may elect to comply with such paragraphs (or definitions), as
applicable, in any order.

 

(d)     Holdings and the Borrower will not, and will not cause or permit any
other Loan Party to, directly or indirectly, in any event incur any Indebtedness
that purports to be by its terms (or by the terms of any agreement governing
such Indebtedness) subordinated to any other Indebtedness of Holdings or of such
other Loan Party, as the case may be, unless such Indebtedness is also by its
terms (or by the terms of any agreement governing such Indebtedness) made
expressly subordinated to the Loans or the Guarantee of such other Loan Party,
as the case may be, to the same extent and in the same manner as such
Indebtedness is subordinated to such other Indebtedness of Holdings or such
other Loan Party, as the case may be.

 

(e)     Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this Section 6.03.

 

(f)     For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in another currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in another currency, and
such refinancing would cause the applicable U.S. dollar-denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being refinanced plus all accrued interest thereon plus (ii) the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses incurred in connection with such refinancing. Notwithstanding any other
provision of this Section 6.03, the maximum amount of Indebtedness Holdings, the
Borrower or a Restricted Subsidiary may incur pursuant to this covenant shall
not be deemed to be exceeded solely as a result of fluctuations in the exchange
rate of currencies. For purposes of determining compliance with, and the
outstanding principal amount of any particular Indebtedness incurred pursuant to
and in compliance with, this Section 6.03, the principal amount of Indebtedness
outstanding under any clause of Section 6.03(b) shall be determined after giving
effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness.

 

72

--------------------------------------------------------------------------------

 

 

(g)     The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

(h)     For purposes of this Section 6.03 and the other provisions of this
Agreement, (i) unsecured Indebtedness shall not be treated as subordinated or
junior to secured Indebtedness merely because it is unsecured, and (ii) senior
Indebtedness shall not be treated as subordinated or junior to any other senior
Indebtedness merely because it has a junior priority with respect to the same
collateral.

 

(i)     For purposes of determining compliance with this covenant, (i) all
Indebtedness incurred under the Senior Credit Facility shall be deemed to be
incurred under clause (a)(i) of the definition of “Permitted Indebtedness”, (ii)
all Existing Unsecured Indebtedness outstanding on the Closing Date shall be
deemed to be incurred under clause (k) of the definition of “Permitted
Indebtedness,” (iii) all Second Lien Obligations outstanding on the Closing Date
shall be deemed to be incurred under clause (n) of the definition of “Permitted
Indebtedness,” (iv) all 1.125 Lien Notes shall be deemed to be incurred under
clause (a)(ii) of the definition of “Permitted Indebtedness,” (v) all 1.25 Lien
Notes shall be deemed to be incurred under clause (a)(iii) of the definition of
“Permitted Indebtedness”, (vi) all 1.5 Lien Notes shall be deemed to be incurred
under clause (a)(iv) of the definition of “Permitted Indebtedness,” and (vii)
the Term Loans and the 1.75 Lien Notes shall be deemed to be incurred under
clause (i) of the definition of “Permitted Indebtedness”, and none of the
foregoing may be reclassified at any time; provided that all or any portion of
any 1.5 Lien Obligations, Existing Unsecured Indebtedness and/or Second Lien
Obligations deemed to have been incurred under clauses (a)(iv), (k) and (n),
respectively, of the definition of “Permitted Indebtedness” and any Indebtedness
deemed to have been incurred under clause (u) of the definition of “Permitted
Indebtedness,” in each case, may be reclassified by the Borrower pursuant to
Section 6.03(c) above.

 

(j)     For purposes of determining compliance with Section 6.03(b)(iii)(A), the
amount of Non-Recourse Indebtedness outstanding at any one time shall be
calculated as the sum of (x) the aggregate principal amount of all Non-Recourse
Indebtedness outstanding as of the last day of the Most Recent Fiscal Quarter
plus (y) with respect to any Non-Recourse Indebtedness incurred after the
provision of the financial statements used for purposes of clause (x) above but
prior to the date on which financial statements for a more recent fiscal quarter
have been provided (in each case, pursuant to Section 6.12 hereof), the total
principal amount or committed principal amount thereof (whether or not borrowed
at the time of calculation of the Non-Recourse Indebtedness Amount), and, if the
Non-Recourse Indebtedness Amount is satisfied at such time, any subsequent
borrowing or reborrowing of such Non-Recourse Indebtedness shall be permitted,
whether or not the Non-Recourse Indebtedness Amount at the actual time of any
subsequent borrowing or reborrowing is satisfied; provided, however, that, for
the avoidance of doubt, if at any time thereafter, the Non-Recourse Indebtedness
Amount is exceeded, no new Non-Recourse Indebtedness may be incurred until such
time as the Non-Recourse Indebtedness Amount is again satisfied.

 

Section 6.04     Limitations on Restricted Payments. (a) Holdings and the
Borrower will not, and will not cause or permit any Restricted Subsidiary to,
directly or indirectly, make any Restricted Payment unless:

 

73

--------------------------------------------------------------------------------

 

 

(i)     no Default or Event of Default shall have occurred and be continuing at
the time of or immediately after giving effect to such Restricted Payment;

 

(ii)     immediately after giving effect to such Restricted Payment, (A)
Holdings could incur at least $1.00 of Indebtedness pursuant to Section 6.03(a)
hereof and (B) the Secured Debt Leverage Ratio is less than 4.0 to 1.0; and

 

(iii)     immediately after giving effect to such Restricted Payment, the
aggregate amount of all Restricted Payments (including the Fair Market Value of
any non-cash Restricted Payment) declared or made on or after October 31, 2019
does not exceed the sum of:

 

(A)     50% of the Consolidated Net Income of Holdings on a cumulative basis
during the period (taken as one accounting period) from and including the first
day of the first fiscal quarter of Holdings in which the Closing Date occurs and
ending on the last day of Holdings’ fiscal quarter immediately preceding the
date of such Restricted Payment (or in the event such Consolidated Net Income
shall be a deficit, minus 100% of such deficit), plus

 

(B)     100% of the aggregate net cash proceeds of and the Fair Market Value of
Property received by Holdings from (1) any capital contribution to Holdings
after October 31, 2019 or any issue or sale after October 31, 2019 of Qualified
Stock (other than to any Subsidiary of Holdings) and (2) the conversion,
exchange or exercise, as the case may be, on or after October 31, 2019 of any
Indebtedness or other securities of Holdings or the Borrower convertible into or
exchangeable or exercisable for Qualified Stock of Holdings, plus

 

(C)     in the case of the disposition or repayment of any Investment
constituting a Restricted Payment (or if the Investment was made prior to
October 31, 2019, that would have constituted a Restricted Payment if made after
October 31, 2019, if such disposition or repayment results in cash received by
Holdings, the Borrower or any Restricted Subsidiary), an amount (to the extent
not included in the calculation of Consolidated Net Income referred to in (A))
equal to the return of capital with respect to such Investment, including by
dividend, distribution or sale of Capital Stock (to the extent not included in
the calculation of Consolidated Net Income referred to in (A)), plus

 

(D)     with respect to any Unrestricted Subsidiary that is redesignated as a
Restricted Subsidiary after October 31, 2019, in accordance with the definition
of “Unrestricted Subsidiary” (so long as the designation of such Subsidiary as
an Unrestricted Subsidiary was treated under this Agreement as a Restricted
Payment made after October 31, 2019, and only to the extent not included in the
calculation of Consolidated Net Income referred to in (A)), an amount equal to
the lesser of (x) the proportionate interest of Holdings or a Restricted
Subsidiary in an amount equal to the excess of (I) the total assets of such
Subsidiary, valued on an aggregate basis at the lesser of book value and Fair
Market Value thereof, over (II) the total liabilities of such Subsidiary,
determined in accordance with GAAP, and (y) the Designation Amount at the time
of such Subsidiary’s designation as an Unrestricted Subsidiary.

 

(b)     Clause (a) of this Section 6.04 (provided that in the case of clauses
(v) and (x) below no Default or Event of Default has occurred and is continuing
at the time of such payment) will not prohibit:

 

74

--------------------------------------------------------------------------------

 

 

(i)     the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days of its declaration or the giving of notice
of such irrevocable redemption, as applicable, if such dividend or such payment
could have been made on the date of its declaration or provision of notice, as
applicable, without violation of the provisions of this Agreement;

 

(ii)     [reserved];

 

(iii)     [reserved];

 

(iv)     the payment of dividends on Preferred Stock and Disqualified Stock up
to an aggregate amount of $10.0 million in any fiscal year; provided that
immediately after giving effect to any declaration of such dividend, (A)
Holdings could incur at least $1.00 of Indebtedness pursuant to the proviso to
Section 6.03(a) and (B) the Secured Debt Leverage Ratio is less than 4.0 to 1.0;

 

(v)     the purchase, redemption or other acquisition, cancellation or
retirement for value of Capital Stock, or options, warrants, equity appreciation
rights or other rights to purchase or acquire Capital Stock, of Holdings or any
Subsidiary held by any present, future or former officers, directors, managers,
employees or consultants of Holdings or any Subsidiary (or their estates or
beneficiaries under their estates) not to exceed $2.5 million in any calendar
year (with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum (without giving effect to the following
proviso) of $5.0 million in any calendar year); provided that such amount in any
calendar year may be increased by an amount not to exceed: (A) the cash proceeds
from the sale of Qualified Stock of Holdings to any future, present or former
officers, directors, managers, employees or consultants of Holdings, any of its
Subsidiaries that occurs after October 31, 2019, to the extent the cash proceeds
from the sale of such Qualified Stock have not otherwise been applied to the
payment of Restricted Payments by virtue of Section 6.04(a)(iii)(B) above; plus
(B) the cash proceeds of key man life insurance policies received by Holdings
and the Restricted Subsidiaries after October 31, 2019; less (C) the amount of
any Restricted Payments previously made pursuant to clauses (A) and (B) of this
clause (v); provided that Holdings may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) of this clause (v) in any
calendar year;

 

(vi)     the making of cash payments in connection with any conversion or
exchange of Permitted Convertible Indebtedness in an aggregate amount since the
date of the indenture therefor not to exceed the sum of (A) the principal amount
of such Permitted Convertible Indebtedness plus (B) any payments received by
Holdings, the Borrower or any Restricted Subsidiaries pursuant to the exercise,
settlement or termination of any related Permitted Bond Hedge;

 

(vii)     any payments in connection with (including the purchase of) a
Permitted Bond Hedge and the settlement of any related Permitted Warrant (A) by
delivery of shares of Holdings’ Capital Stock upon net share settlement of such
Permitted Warrant or (B) by (x) set-off of such Permitted Warrant against the
related Permitted Bond Hedge and (y) payment of an amount due upon termination
of such Permitted Warrant in Capital Stock or using cash received upon the
exercise, settlement or termination of a Permitted Bond Hedge upon any early
termination thereof;

 

(viii)     [reserved];

 

75

--------------------------------------------------------------------------------

 

 

(ix)     (A) any payment of cash by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of fractional shares of Holdings’ Capital
Stock upon the exercise, conversion or exchange of any stock options, warrants
or other rights to purchase Capital Stock or other convertible or exchangeable
securities and (B) payments made or expected to be made by Holdings, the
Borrower or any of the Restricted Subsidiaries in respect of withholding or
similar taxes payable in connection with the exercise, conversion, settlement,
exchange or vesting of Capital Stock by any future, present or former officer,
employee, director, manager or consultant and repurchases of Capital Stock
deemed to occur upon exercise, conversion, settlement or exchange of stock
options, warrants or other rights to purchase Capital Stock or other convertible
or exchangeable securities if such Capital Stock represents all or a portion of
the exercise price thereof;

 

(x)     other Restricted Payments in an aggregate amount, when taken together
with all other Restricted Payments made pursuant to this clause (x) not to
exceed $10.0 million (after giving effect to any return of capital with respect
to any Restricted Investments made under this clause (x) in the form of cash);

 

(xi)     payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, merger or transfer of assets that complies
with Section 6.11; and

 

(xii)     Investments in any Permitted Joint Venture (which Investment may be
made via an Investment in the JV Holding Company, if any, owning such Permitted
Joint Venture) in an aggregate amount not to exceed at any one time outstanding
(measured at the time made) (1) $182.3 million (which amount represents the
aggregate amount of such Investments existing on October 31, 2019) plus (2) the
sum of (a) $100.0 million and (b) 100% of the amount of cash and Cash
Equivalents received by any of the Borrower, Holdings, any Subsidiary Guarantor
or any JV Holding Company from any such Permitted Joint Venture following
October 31, 2019 and ending on the last day of the fiscal quarter of Holdings
immediately preceding the date of such Investment for which financial statements
have been provided pursuant to Section 6.04 hereof; provided that after giving
effect to such Investment, the ratio of total Indebtedness to (x) “total
inventories” less (y) “inventory not owned” (as of the last day of the Most
Recent Fiscal Quarter) for all such Permitted Joint Ventures would not be
greater than 55% (as of the last day of the Most Recent Fiscal Quarter);

 

provided, however, that each Restricted Payment described in clauses (i) and (v)
of this Section 6.04(b) shall be taken into account for purposes of computing
the aggregate amount of all Restricted Payments pursuant to clause (iii) of
Section 6.04(a).

 

For purposes of the proviso in Section 6.04(b)(xii), the amount of
“Indebtedness” outstanding at any one time shall be calculated as the sum of (x)
the aggregate principal amount of all Indebtedness of Permitted Joint Ventures
outstanding as of the last day of the Most Recent Fiscal Quarter plus (y) with
respect to any Indebtedness of Permitted Joint Ventures incurred after the
provision of the financial statements used for purposes of clause (x) above but
prior to the date on which financial statements for a more recent fiscal quarter
have been provided (in each case, pursuant to Section 6.12 hereof), the total
principal amount or committed principal amount thereof (whether or not borrowed
at the time of calculation of the amount of such Indebtedness).

 

(c)     For purposes of determining the aggregate and permitted amounts of
Restricted Payments made, the amount of any guarantee of any Investment in any
Person that was initially treated as a Restricted Payment and which was
subsequently terminated or expired, net of any amounts paid by Holdings or any
Restricted Subsidiary in respect of such guarantee, shall be deducted.

 

76

--------------------------------------------------------------------------------

 

 

(d)     In determining the “Fair Market Value of Property” for purposes of
clause (iii) of Section 6.04(a), Property other than cash, Cash Equivalents and
Marketable Securities shall be deemed to be equal in value to the “equity value”
of the Capital Stock or other securities issued in exchange therefor. The equity
value of such Capital Stock or other securities shall be equal to (i) the number
of shares of Common Equity issued in the transaction (or issuable upon
conversion or exercise of the Capital Stock or other securities issued in the
transaction) multiplied by the closing sale price of the Common Equity on its
principal market on the date of the transaction (less, in the case of Capital
Stock or other securities which require the payment of consideration at the time
of conversion or exercise, the aggregate consideration payable thereupon) or
(ii) if the Common Equity is not then traded on the New York Stock Exchange, the
NYSE MKT or Nasdaq Stock Market, or if the Capital Stock or other securities
issued in the transaction do not consist of Common Equity (or Capital Stock or
other securities convertible into or exercisable for Common Equity), the value
(if more than $10.0 million) of such Capital Stock or other securities as
determined in good faith by the Board of Directors of Holdings.

 

(e)     For purposes of determining compliance with this Section 6.04, in the
event that a proposed Restricted Payment or Investment (or a portion thereof)
meets the criteria of clauses (i) through (xii) of Section 6.04(b) above or is
entitled to be made pursuant to Section 6.04(a) and/or one or more of the
exceptions contained in the definition of “Permitted Investments”, the Borrower
will be entitled to divide, classify or later reclassify (based on circumstances
existing on the date of such reclassification) such Restricted Payment or
Investment (or portion thereof) among such clauses (i) through (xii) of Section
6.04(b) and Section 6.04(a) and/or one or more of the exceptions contained in
the definition of “Permitted Investments” in a manner that otherwise complies
with this covenant.

 

Section 6.05     Limitations on Liens. (a) Holdings and the Borrower will not,
and will not cause or permit any Restricted Subsidiary to, create, incur, assume
or suffer to exist any Liens, other than Permitted Liens, on any of its
Property, or on any shares of Capital Stock or Indebtedness of any Restricted
Subsidiary, or on any shares of Capital Stock of any JV Holding Company.

 

(b)     Holdings and the Borrower will not, and will not cause or permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any Liens on
the Capital Stock of any Permitted Joint Venture owned, directly or indirectly,
by such Person, other than Liens securing Indebtedness or other obligations of
such Permitted Joint Venture.

 

Section 6.06     Limitations on Restrictions Affecting Restricted Subsidiaries.
Holdings and the Borrower will not, and will not cause or permit any Restricted
Subsidiary that is not a Loan Party to, create, assume or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction
(other than encumbrances or restrictions imposed by law or by judicial or
regulatory action or by provisions of agreements that restrict the assignability
thereof) on the ability of such Restricted Subsidiary to:

 

(a)     pay dividends or make any other distributions on its Capital Stock or
any other interest or participation in, or measured by, its profits, owned by
Holdings or any other Restricted Subsidiary, or pay interest on or principal of
any Indebtedness owed to Holdings or any other Restricted Subsidiary,

 

(b)     make loans or advances to Holdings or any other Restricted Subsidiary,
or

 

77

--------------------------------------------------------------------------------

 

 

(c)     transfer any of its property or assets to Holdings or any other
Restricted Subsidiary,

 

except for:

 

(i)     encumbrances or restrictions existing under or by reason of applicable
Law,

 

(ii)     contractual encumbrances or restrictions in effect at or entered into
on the Closing Date (including, for the avoidance of doubt, those existing under
or by reason of the New Secured Notes, the Senior Credit Facility, the Existing
Secured Notes, this Agreement, the Existing Unsecured Indebtedness and the
related agreements) and any amendments, modifications, restatements, renewals,
supplements, refundings, replacements or refinancings thereof; provided, that
such amendments, modifications, restatements, renewals, supplements, refundings,
replacements or refinancings are not materially more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in such contractual encumbrances or restrictions, as in effect at or
entered into on the Closing Date,

 

(iii)     encumbrances or restrictions under any agreement or other instrument
of a Person acquired by or merged or consolidated with or into Holdings or any
Restricted Subsidiary, or of an Unrestricted Subsidiary that is designated a
Restricted Subsidiary, or that is assumed in connection with the acquisition of
assets from such Person, in each case that is in existence at the time of such
transaction (but not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired or designated,

 

(iv)     any restrictions or encumbrances arising in connection with Refinancing
Indebtedness; provided, however, that any restrictions and encumbrances of the
type described in this clause (iv) that arise under such Refinancing
Indebtedness shall not be materially more restrictive or apply to additional
assets than those under the agreement creating or evidencing the Indebtedness
being refunded, refinanced, replaced or extended,

 

(v)     any Permitted Lien, or any other agreement restricting the sale or other
disposition of property, securing Indebtedness permitted by this Agreement if
such Permitted Lien or agreement does not expressly restrict the ability of a
Subsidiary of Holdings to pay dividends or make or repay loans or advances prior
to default thereunder,

 

(vi)     reasonable and customary borrowing base covenants set forth in
agreements evidencing Indebtedness otherwise permitted by this Agreement,

 

(vii)     customary non-assignment provisions in leases, licenses, encumbrances,
contracts or similar assets entered into or acquired in the ordinary course of
business,

 

(viii)     any restriction with respect to a Restricted Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of all or
substantially all of the Capital Stock or assets of such Restricted Subsidiary
pending the closing of such sale or disposition,

 

(ix)     encumbrances or restrictions existing under or by reason of this
Agreement or the other Loan Documents,

 

78

--------------------------------------------------------------------------------

 

 

(x)     purchase money obligations that impose restrictions on the property so
acquired of the nature described in clause (c) of this Section 6.06,

 

(xi)     Liens permitted under this Agreement securing Indebtedness that limit
the right of the debtor to dispose of the assets subject to such Lien,

 

(xii)     provisions with respect to the disposition or distribution of assets
or property in joint venture agreements, assets sale agreements, stock sale
agreements and other similar agreements,

 

(xiii)     customary provisions of any franchise, distribution or similar
agreements,

 

(xiv)     restrictions on cash or other deposits or net worth imposed by
contracts entered into in the ordinary course of business,

 

(xv)     any encumbrances or restrictions existing under (A) development
agreements or other contracts entered into with municipal entities, agencies or
sponsors in connection with the entitlement or development of real property or
(B) agreements for funding of infrastructure, including in respect of the
issuance of community facility district bonds, metro district bonds, mello-roos
bonds and subdivision improvement bonds, and similar bonding requirements
arising in the ordinary course of business of a homebuilder,

 

(xvi)     any encumbrances or restrictions that require “lockbox” or similar
obligations with respect to Non-Recourse Indebtedness,

 

(xvii)     any encumbrances or restrictions of the type referred to in clauses
(a), (b) or (c) of this Section 6.06 imposed by any amendments, modifications,
restatements, renewals, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (i) and (iii)
through (xvi) of this Section 6.06; provided, that such amendments,
modifications, restatements, renewals, supplements, refundings, replacements or
refinancings are, in the good faith judgment of Holdings’ Board of Directors or
its chief executive officer or chief financial officer, not materially more
restrictive with respect to such encumbrances or restrictions than those
contained in the encumbrance or restrictions prior to such amendment,
modification, restatement, renewal, supplement, refunding, replacement or
refinancing, and

 

(xviii)     any encumbrance or restriction under other Indebtedness of
Restricted Subsidiaries permitted to be incurred subsequent to the Closing Date
pursuant to Section 6.03; provided, that such encumbrances or restrictions will
not materially affect the Borrower’s ability to make anticipated principal and
interest payments on the Loans, as determined in the good faith judgment of
Holdings’ Board of Directors or its chief executive officer or chief financial
officer.

 

(d)     For purposes of determining compliance with this Section 6.06: (i) the
priority of any preferred stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock and (ii) the subordination of loans or advances
made to Holdings or a Restricted Subsidiary to other Indebtedness incurred by
Holdings or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.

 

79

--------------------------------------------------------------------------------

 

 

Section 6.07     Limitations on Dispositions of Assets. (a) Holdings and the
Borrower will not, and will not cause or permit any Restricted Subsidiary to,
make any Asset Disposition unless: (i) Holdings (or the Borrower or such
Restricted Subsidiary, as the case may be) receives consideration at the time of
such Asset Disposition at least equal to the Fair Market Value thereof, and (ii)
not less than 75% of the consideration received by Holdings (or the Borrower or
such Restricted Subsidiary, as the case may be) from such Asset Disposition and
all other Asset Dispositions since the Closing Date, on a cumulative basis, is
in the form of cash, Cash Equivalents and Marketable Securities (which must be
pledged as Collateral if the assets disposed of constituted Collateral; provided
that the Borrower and the Restricted Subsidiaries will not be required to comply
with the requirements of this subclause (ii) to the extent that the non-cash
consideration received in connection with such Asset Disposition, together with
the sum of all non-cash consideration received in connection with all prior
Asset Dispositions that has not yet been converted into cash, Cash Equivalents
or Marketable Securities, does not exceed $25.0 million; provided, however, that
when any non-cash consideration is converted into cash, Cash Equivalents or
Marketable Securities, such cash shall constitute Net Cash Proceeds and be
subject to Section 2.03.

 

(b)     The amount of (i) any Indebtedness that constitutes Senior Priority Lien
Obligations (as reflected on Holdings’ most recent consolidated balance sheet or
in the footnotes thereto, or if incurred or accrued subsequent to the date of
such balance sheet, such Indebtedness that would have been reflected on
Holdings’ consolidated balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet, as determined in good faith by Holdings) of Holdings or the Borrower or
any Subsidiary Guarantor (other than any Subordinated Indebtedness) that is
actually assumed by the transferee in such Asset Disposition (or is otherwise
extinguished in connection with the transactions relating to such Asset
Disposition), (ii) the fair market value (as determined in good faith by the
Board of Directors of Holdings) of any property or assets (including Capital
Stock of any Person that will be a Subsidiary Guarantor) received that are used
or useful in a Real Estate Business (provided that (except as permitted by
clause (c) under the definition of “Permitted Investment”) to the extent that
the assets disposed of in such Asset Disposition were Collateral, such property
or assets are pledged as Collateral under the Collateral Documents substantially
simultaneously with such sale, with the Lien on such Collateral securing the
Loans being of the same priority with respect to the Loans as the Lien on the
assets disposed of), and (iii) any securities, notes or other obligations or
assets received by Holdings, the Borrower or such Restricted Subsidiary from
such transferee that are converted by Holdings, the Borrower or such Restricted
Subsidiary into cash or Cash Equivalents, or by their terms are required to be
satisfied for cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received), in each case, within 180 days following the closing of
such Asset Disposition, shall in each case be deemed to be consideration
required by clause (ii) of Section 6.07(a) for purposes of determining the
percentage of such consideration received by Holdings or the Restricted
Subsidiaries.

 

(c)     The Net Cash Proceeds of an Asset Disposition shall be applied pursuant
to Section 2.03.

 

Section 6.08     Guarantees by Restricted Subsidiaries. Each existing Restricted
Subsidiary (other than the Borrower (for so long as it remains the Borrower) and
any Excluded Subsidiary) will be a Guarantor on the Closing Date by executing
this Agreement. Holdings is permitted to cause any Unrestricted Subsidiary to be
a Guarantor. If the Borrower, Holdings or any of its Restricted Subsidiaries
acquires or creates a Restricted Subsidiary (other than any Excluded Subsidiary)
after the Closing Date, such Restricted Subsidiary shall execute a supplemental
guarantee in the form of Exhibit K hereto, and deliver an Opinion of Counsel to
the Administrative Agent to the effect that such supplemental guarantee has been
duly authorized, executed and delivered by the new Restricted Subsidiary and
constitutes a valid and binding obligation of the new Restricted Subsidiary,
enforceable against the new Restricted Subsidiary in accordance with its terms
(subject to customary exceptions).

 

80

--------------------------------------------------------------------------------

 

 

Section 6.09     [Reserved].

 

Section 6.10     Limitations on Transactions with Affiliates. (a) Holdings and
the Borrower will not, and will not cause or permit any Restricted Subsidiary
to, make any loan, advance, guarantee or capital contribution to, or for the
benefit of, or sell, lease, transfer or otherwise dispose of any property or
assets to or for the benefit of, or purchase or lease any property or assets
from, or enter into or amend any contract, agreement or understanding with, or
for the benefit of, any Affiliate of Holdings or any Affiliate of any of
Holdings’ Subsidiaries involving payments or consideration in a single
transaction or series of related transactions (each, an “Affiliate
Transaction”), unless:

 

(i)     with respect to any such Affiliate Transaction involving or having a
value of more than $5.0 million, Holdings shall have (A) obtained the approval
of a majority of the Board of Directors of Holdings and (B) either obtained the
approval of a majority of Holdings’ disinterested directors or obtained an
opinion of a qualified independent financial advisor to the effect that such
Affiliate Transaction is fair to Holdings, the Borrower or such Restricted
Subsidiary, as the case may be, from a financial point of view, and

 

(ii)     with respect to any such Affiliate Transaction involving or having a
value of more than $10.0 million, Holdings shall have (A) obtained the approval
of a majority of the Board of Directors of Holdings and (B) delivered to the
Administrative Agent an opinion of a qualified independent financial advisor to
the effect that such Affiliate Transaction is fair to Holdings, the Borrower or
such Restricted Subsidiary, as the case may be, from a financial point of view.

 

(b)     Notwithstanding the foregoing, an Affiliate Transaction will not
include:

 

(i)     any contract, agreement or understanding with, or for the benefit of, or
plan for the benefit of, employees of Holdings or its Subsidiaries generally (in
their capacities as such) that has been approved by the Board of Directors of
Holdings;

 

(ii)     Capital Stock issuances to directors, officers and employees of
Holdings or its Subsidiaries pursuant to plans approved by the stockholders of
Holdings;

 

(iii)     any Restricted Payment otherwise permitted under Section 6.04 hereof
or any Permitted Investment (other than a Permitted Investment referred to in
clause (b) of the definition thereof, except as permitted by clause (iv) below);

 

(iv)     any transaction between or among Holdings and/or one or more Restricted
Subsidiaries or between or among Restricted Subsidiaries (provided, however, no
such transaction shall involve any other Affiliate of Holdings (other than an
Unrestricted Subsidiary to the extent permitted by this Agreement)) and any
Guarantees issued by Holdings or a Restricted Subsidiary for the benefit of
Holdings or a Restricted Subsidiary, as the case may be, in accordance with
Section 6.03;

 

(v)     any transaction between Holdings, the Borrower or one or more Restricted
Subsidiaries and one or more Unrestricted Subsidiaries (A) where all of the
payments to, or other benefits conferred upon, such Unrestricted Subsidiaries
are substantially contemporaneously dividended, or otherwise distributed or
transferred without charge, to Holdings, the Borrower or a Restricted Subsidiary
or (B) in the ordinary course of business, including sales (directly or
indirectly), sales subject to repurchase options, leases and sales and
leasebacks of (1) homes, improved land and unimproved land and (2) real estate
(including related amenities and improvements);

 

81

--------------------------------------------------------------------------------

 

 

(vi)     issuances, sales or other transfers or dispositions of mortgages and
collateralized mortgage obligations in the ordinary course of business between
Restricted Subsidiaries and Unrestricted Subsidiaries of Holdings;

 

(vii)     the payment of reasonable and customary fees to, and indemnity
provided on behalf of, officers, directors, employees or consultants of
Holdings, the Borrower or any Restricted Subsidiary;

 

(viii)     transactions in which Holdings, the Borrower or any Restricted
Subsidiary, as the case may be, delivers to the Administrative Agent an opinion
of a qualified independent financial advisor stating that such transaction is
fair to Holdings, the Borrower or such Restricted Subsidiary from a financial
point of view or stating that the terms are not materially less favorable to
Holdings, the Borrower or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by Holdings, the Borrower
or such Restricted Subsidiary with an unrelated Person on an arm’s length basis;

 

(ix)     any agreement or arrangement as in effect as of the Closing Date, or
any amendment thereto (so long as any such amendment is not disadvantageous in
any material respect to the Lenders when taken as a whole as compared to the
applicable agreement or arrangement as in effect on the Closing Date);

 

(x)     transactions with joint ventures entered into in the ordinary course of
business, including sales (directly or indirectly), sales subject to repurchase
options, leases and sales and leasebacks of (A) homes, improved land and
unimproved land and (B) real estate (including related amenities and
improvements);

 

(xi)     any transaction with a Person (other than an Unrestricted Subsidiary)
which would constitute an Affiliate Transaction solely because Holdings, the
Borrower or a Restricted Subsidiary owns Capital Stock in or otherwise controls
such Person;

 

(xii)     the issuance and transfer of Capital Stock of Holdings, the Borrower
and the granting and performance of customary registration rights;

 

(xiii)     any lease entered into between Holdings, the Borrower or any
Restricted Subsidiary, as lessee, and any Affiliate of Holdings, as lessor, in
the ordinary course of business;

 

(xiv)     intellectual property licenses in the ordinary course of business;

 

(xv)     transactions between Holdings, the Borrower or any of its Restricted
Subsidiaries and any Person that would constitute an Affiliate Transaction
solely because a director of which is also a director of Holdings; provided,
however, that such director abstains from voting as a director of Holdings on
any matter involving such other Person; and

 

(xvi)     pledges of Capital Stock of Unrestricted Subsidiaries (other than a JV
Holding Company or Permitted Joint Venture (except in compliance with Section
6.05 hereof)).

 

82

--------------------------------------------------------------------------------

 

 

Section 6.11     Limitations on Mergers, Consolidations and Sales of Assets.
Neither the Borrower nor any other Loan Party will consolidate or merge with or
into, or sell, lease, convey or otherwise dispose of all or substantially all of
its assets (including by way of liquidation or dissolution), or assign any of
its obligations under this Agreement and any other Loan Document (as an entirety
or substantially as an entirety in one transaction or in a series of related
transactions), to any Person (in each case other than in a transaction in which
Holdings, the Borrower or a Restricted Subsidiary is the survivor of a
consolidation or merger, or the transferee in a sale, lease, conveyance or other
disposition) unless:

 

(i)     the Person formed by or surviving such consolidation or merger (if other
than Holdings, the Borrower or the other Loan Parties, as the case may be), or
to which such sale, lease, conveyance or other disposition or assignment will be
made (collectively, the “Successor”), is a corporation or other legal entity
organized and existing under the laws of the United States or any state thereof
or the District of Columbia, and the Successor assumes by amendment hereto in a
form reasonably satisfactory to the Administrative Agent all of the obligations
of Holdings, the Borrower or the other Loan Parties, as the case may be, under
this Agreement and any other Loan Document, as the case may be,

 

(ii)     immediately after giving effect to such transaction, no Default or
Event of Default has occurred and is continuing, and

 

(iii)     immediately after giving effect to such transaction,

 

(A)     Holdings (or its Successor) could incur at least $1.00 of Indebtedness
pursuant to Section 6.03(a) hereof, or

 

(B)     the Consolidated Fixed Charge Coverage Ratio would be equal to or
greater than the Consolidated Fixed Charge Coverage Ratio immediately prior to
such transaction.

 

The foregoing provisions shall not apply to: (1) a transaction involving the
sale or disposition of Capital Stock of a Guarantor, or the consolidation or
merger of a Guarantor, or the sale, lease, conveyance or other disposition of
all or substantially all of the assets of a Guarantor, that in any such case
results in such Guarantor being released from its Guarantee, or (2) a
transaction the purpose of which is to change the state of incorporation or
formation of Holdings, the Borrower or any other Loan Party.

 

Section 6.12     Reports to Lenders. (a) Holdings shall file with the Commission
the annual reports and the information, documents and other reports required to
be filed pursuant to Section 13 or 15(d) of the Exchange Act. Holdings shall
file with the Administrative Agent such reports, information and documents
within 15 days after it files them with the Commission. In the event that
Holdings is no longer subject to these periodic reporting requirements of the
Exchange Act, it will nonetheless continue to file reports with the Commission
and the Administrative Agent as if it were subject to such reporting
requirements. Regardless of whether Holdings is required to furnish such reports
to its stockholders pursuant to the Exchange Act, Holdings will cause its
consolidated financial statements and a “Management’s Discussion and Analysis of
Results of Operations and Financial Condition” written report, similar to those
that would have been required to appear in annual or quarterly reports, to be
delivered to the Administrative Agent.

 

83

--------------------------------------------------------------------------------

 

 

(b)     The posting of the reports, information and documents referred to above
on Holdings’ website or one maintained on its behalf for such purpose shall be
deemed to satisfy Holdings’ delivery obligations to the Administrative Agent. In
addition, availability of the foregoing materials on the Commission’s EDGAR
service shall be deemed to satisfy Holdings’ delivery obligations to the
Administrative Agent. The Administrative Agent shall have no obligation to
monitor whether Holdings posts such reports, information and documents on its
website or the Commission’s EDGAR service, or collect any such information from
Holdings’ website or the Commission’s EDGAR service.

 

(c)     Delivery of such reports, information and documents to the
Administrative Agent is for informational purposes only and the Administrative
Agent’s receipt of them will not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Borrower’s and/or Holdings’ compliance with any of its
covenants in this Agreement (as to which the Administrative Agent is entitled to
rely exclusively on Officers’ Certificates).

 

Section 6.13     Notice of Other Defaults. In the event that any Indebtedness
that has an outstanding principal amount of $40.0 million or more of the
Borrower or any other Loan Party is declared due and payable before its maturity
because of the occurrence of any default under such Indebtedness, the Borrower
or the relevant Loan Party, as the case may be, shall promptly deliver to the
Administrative Agent an Officer’s Certificate stating such declaration;
provided, that the term “Indebtedness” as used in this Section 6.13 shall not
include Non-Recourse Indebtedness.

 

Section 6.14     Collateral Requirement; Further Assurances; Costs.

 

(a)     On the Closing Date, the Borrower and each other Loan Party shall grant
Liens on all their property (other than Excluded Property) and take all
appropriate steps to cause such Liens to be perfected liens (subject to
Permitted Liens), including through recordation of mortgages or deeds of trust,
entry into control agreements, filing of UCC-1 financing statements or
otherwise, pursuant to, and to the extent required by, the Collateral Documents
to be entered into on the Closing Date and this Agreement. For the avoidance of
doubt, the requirements of this Section 6.14(a) are subject to Section 6.14(d)
below.

 

(b)     If the Borrower or any of the Guarantors at any time grants, assumes,
perfects or becomes subject to any Lien upon any of its property (other than
Excluded Property of the type referred to in clause (a) of the definition
thereof) then owned or thereafter acquired as security for any other Secured
Obligation that in each case is subject to the Intercreditor Agreements, the
Borrower shall, or shall cause such Guarantor to, as promptly as practical
(subject to Section 6.14(d) below):

 

(i)     grant a Lien with the same priority as the Liens on the Collateral then
securing the Loan Obligations on such property to the Collateral Agent or the
1.75 Pari Passu Lien Collateral Agent, as applicable, for the benefit of the
Secured Parties and, to the extent such grant would require the execution and
delivery of a Collateral Document, the Borrower or such Guarantor shall execute
and deliver a Collateral Document on substantially the same terms as the
agreement or instrument executed and delivered to secure such other Secured
Obligations (but subject to changes to make such new Collateral Document
consistent with the Collateral Documents delivered on the Closing Date);

 

(ii)     cause the Lien granted in such Collateral Document to be duly perfected
in any manner permitted by law to the same extent as the Liens granted for the
benefit of such other Secured Obligations are perfected; and

 

(iii)     instruct the Administrative Agent, the 1.75 Pari Passu Lien Collateral
Agent and the Joint First Lien Collateral Agent in writing to take all action
necessary in connection with the foregoing provisions of this Section 6.14(b),
including as necessary under the Collateral Documents. By their making of the
Loans, the Lenders shall be deemed to have instructed and authorized the
Administrative Agent, 1.75 Pari Passu Lien Collateral Agent and the Joint First
Lien Collateral Agent to take such action as instructed by Holdings or the
Borrower or any other Guarantor.

 

84

--------------------------------------------------------------------------------

 

 

(c)     If the Borrower or any other Loan Party at any time after the Closing
Date acquires any new property (other than Excluded Property) that is not
automatically subject to a Lien under the Collateral Documents, or a non-Loan
Party Restricted Subsidiary becomes a Loan Party, the Borrower will, or will
cause such other Loan Party, subject to the requirements of the Collateral
Documents, to as soon as practical after such property’s acquisition or it no
longer being Excluded Property (subject to Section 6.14(d) below):

 

(i)     grant a Lien with the same priority as the Liens on the Collateral then
securing the Loan Obligations on such property (or, in the case of a new Loan
Party, all of its assets except Excluded Property) to the Administrative Agent
for the benefit of the Secured Parties and, to the extent such grant would
require the execution and delivery of a Collateral Document, the Borrower or
such other Loan Party shall execute and deliver a Collateral Document on
substantially the same terms as the Collateral Documents executed and delivered
on the Closing Date);

 

(ii)     cause the Lien granted in such Collateral Document to be duly perfected
in any manner permitted by law to the same extent as the Liens granted on the
Closing Date are perfected; and

 

(iii)     instruct the Administrative Agent, the 1.75 Pari Passu Lien Collateral
Agent and the Joint First Lien Collateral Agent in writing to take all action
necessary in connection with the foregoing provisions of this Section 6.14(c)
including as necessary under the Collateral Documents. By their making of the
Loans, the Lenders shall be deemed to have instructed and authorized the
Administrative Agent, the 1.75 Pari Passu Lien Collateral Agent and the Joint
First Lien Collateral Agent to take such actions as instructed by Holdings or
the Borrower or any other Guarantor.

 

The Borrower or such Guarantor shall deliver an Opinion of Counsel to the
Administrative Agent in respect of any Lien grant referred to in this Section
6.14(c) by a new Guarantor or with respect to real property, addressing
customary matters (and containing customary exceptions) consistent with the
Opinion of Counsel (if any) delivered on the Closing Date in respect of such
matters; provided, that, an Opinion of Counsel shall not be required with
respect to any mortgage or similar instrument for real property located in a
jurisdiction for which an Opinion of Counsel has been previously delivered to
the Administrative Agent pursuant to this Agreement.

 

(d)     Notwithstanding anything to the contrary set forth in this Section 6.14
or elsewhere in this Agreement or any Collateral Document:

 

85

--------------------------------------------------------------------------------

 

 

(i)     any mortgages, deeds of trust or similar instruments (and any related
Collateral Documents) required to be granted pursuant to this Agreement or the
Collateral Documents with respect to real property owned by the Borrower or a
Loan Party on the Closing Date shall be granted, together with Opinions of
Counsel delivered to the Administrative Agent in respect of the enforceability
and validity of such mortgages, deeds of trust and similar instruments,
addressing customary matters (and containing customary exceptions) (provided,
that, an Opinion of Counsel shall not be required with respect to any mortgage
or similar instrument for real property located in a jurisdiction for which an
Opinion of Counsel with respect to real property located in such jurisdiction
has been previously delivered to the Administrative Agent pursuant to this
Agreement), using reasonable best efforts following the Closing Date, but in no
event later than (A) 180 days following the Closing Date with respect to real
property to be pledged as Collateral with an aggregate book value of at least
60% of the aggregate book value of such real property owned on the Closing Date,
(B) 210 days following the Closing Date with respect to real property to be
pledged as Collateral with an aggregate book value of at least 75% of the
aggregate book value of such real property owned on the Closing Date and (C) in
any event, 270 days after the Closing Date with respect to all real property
owned on the Closing Date to be pledged as Collateral;

 

(ii)     any control, intercreditor or similar agreements or other Collateral
Documents with respect to L/C Collateral (other than Excluded Property) and any
deposit, checking and securities accounts required to be provided pursuant to
this Agreement or the Collateral Documents on the Closing Date shall be provided
promptly following the Closing Date, but in no event later than 90 days
following the Closing Date or such later date as may be reasonably agreed by the
Required Lenders;

 

(iii)     [Reserved];

 

(iv)     any control, intercreditor or similar agreements or other Collateral
Documents required pursuant to this Agreement or the Collateral Documents with
respect to L/C Collateral (other than Excluded Property) may provide that the
Administrative Agent or the 1.75 Pari Passu Lien Collateral Agent, as
applicable, for the benefit of the Secured Parties has a security interest in
such Collateral that is junior to both the lien granted to the holders of the
obligations secured by such L/C Collateral and the Senior Priority Lien
Obligations;

 

(v)     in the case of personal property, (A) the Borrower and the other Loan
Parties will not be required to take any steps to perfect liens on personal
property outside the United States and (B) except as set forth in Section
6.14(d)(vi)(C), with respect to perfection, the Borrower and the Guarantors
shall only be required to provide for perfection in the name of the Joint First
Lien Collateral Agent to the extent required under the First Lien Collateral
Agency Agreement; and

 

(vi)     in the case of real property Collateral, (A) the Borrower and the other
Loan Parties will not be required to provide title insurance policies in respect
thereof and (B) subject to clause (C), the Borrower and the Guarantors shall
only be required to provide for and record a single mortgage to the extent and
in the manner contemplated by the mortgages to be put in place in accordance
with Section 6.14(d)(i) hereof and (C) if the Administrative Agent does not
receive an Opinion of Counsel from local counsel in which real property
Collateral is located that opines that a mortgage on such real property
Collateral in favor of the Joint First Lien Collateral Agent or the 1.75 Pari
Passu Lien Collateral Agent on behalf of the applicable First Lien Creditors (as
defined in the First Lien Intercreditor Agreement) is enforceable (subject to
customary exceptions) in such jurisdiction, the Borrower or the applicable
Guarantor shall enter into a separate mortgage over the real property Collateral
in such jurisdiction in favor of the Administrative Agent (other than the Joint
First Lien Collateral Agent and the 1.75 Pari Passu Lien Collateral Agent) in
each case, within the time periods and subject to the other conditions set forth
in Section 6.14(d)(i).

 

86

--------------------------------------------------------------------------------

 

 

(e)     The Borrower will bear and pay all legal expenses, collateral audit and
valuation costs, filing fees, insurance premiums and other costs associated with
the performance of the obligations of the Borrower and the other Loan Parties
set forth in this Section 6.14 and will also pay or reimburse the Administrative
Agent, the 1.75 Pari Passu Lien Collateral Agent and/or the Joint First Lien
Collateral Agent for all reasonable out-of-pocket expenses, disbursements and
advances incurred or made by the Administrative Agent, the 1.75 Pari Passu Lien
Collateral Agent and/or the Joint First Lien Collateral Agent in connection
therewith, including the reasonable compensation and expenses of the
Administrative Agent, the 1.75 Pari Passu Lien Collateral Agent and/or the Joint
First Lien Collateral Agent’s agents and counsel.

 

(f)     Neither the Borrower nor any of the other Loan Parties will be permitted
to take any action, or knowingly or negligently omit to take any action, which
action or omission might or would have the result of materially impairing the
security interest with respect to the Collateral for the benefit of the
Administrative Agent and the Secured Parties.

 

(g)     On the Closing Date, Holdings shall deliver to the Administrative Agent,
a Perfection Certificate.

 

Section 6.15     [Reserved].

 

Section 6.16     Change of Control Offers.

 

(a)     Upon the occurrence of a Change of Control, each Lender shall have the
right, at such Lender’s option, to require the Borrower to purchase (the “Change
of Control Offer”) all or any part of such Lender’s Loans and terminate such
Lender’s Term Commitments, if any, on a date (the “Change of Control Repurchase
Date”) that is no later than 90 days after notice of the Change of Control, with
such purchase of Loans being at a price equal to 101% of the principal amount of
the Loans held by such Lender plus accrued and unpaid interest, if any, to, but
excluding, the Change of Control Repurchase Date.

 

(b)     On or before the thirtieth day after any Change of Control, the Borrower
shall provide written notice to the Administrative Agent and the Lenders,
regarding the Change of Control and the repurchase right. The notice shall state
the Change of Control Repurchase Date, the date by which the purchase right must
be exercised, the price for the Loans and the procedure which the Lender must
follow to exercise such right. To exercise such right, a Lender must deliver, at
least ten days prior to the Change of Control Repurchase Date, written notice to
the Borrower of the Lender’s exercise of such right; provided, however, that if
mandated by applicable Law, a Lender may be permitted to deliver such written
notice nearer to the Change of Control Repurchase Date than may be specified by
the Borrower.

 

(c)     Notices may be delivered prior to the occurrence of a Change of Control
stating that the Change of Control Offer is conditional on the occurrence of
such Change of Control, and, if applicable, shall state that, in the Borrower’s
discretion, the Change of Control Repurchase Date may be delayed until such time
as the Change of Control shall occur, or that such repurchase may not occur and
such notice may be rescinded in the event that the Borrower shall determine that
such condition will not be satisfied by the Change of Control Repurchase Date,
or by the Change of Control Repurchase Date as so delayed.

 

(d)     The Borrower will not be required to make a Change of Control Offer
following a Change of Control if a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 6.16 and purchases all such Loans validly tendered for
purchase and not validly withdrawn under such Change of Control Offer.

 

87

--------------------------------------------------------------------------------

 

 

(e)     If Lenders holding not less than 90% of the sum of the Total
Outstandings and unused Term Commitments, if any, then outstanding and which
have not terminated pursuant to Section 2.04 validly tender and do not validly
withdraw such Loans and Term Commitments, if any, in a Change of Control Offer
and the Borrower, or any third party making a Change of Control Offer in lieu of
the Borrower as permitted by this Section 6.16, purchases of all of the Loans
validly tendered and not validly withdrawn by such Lenders, the Borrower or such
third party shall have the right, upon not less than 10 nor more than 60 days’
prior notice to the Lenders (with a copy to the Administrative Agent), given not
more than 30 days following such purchase pursuant to the Change of Control
Offer described in this Section 6.16, to purchase all Loans that remain
outstanding following such repurchase at a price in cash equal to 100% of the
principal amount thereof plus accrued and unpaid interest, if any, to, but not
including, the date of repurchase, and to terminate all Term Commitments, if
any.

 

Section 6.17     [Reserved].

 

Section 6.18     [Reserved].

 

Section 6.19     [Reserved].

 

Section 6.20     Limitation of Prepayment of Existing Junior Lien Indebtedness
and Existing Unsecured Indebtedness.

 

(a)     Holdings, the Borrower and its Restricted Subsidiaries shall not
purchase, repurchase, redeem, acquire or retire for value, including through any
defeasance or discharge prior to stated maturity (collectively “Prepay”, and the
terms “Prepaid” and “Prepayment” have meanings correlative to the foregoing),
any Indebtedness secured by a Lien on the Collateral that is junior to the Liens
on the Collateral securing the Loan Obligations pursuant to the terms of the
First Lien Intercreditor Agreement, the Junior Lien Intercreditor Agreement or
other intercreditor agreement that is substantially similar to such
intercreditor agreements (such Indebtedness, “Junior Lien Indebtedness”),
Existing Unsecured Indebtedness, Subordinated Indebtedness, or any Refinancing
Indebtedness in respect thereof (or any subsequently incurred Refinancing
Indebtedness in respect of any such Refinancing Indebtedness) (collectively, the
“Prepayment Indebtedness”), except:

 

(i)     with respect to any Junior Lien Indebtedness and Prepayment Indebtedness
in respect thereof, a Prepayment in exchange for, or with the proceeds of or
from (including in connection with a tender offer or exchange offer): (A)
Refinancing Indebtedness or Indebtedness that is “Permitted Indebtedness” under
any of clauses (a)(iv), (i), (k), (n) or (u) of such definition, which
Refinancing Indebtedness or Permitted Indebtedness (as applicable), if secured,
shall be secured by Liens pursuant to clauses (i)(c), (i)(d), (i)(f), (i)(g) or
(qq), as applicable, of the definition of “Permitted Liens”; or (B) an issuance
of Qualified Stock; provided that this Section 6.20 shall not limit or restrict
any Prepayments of any Existing Secured Notes outstanding on the Closing Date
(x) made within one year prior to the stated maturity of such Existing Secured
Notes if, after giving effect to such Prepayment, the Secured Debt Leverage
Ratio is less than 7.0 to 1.0 and (y) made at any time if, after giving effect
to such Prepayment, the Secured Debt Leverage Ratio is less than 5.5 to 1.0;

 

(ii)     with respect to the Existing Unsecured Indebtedness and Prepayment
Indebtedness in respect thereof, a Prepayment in exchange for, or with the
proceeds of or from (including in connection with a tender offer or exchange
offer): (A) Refinancing Indebtedness or Indebtedness that is “Permitted
Indebtedness” under any of clauses (a)(iv), (i), (k), (n) or (u) of the
definition thereof, which Refinancing Indebtedness or Permitted Indebtedness (as
applicable), if secured, shall be secured by Liens pursuant to clauses (i)(c),
(i)(d), (i)(f), (i)(g) or (qq), as applicable, of the definition of “Permitted
Liens”; or (B) an issuance of Qualified Stock;

 

88

--------------------------------------------------------------------------------

 

 

(iii)     with respect to any Subordinated Indebtedness and Prepayment
Indebtedness in respect thereof, a Prepayment in exchange for, or with the
proceeds of or from (including in connection with a tender offer or exchange
offer): (A) Refinancing Indebtedness or Indebtedness that is “Permitted
Indebtedness” under clause (u) of the definition thereof; or (B) an issuance of
Qualified Stock; and

 

(iv)     with respect to any Junior Lien Indebtedness, Existing Unsecured
Indebtedness, Subordinated Indebtedness, or any other Indebtedness incurred in
compliance with this Section 6.20, Prepayments (other than with proceeds from
the Existing Revolving Credit Agreement) not to exceed the Prepayment Builder
Amount; provided that (x) in the case of clause (b) of the definition thereof,
(A) no Default or Event of Default shall have occurred and be continuing on the
date of any such Prepayment and (B) the Borrower and Holdings shall have
delivered an Officer’s Certificate to the Administrative Agent stating that the
applicable Prepayment was made pursuant to this Section 6.20(a)(iv) and setting
forth the underlying calculations of the Prepayment Builder Amount after giving
effect to such Prepayment and (y) the amount of Prepayments made pursuant to
this Section 6.20(a)(iv) shall not exceed $125.0 million in the aggregate since
the Closing Date.

 

(b)     Clause (a) of this Section 6.20 will not prohibit:

 

(i)     the purchase, repayment, repurchase, redemption, defeasance or other
acquisition, cancellation or retirement for value of any Prepayment Indebtedness
or other Indebtedness incurred in compliance with this Section 6.20 (A) at a
purchase price not greater than 101% of the principal amount of such
Indebtedness in the event of a Change of Control in accordance with provisions
similar to Section 6.16 hereof or (B) at a purchase price not greater than 100%
of the principal amount thereof in accordance with provisions similar to the
mandatory prepayment provisions set forth in Sections 6.07 and 6.16 hereof;
provided that, prior to or simultaneously with such purchase, repayment,
repurchase, redemption, defeasance or other acquisition, cancellation, or
retirement, the Borrower, Holdings or any Restricted Subsidiary has made the
Change of Control Offer pursuant to Section 6.16 hereof or offered to prepay
pursuant to Section 2.03 hereof, as applicable, with respect to the Term Loans
and has completed such repurchase or prepayment of all Term Loans for payment in
connection with such Change of Control Offer or offer to prepay;

 

(ii)     any purchase or redemption of Prepayment Indebtedness or other
Indebtedness incurred in compliance with this Section 6.20 from Net Cash
Proceeds of an Asset Disposition to the extent permitted under Section 6.07
hereof; and

 

(iii)     any (x) payments of accrued and unpaid interest to holders of
Prepayment Indebtedness and other Indebtedness incurred in compliance with this
Section 6.20 and (y) payments, not to exceed $1.0 million of all such payments
since October 31, 2019, in respect of fractional Indebtedness in connection with
the tender or exchange thereof, in each case, made in connection with a
Prepayment made in compliance with this Section 6.20.

 

89

--------------------------------------------------------------------------------

 

 

Article VII

EVENTS OF DEFAULT AND REMEDIES

 

Section 7.01     Events of Default. “Event of Default” means any one or more of
the following events:

 

(i)     the failure by Holdings, the Borrower and the other Loan Parties to pay
interest on any Loan or any other amount payable hereunder or with respect to
any other Loan Document when the same becomes due and payable and the
continuance of any such failure for a period of 30 days;

 

(ii)     the failure by Holdings, the Borrower and the other Loan Parties to pay
the principal or premium of any Loan when the same becomes due and payable at
maturity, upon acceleration or otherwise;

 

(iii)     the failure by Holdings, the Borrower or any Restricted Subsidiary to
comply with any of its agreements or covenants in, or provisions of, this
Agreement, the Collateral Documents or the Guarantees and such failure continues
for the period and after the notice specified below (except in the case of a
default under Section 6.11, which will constitute an Event of Default with
notice but without passage of time);

 

(iv)     the acceleration of any Indebtedness (other than Non-Recourse
Indebtedness) of Holdings, the Borrower or any Restricted Subsidiary that has an
outstanding principal amount of $40.0 million or more, individually or in the
aggregate, and such acceleration does not cease to exist, or such Indebtedness
is not satisfied, in either case within 30 days after such acceleration;

 

(v)     the failure by Holdings, the Borrower or any Restricted Subsidiary to
make any principal or interest payment in an amount of $40.0 million or more,
individually or in the aggregate, in respect of Indebtedness (other than
Non-Recourse Indebtedness) of Holdings, the Borrower or any Restricted
Subsidiary within thirty (30) days of such principal or interest becoming due
and payable (after giving effect to any applicable grace period set forth in the
documents governing such Indebtedness);

 

(vi)     a final judgment or judgments that exceed $40.0 million or more,
individually or in the aggregate, for the payment of money having been entered
by a court or courts of competent jurisdiction against Holdings, the Borrower or
any Restricted Subsidiaries and such judgment or judgments is not satisfied,
stayed, annulled or rescinded within 60 days of being entered;

 

(vii)     Holdings, the Borrower or any Restricted Subsidiary that is a
Significant Subsidiary pursuant to or within the meaning of any Bankruptcy Law:

 

(A)     commences a voluntary case,

 

(B)     consents to the entry of an order for relief against it in an
involuntary case,

 

(C)     consents to the appointment of a Custodian of it or for all or
substantially all of its property, or

 

(D)     makes a general assignment for the benefit of its creditors;

 

90

--------------------------------------------------------------------------------

 

 

(viii)     a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

(A)     is for relief against Holdings, the Borrower or any Restricted
Subsidiary that is a Significant Subsidiary as debtor in an involuntary case,

 

(B)     appoints a Custodian of Holdings, the Borrower or any Restricted
Subsidiary that is a Significant Subsidiary or a Custodian for all or
substantially all of the property of Holdings or any Restricted Subsidiary that
is a Significant Subsidiary, or

 

(C)     orders the liquidation of Holdings, the Borrower or any Restricted
Subsidiary that is a Significant Subsidiary,

 

and the order or decree remains unstayed and in effect for 60 days;

 

(ix)     any Guarantee of a Loan Party that is a Significant Subsidiary ceases
to be in full force and effect (other than in accordance with the terms of such
Guarantee and this Agreement) or is declared null and void and unenforceable or
found to be invalid or Holdings or any Subsidiary Guarantor denies its liability
under its Guarantee (other than by reason of release of such Loan Party from its
Guarantee in accordance with the terms of this Agreement and such Guarantee);

 

(x)     the Liens created by the Collateral Documents shall at any time not
constitute valid and perfected Liens on any material portion of the Collateral
intended to be covered thereby (to the extent perfection by filing,
registration, recordation or possession is required by this Agreement or the
Collateral Documents) other than in accordance with the terms of the relevant
Collateral Document and this Agreement and other than the satisfaction in full
of all Loan Obligations under this Agreement or the release or amendment of any
such Lien in accordance with the terms of this Agreement or the Collateral
Documents, or, except for expiration in accordance with its terms or amendment,
modification, waiver, termination or release in accordance with the terms of
this Agreement and the relevant Collateral Document, any of the Collateral
Documents shall for whatever reason be terminated or cease to be in full force
and effect, if in either case, such default continues for 30 days after notice,
or the enforceability thereof shall be contested by the Borrower or any other
Loan Party;

 

(xi)     any representation, warranty or certification made or deemed made by or
on behalf of the Borrower or any other Loan Party herein, in any other Loan
Document, or in any document required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (and in any
respect if qualified by materiality) when made or deemed made;

 

(xii)     any material provision of the Loan Documents (other than as described
in subclause (ix) or subclause (x) of this Section 7.01) shall for any reason be
asserted by any Loan Party not to be a legal, valid and binding obligation of
any Loan Party thereto other than as expressly permitted hereunder or
thereunder; or

 

(xiii)     unless Holdings, the Borrower or a permitted third party has
consummated a Change of Control Offer in accordance with Section 6.16 and the
purchase of any Loans of Lenders exercising a repurchase right thereunder, the
occurrence of a Change of Control.

 

91

--------------------------------------------------------------------------------

 

 

A Default as described in subclause (iii) of this Section 7.01 will not be
deemed an Event of Default until the Lenders of at least 25 percent in principal
amount of the then outstanding Loans notify Holdings and the Administrative
Agent, of the Default and (except in the case of a Default with respect to
Section 6.11 hereof) Holdings does not cure the Default within 60 days after
receipt of the notice. The notice must specify the Default, demand that it be
remedied and state that the notice is a “Notice of Default.” If such a Default
is cured within such time period, it ceases to be a Default.

 

If an Event of Default (other than an Event of Default with respect to Holdings
or the Borrower resulting from subclauses (vii) or (viii) of this Section 7.01),
shall have occurred and be continuing under this Agreement, the Administrative
Agent by notice to Holdings, or the Required Lenders by notice to Holdings and
the Administrative Agent, may declare all Loans to be due and payable
immediately. Upon such declaration of acceleration, the amounts due and payable
on the Loans and all other Loan Obligations will be due and payable immediately.
If an Event of Default specified in subclauses (iv) or (v) of this Section 7.01
occurs, the declaration of acceleration of the amounts due and payable on the
Loans and all other Loan Obligations shall be automatically annulled if the
default triggering such Event of Default pursuant to subclauses (iv) or (v) of
this Section 7.01 shall be remedied or cured by Holdings, the Borrower or a
Restricted Subsidiary or waived by the holders of the relevant Indebtedness
within 20 days after the declaration of acceleration with respect thereto and if
(1) the annulment of the acceleration of the amounts due and payable on the
Loans would not conflict with any judgment or decree of a court of competent
jurisdiction and (2) all existing Events of Default, except nonpayment of
principal, premium, if any, or interest on the Loans that became due solely
because of the acceleration of the amounts due and payable on the Loans, have
been cured or waived. The Borrower shall provide the Administrative Agent with
notice of any such annulment of a declaration of acceleration of the Loans. If
an Event of Default with respect to Holdings or the Borrower specified in
subclauses (vii) or (viii) of this Section 7.01 occurs, such an amount will ipso
facto become and be immediately due and payable without any declaration, notice
or other act on the part of the Administrative Agent and Holdings or any Lender.
This provision, however, is subject to the condition that, if at any time after
the unpaid principal amount (or such specified amount) of the Loans shall have
been so declared due and payable and before any judgment or decree for the
payment of the moneys due shall have been obtained or entered as hereinafter
provided, the Borrower shall pay or shall deposit with the Administrative Agent
a sum sufficient to pay all matured installments of interest, if any, upon all
of the Loans and the principal of all the Loans, which shall have become due
otherwise than by acceleration (with interest on overdue installments of
interest, if any, to the extent that payment of such interest is enforceable
under applicable Law and on such principal at the rate borne by the Loans to the
date of such payment or deposit) and the reasonable compensation, disbursements,
expenses and advances of the Administrative Agent (including, but not limited
to, fees, expenses and disbursements of legal counsel) and all other amounts due
to the Administrative Agent under Section 2.07 and Section 8.12 and any and all
defaults under this Agreement, other than the nonpayment of such portion of the
principal amount of and accrued interest, if any, on Loans which shall have
become due by acceleration, shall have been cured or shall have been waived in
accordance with Section 9.01 or provision deemed by the Administrative Agent to
be adequate shall have been made therefor, then and in every such case the
Required Lenders, by written notice to the Borrower and to the Administrative
Agent, may rescind and annul such declaration and its consequences; but no such
rescission and annulment shall extend to or shall affect any subsequent default,
or shall impair any right consequent thereon. Notwithstanding the previous
sentence, no waiver shall be effective against any Lender for any Event of
Default or event which with notice or lapse of time or both would be an Event of
Default with respect to any covenant or provision which cannot be modified or
amended without the consent of the Lender of each outstanding Loan affected
thereby, unless all such affected Lenders agree, in writing, to waive such Event
of Default or other event.

 

92

--------------------------------------------------------------------------------

 

 

Following an Event of Default, the Administrative Agent shall proceed to enforce
rights under this Agreement or the applicable Collateral Document with respect
to the Collateral at the direction of the Required Lenders (subject to the
Administrative Agent’s rights hereunder). If the Administrative shall have
proceeded to enforce any right under this Agreement and such proceedings shall
have been discontinued or abandoned because of such rescission or annulment or
for any reason or shall have been determined to be adverse to the Administrative
Agent, then and in every such case the Borrower, the Administrative Agent and
the Lenders shall be restored respectively to their several positions and rights
hereunder, and all rights, remedies and powers of the Borrower, the
Administrative Agent and the Lenders shall continue as though no such proceeding
had been taken.

 

Except with respect to an Event of Default pursuant to clauses (i) or (ii) of
this Section 7.01, the Administrative Agent shall not be charged with knowledge
of any Event of Default unless written notice thereof shall have been given to a
Responsible Officer of the Administrative Agent by the Borrower or any Lender
and such notice references the Loans and this Agreement.

 

Section 7.02     [Reserved].

 

Section 7.03     Application of Funds. After the Loans have automatically become
immediately due and payable and the Term Commitments, if any, have automatically
terminated, any amounts received on account of the Loan Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Loan Obligations constituting fees,
indemnities, expenses and other amounts (including amounts payable under Article
3, but not including principal of or interest on any Loan) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Loan Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including amounts payable under Article 3), ratably among them in
proportion to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Loan Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Loan Obligations constituting unpaid
principal of the Loans;

 

Fifth, to the payment of all other Loan Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such Loan
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Loan Obligations have been paid in
full, to the Borrower or as otherwise required by Law.

 

93

--------------------------------------------------------------------------------

 

 

Article VIII

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 8.01     Appointment and Authority.

 

(a)     Each of the Lenders hereby irrevocably appoints Wilmington Trust,
National Association to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers, rights and remedies
as are delegated to the Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as an agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for Holdings or any of its Subsidiaries.

 

(b)     The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of (and to hold any
security interest created by the Collateral Documents for and on behalf of or on
trust for) such Agent or Lender (i) for purposes of the perfection of all Liens
created by the Loan Documents and all other purposes stated therein, (ii) to
manage, supervise and otherwise deal with the Collateral, (iii) to take such
other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents
and (iv) except as may be otherwise specified in any Loan Document, to exercise
all remedies given to the Administrative Agent and the other Secured Parties
with respect to the Collateral, whether under the Loan Documents, applicable Law
or otherwise, in each case, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” (and any sub-agents appointed by the Administrative Agent
pursuant to Section 8.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article 8 and Section 8.05 as though such sub-agents were the “collateral
agent” under the Loan Documents and as if the term Administrative Agent included
the “collateral agent” as if set forth in full herein with respect thereto.

 

(c)     Each Lender irrevocably authorizes the Administrative Agent to enter
into any and all of the Collateral Documents together with such other documents
as shall be necessary to give effect to the Lien on the Collateral contemplated
by the other Collateral Documents, on its behalf and shall not be charged with
knowledge of any term of any other agreement to which it is not a party. The
Administrative Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents to which it is a party.
The Administrative Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees. The Administrative
Agent’s duties hereunder shall be entirely administrative in nature. The
Administrative Agent (i) is not assuming any obligation under any Loan Document
other than as expressly set forth therein and (ii) shall not have implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in this or the immediately preceding sentence
or in Section 8.03. The Administrative Agent shall not have, by reason hereof or
any of the other Loan Documents, a fiduciary relationship in respect of any
Lender; and nothing herein or any of the Loan Documents, expressed or implied,
is intended to or shall be so construed as to impose upon the Administrative
Agent any obligations in respect hereof or any of the other Loan Documents
except as expressly set forth herein or therein. Any action taken by the
Administrative Agent in reliance upon the instructions of the Required Lenders
(or, where so required by Section 9.01, such greater proportion of Lenders) and
the exercise by the Administrative Agent of the powers set forth herein or in
the other Loan Documents, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

 

94

--------------------------------------------------------------------------------

 

 

Section 8.02     Rights as a Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, the Administrative Agent in its individual capacity as a
Lender hereunder. The Person serving as the Administrative Agent hereunder
shall, if it is a Lender, have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust or other business with
Holdings or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and may accept fees and other consideration
from the Borrower for services in connection herewith and otherwise without any
duty to account therefor to the Lenders. The Lenders acknowledge that pursuant
to such activities, the Administrative Agent and its Related Parties may receive
information regarding any Loan Party or any Affiliate of any Loan Party
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent and its Related Parties shall be under no obligation to
provide such information to them.

 

Section 8.03     Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents to which it is a party. Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)     shall not be subject to any fiduciary or other implied (or express)
duties or obligations arising under the agency doctrine of any applicable Law or
otherwise, regardless of whether a Default has occurred and is continuing;

 

(b)     notwithstanding anything herein to the contrary, the Administrative
Agent shall not be required to take any action (or omit to take any action)
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Laws or if the Administrative Agent is not indemnified to its
satisfaction; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any Agent-Related Person in any capacity.

 

The Administrative Agent and the Agent-Related Persons shall not be liable for
any action taken or not taken by it or them (i)(A) under or in connection with
any of the Loan Documents or (B) with the consent or at the request of the
Required Lenders (or such other number or percentage of Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances provided in Section 9.01) or (ii) in the
absence of its own gross negligence, or willful misconduct; provided, that the
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default and stating it is a “notice of default” is given to the Administrative
Agent by the Borrower or a Lender; provided, further, that in the event the
Administrative Agent shall receive such a notice, the Administrative Agent shall
give notice thereof to the Lenders; it being understood that the failure to give
such notice shall not result in any liability on the part of the Administrative
Agent.

 

95

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the representations, warranties, covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the execution, validity, enforceability, effectiveness,
genuineness, collectability or sufficiency of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any Collateral, (vi) the
financial condition or business affairs of any Loan Party or any other Person
liable for the payment of any Loan Obligations or as to the use of the proceeds
of the Loans, (vii) the properties, books or records of any Loan Party,
(viii) the existence or possible existence of any Event of Default or Default or
(ix) the satisfaction of any condition set forth in Article 4 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

The Administrative Agent shall not have any liability arising from confirmations
of the amount of outstanding Loans or the component amounts thereof.

 

Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection unless Administrative Agent has received satisfactory instructions
from the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders, it being understood, however,
that with regards to enforcement actions following an Event of Default, the
Administrative Agent shall be entitled to act upon the direction of the Required
Lenders), and, if necessary in the Administrative Agent’s opinion, satisfactory
indemnity and security. Phrases such as “satisfactory to the Administrative
Agent”, “approved by the Administrative Agent”, “acceptable to the
Administrative Agent”, “as determined by the Administrative Agent”, “in the
Administrative Agent’s discretion”, “selected by the Administrative Agent”, and
phrases of similar import authorize and permit the Administrative Agent to
approve, disapprove, determine, act or decline to act in its discretion, it
being understood that the Administrative Agent in exercising such discretion
under the Loan Documents shall be acting on the instructions of the Required
Lenders (or Lenders to the extent required hereunder) and shall be fully
protected in, and shall incur no liability in connection with, acting or failing
to act (or failing to act while awaiting such direction) pursuant to such
instructions.

 

The Administrative Agent shall never be required to use, risk or advance its own
funds or otherwise incur financial liability in the performance of any of its
duties or the exercise of any of its rights and powers hereunder (including, but
not limited to, no obligation to grant any credit extension or to make any
advance hereunder).

 

Neither the Administrative Agent nor any Agent-Related Person shall be
responsible for delays or failures in performance resulting from acts beyond its
control. Such acts shall include but not be limited to acts of God, strikes,
lockouts, riots, acts of war, epidemics, governmental regulations superimposed
after the fact, fire, communication line failures, computer viruses, power
failures, earthquakes, terrorist attacks or other disasters.

 

96

--------------------------------------------------------------------------------

 

 

The permissive authorizations, entitlements, powers and rights (including the
right to request that the Borrower take an action or deliver a document and the
exercise of remedies following an Event of Default) granted to the
Administrative Agent herein shall not be construed as duties. The Administrative
Agent shall have no responsibility for interest or income on any funds held by
it hereunder and any funds so held shall be held un-invested pending
distribution thereof.

 

Notwithstanding anything herein to the contrary, the Administrative Agent shall
not have any duty to (i) file or prepare any financing or continuation
statements or record any documents or instruments in any public office for
purposes of creating, perfecting or maintaining any Lien or security interest
created under the Loan Documents; (ii) take any necessary steps to preserve
rights against any parties with respect to any Collateral; or (iii) take any
action to protect against any diminution in value of the Collateral.

 

Knowledge of the Administrative Agent shall not be attributed or imputed to
Wilmington Trust, National Association’s other roles as trustee, administrative
agent or collateral agent for the Borrower, and knowledge of Wilmington Trust,
National Association in any other similar role for the Borrower shall not be
attributed or imputed to each other or to the Administrative Agent.

 

Section 8.04     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants, experts or
professional advisors. No Lender shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder or under any of the other Loan Documents in
accordance with the instructions of Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents). If at any time the Administrative Agent is served with
any judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process which in any way affects the Collateral
(including, but not limited to, orders of attachment or garnishment or other
forms of levies or injunctions or stays relating to the transfer of the
Collateral), the Administrative Agent is authorized to comply therewith in any
manner as it or its legal counsel of its own choosing deems appropriate; and if
the Administrative Agent complies with any such judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process, the Administrative Agent shall not be liable to any of the parties
hereto or to any other person or entity even though such order, judgment,
decree, writ or process may be subsequently modified or vacated or otherwise
determined to have been without legal force or effect. If the Administrative
Agent is unsure of what act to take hereunder, it may request the direction of
the Required Lenders (or if necessary under Section 9.01, a greater percentage
of Lenders) and shall be fully protected in acting in reliance thereon.

 

97

--------------------------------------------------------------------------------

 

 

Section 8.05     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent and shall not be responsible for the acts of any such party
appointed with due care. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory, indemnification and
other provisions of this Article 8 shall apply to any such sub-agent and its
Related Parties and to the Agent-Related Persons in any role or capacity, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. All of the rights, benefits and privileges (including the
exculpatory and indemnification provisions) of this Article 8 shall apply to any
such sub-agent and to the Related Parties of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Related
Parties were named herein. Notwithstanding anything herein to the contrary, with
respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) and shall have all of the rights and benefits of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Loan Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise against such sub-agent.

 

Section 8.06     Resignation of Administrative Agent: Appointment of Successor.
The Administrative Agent may at any time resign or, if it is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, be removed by the Borrower
upon ten (10) days’ prior written notice of such resignation or removal to the
Lenders and the Borrower. Upon receipt of any such notice of resignation or
removal, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided that no consent of the Borrower shall be required if an Event of
Default has occurred and is continuing), to appoint a successor Administrative
Agent which shall be a commercial bank or trust company with offices in the U.S.
having combined capital and surplus in excess of $100,000,000. If no such
successor shall have been so appointed by the Required Lenders and accepted such
appointment within thirty (30) days after notice of the Administrative Agent’s
resignation or removal, then, (i) in the case of a resignation of the
Administrative Agent, the resigning Administrative Agent with the consent of the
Borrower (such consent not to be unreasonably withheld, or delayed; provided
that no consent of the Borrower shall be required if an Event of Default has
occurred and is continuing) or (ii) in the case of a removal of the
Administrative Agent, the Borrower, may, with the consent of the Required
Lenders, on behalf of the Lenders, appoint a successor Administrative Agent;
provided that if no qualifying Person has accepted such appointment, then such
resignation or removal shall nonetheless become effective after such thirty-day
period and (1) the retiring or removed Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any possessory Collateral held by the Administrative
Agent on behalf of the Lenders the retiring Administrative Agent shall continue
to hold such Collateral until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly (and each Lender will cooperate with the Borrower to
enable the Borrower to take such actions), until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) or
removed Administrative Agent, and the retiring (or retired) or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this paragraph) other than its obligations under
Section 9.08. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the resignation or removal
of the Administrative Agent hereunder and under the other Loan Documents, the
provisions of this Article 8 and Section 9.05 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent. If the Administrative Agent consolidates
with, merges or converts into, or transfers all or substantially all its
corporate trust business or assets to, another corporation or banking
association, the resulting, surviving or transferee corporation without any
further act shall be the successor administrative agent hereunder.

 

98

--------------------------------------------------------------------------------

 

 

Section 8.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement, made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with the incurrence of the Initial Term Loans
hereunder, and made and shall continue to make its own appraisal of the
creditworthiness of Holdings and its Subsidiaries. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. The Administrative Agent shall not have any
duty or responsibility, either initially or on a continuing basis, or otherwise,
to make any such investigation or any such appraisal on behalf of the Lenders or
to provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter, and the Administrative Agent shall not have any
responsibility with respect to the accuracy or completeness of any information
provided to the Lenders. Except for documents expressly required by this
Agreement to be transmitted by the Administrative Agent to the Lenders, the
Administrative Agent shall not have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come in to the possession of the Administrative Agent or any of its Related
Parties.

 

Section 8.08     Collateral and Guarantee Matters. The Lenders irrevocably
authorize the Administrative Agent to, and the Administrative Agent shall:

 

(a)     release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) on the date upon which all of
the Loan Obligations (other than contingent obligations not yet accrued and
payable) have been paid in full in cash, the Aggregate Commitments have expired
or have been terminated (such date, the “Termination Date”), (ii) with respect
to any property constituting Collateral that (x) is sold, transferred or
otherwise disposed of by the Borrower, Holdings or any other Loan Party to any
Person other than a Loan Party (but excluding any transaction where the
recipient is required to become a Loan Party) in a transaction permitted by this
Agreement and the Collateral Documents, at the time of such sale or disposition,
to the extent of the interest sold or disposed of or (y) is owned or at any time
acquired by a Restricted Subsidiary that has been released from its Guarantee,
concurrently with the release of such Guarantee, (iii) subject to Section 9.01,
if approved, authorized or ratified in writing by the Required Lenders or such
other number or percentage of Lenders required by Section 9.01, (iv) owned by a
Guarantor upon release of such Guarantor from its obligations under its
Guarantee pursuant to clause (c) below or (v) as expressly provided in the
Collateral Documents;

 

99

--------------------------------------------------------------------------------

 

 

(b)      [Reserved];

 

(c)     execute any documents and instruments reasonably requested by the
Borrower to evidence the release of any Guarantor from its obligations under the
Guarantee if (i) all or substantially all of the assets of any Guarantor other
than Holdings or all of the Capital Stock of any Guarantor other than Holdings
is sold (including by consolidation, merger, issuance or otherwise) or disposed
of (including by liquidation, dissolution or otherwise) by Holdings or any of
its Subsidiaries, (ii) unless Holdings elects otherwise, any Guarantor other
than Holdings is designated an Unrestricted Subsidiary in accordance with the
terms of this Agreement, (iii) such Person ceases to be a Restricted Subsidiary
or becomes an Excluded Subsidiary as a result of a transaction or designation
permitted hereunder (it being understood that, in each case under this clause
(c), any such Person shall be automatically and unconditionally released and
discharged from all obligations under its Guarantee upon notice from Borrower to
the Administrative Agent to such effect, without any further action required on
the part of the Administrative Agent or any Lender), in each case, only to the
extent such transaction is in compliance with the Loan Documents;

 

(d)     upon receipt of an Officer’s Certificate stating that such Indebtedness
(or Liens securing such Indebtedness, if applicable) is permitted under the Loan
Documents, enter into intercreditor agreements or arrangements (including any
amendment, supplement or other modification of any Collateral Document to add or
provide for additional secured parties) with respect to Indebtedness (or Liens
securing such Indebtedness) that is required or permitted to be pari passu with
or subordinated to the Loan Obligations (or the Liens securing the Loan
Obligations) pursuant to Section 6.03; and

 

(e)     release the Borrower from its obligations under the Loan Documents,
without the consent of the Lenders, if: (1) Holdings or any successor to
Holdings has assumed the obligations of the Borrower under the Loan Documents,
by executing and delivering documentation that is reasonably satisfactory in
form to the Administrative Agent and the Required Lenders, (2) the Borrower
shall execute a Guarantee, (3) Holdings delivers an Opinion of Counsel to the
Administrative Agent and the Required Lenders that such Guarantee is permitted
by the terms of this Agreement, and has been duly authorized, executed and
delivered by the Borrower and constitutes a valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with its terms (subject
to customary exceptions), until such time, if any, such Guarantee may be
released pursuant to the terms of this Agreement, and that all conditions
precedent (if any) to the execution of such Guarantee provided for in this
Agreement have been complied with and (4) any other Loan party shall provide any
affirmation or Collateral Documents reasonably requested by the Administrative
Agent or the Required Lenders.

 

In each case as specified in this Section 8.08, upon receipt of an Officer’s
Certificate, the Administrative Agent will (and each Lender hereby authorizes
the Administrative Agent to), at the Borrower’s expense, deliver, upon the
request of the applicable Loan Party, to such Loan Party or any designee of such
Loan Party any certificates, powers or other physical collateral held by it and
relating to such item of Collateral (but subject to the requirements of any
applicable intercreditor agreement) and execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents, release such Guarantor from its
obligations under the Guarantee or execute and deliver the agreements described
in clause (d) above, in each case, in accordance with the terms of the Loan
Documents and this Section 8.08; provided that the Borrower shall have delivered
to the Administrative Agent (i) a certificate of a Responsible Officer of the
Borrower certifying that any such transaction has been consummated in compliance
with this Agreement and the other Loan Documents as the Administrative Agent
shall reasonably request and (ii) an Opinion of Counsel confirming that such
release is permitted by Section 8.08. Additionally, with respect to
subordinating the Administrative Agent’s security interest in Collateral to a
Permitted Lien which is permitted pursuant to this agreement to rank senior to
the Loans, upon the request of the applicable Loan Party, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the subordination of the Administrative Agent’s security
interest in the Collateral to such Permitted Lien; provided that the Borrower
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Borrower certifying that any such subordination has been
consummated in compliance with this Agreement and the other Loan Documents as
the Administrative Agent shall reasonably request and (ii) an Opinion of Counsel
confirming that such subordination is permitted by this Agreement.

 

100

--------------------------------------------------------------------------------

 

 

Each Secured Party hereby further authorizes the Administrative Agent on behalf
of and for the benefit of the Secured Parties, (a) to be the agent for and
representative of the Secured Parties with respect to the Collateral and the
Collateral Documents, (b) to enter into any applicable intercreditor agreement
contemplated by this agreement, including any Intercreditor Agreement and (c) to
take any actions thereunder as determined by the Administrative Agent to be
necessary or advisable. Each Secured Party hereby further authorizes the
Administrative Agent on behalf of and for the benefit of the Secured Parties to
enter into any other intercreditor agreement reasonably required by the Loan
Documents (including any Intercreditor Agreement), and each Secured Party agrees
to be bound by the terms of such intercreditor agreement.

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent and each Secured Party hereby agree that
(i) unless the Administrative Agent consents thereto, no Secured Party shall
have any right individually to realize upon any of the Collateral or to enforce
the Loan Documents, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent on behalf
of itself and the Lenders in accordance with the terms hereof and all powers,
rights and remedies under the Collateral Documents may be exercised solely by
the Administrative Agent on behalf of the Secured Parties, and (ii) in the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Administrative Agent shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Obligations as a credit on account of the purchase price for any collateral
payable by the Administrative Agent at such sale or other disposition.

 

Section 8.09     [Reserved]

 

Section 8.10     Appointment of Supplemental Administrative Agents.

 

(a)     It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

101

--------------------------------------------------------------------------------

 

 

(b)     In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 8 and of Section
9.05 (obligating the Borrower to pay the Administrative Agent’s expenses and to
indemnify the Administrative Agent) that refer to the Administrative Agent shall
inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

 

(c)     Should any instrument in writing from the Borrower or any other Loan
Party be required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
it such rights, powers, privileges and duties, the Borrower shall, or shall
cause such Loan Party to, execute, acknowledge and deliver any and all such
instruments promptly upon request by the Administrative Agent. In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

(d)     No Administrative Agent shall be responsible for the actions of any
other administrative agent appointed pursuant to this Section 8.10.

 

Section 8.11     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Loan Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.07) allowed in such judicial proceeding;
and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.07.

 

102

--------------------------------------------------------------------------------

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Loan
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

Section 8.12     Indemnification of Administrative Agent. Each Lender, on a pro
rata basis, based on its Aggregate Exposure Percentage, severally (but not
jointly) agrees to indemnify the Administrative Agent and its Related Parties,
to the extent that the Administrative Agent or its Related Parties shall not
have been reimbursed by any Loan Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including Attorney Costs (which shall be limited to one (1) counsel,
at any given time, to the Administrative Agent, and if reasonably necessary, one
(1) local counsel, at any given time, to the Administrative Agent in each
relevant jurisdiction)) or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or on behalf of or asserted against the
Administrative Agent or its Related Parties (solely to the extent such Related
Party was performing services on behalf of the Administrative Agent) in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents (including in connection with enforcing a Lender’s
indemnification obligation hereunder); provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or its Related Parties’, as applicable, gross negligence
or willful misconduct, as determined by a court of competent jurisdiction in a
final and non-appealable judgment.

 

In addition, each Lender hereby severally (but not jointly) agrees to reimburse
the Administrative Agent and each of its Related Parties promptly upon demand
for such Lender’s pro rata share based on its Aggregate Exposure Percentage of
any costs and expenses (including Attorney Costs (which shall be limited to one
(1) counsel, at any given time, to the Administrative Agent, and if reasonably
necessary, one (1) local counsel, at any given time, to the Administrative Agent
in each relevant jurisdiction)) that may be incurred by the Administrative Agent
or any of its Related Parties, to the extent not reimbursed by a Loan Party, in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.

 

Section 8.13     Agency for Perfection. The Administrative Agent hereby
appoints, authorizes and directs each Secured Party to act as collateral
sub-agent for the Administrative Agent and the other Secured Parties for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Loan Party with, and cash and Cash
Equivalents held by, such Secured Party, and may further authorize and direct
such Secured Party to take further actions as collateral sub-agents for purposes
of enforcing such Liens or otherwise to transfer the Collateral subject thereto
to the Administrative Agent, and each Secured Party hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed. For the avoidance of doubt, nothing in this Section 8.13 is intended
to require the parties hereto to enter into any account control agreements not
otherwise required hereunder. For the avoidance of doubt, any Secured Party that
is appointed as a collateral sub-agent for the Administrative Agent shall be
entitled to the benefits set forth in Section 8.05.

 

103

--------------------------------------------------------------------------------

 

 

Article IX

MISCELLANEOUS

 

Section 9.01     Amendments, Etc.. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
consent of the Required Lenders) and the Borrower or the applicable Loan Party,
as the case may be, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:

 

(a)     extend or increase the Term Commitment of any Lender without the prior
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02, or the waiver of any non-monetary
Default or Event of Default shall not constitute an extension or increase of any
Term Commitment of any Lender);

 

(b)     postpone any date scheduled for any payment of principal, premium,
interest or fees, without the prior written consent of each Lender directly and
adversely affected thereby (it being understood that a waiver of any
non-monetary Default or Event of Default shall not constitute a postponement of
any date scheduled for any payment of principal, premium, interest or fees);

 

(c)     reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or (subject to clause (iii) of the second proviso to this
Section 9.01) reduce or forgive any fees or premium payable hereunder or under
any other Loan Document without the prior written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(d)     change any provision of this Section 9.01 without the prior written
consent of each Lender directly and adversely affected thereby; provided that
the consent of each Lender shall be required to reduce the voting percentage set
forth in the definition of “Required Lenders” or Section 9.07(a) (solely with
regard to the ability of the Borrower to assign or otherwise transfer any of its
rights or obligations hereunder);

 

(e)     release all or substantially all of the Collateral in any transaction or
series of related transactions (it being understood that a transaction permitted
under Section 6.07 or Section 6.11 shall not constitute the release of all or
substantially all of the Collateral); provided that the unused Term Commitment
and the portion of the Total Outstandings held or deemed held by any Defaulting
Lender shall be excluded for purposes of making such determination;

 

(f)     other than in connection with a transaction permitted under Section 6.07
or Section 6.11, release all or substantially all of the aggregate value of the
Guarantees; provided that the unused Term Commitment and the portion of the
Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded for purposes of making such determination;

 

104

--------------------------------------------------------------------------------

 

 

(g)     except as necessary or advisable to carry out the express intent of
sections of this Agreement (including Section 2.13, Section 2.14 and this
Section 9.01) permitting the addition of Classes of Loans or Term Commitments
that may be incurred on a pari passu or junior basis in right of payment and/or
Lien priority to the then-existing Loans and/or Term Commitments, or amend
Section 7.03 or Section 2.10(f) in a manner that directly and adversely affects
any Class without the consent of Lenders of such Class holding more than 50% of
the Term Commitments in respect of such Class

 

(h)     except as expressly set forth herein, amend Section 2.10(a) or Section
2.11 without the consent of each Lender directly and adversely affected thereby;
and

 

(i)     amend, modify or change any provision that provides for the pro rata
nature of disbursements by or payments to Lenders.

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document (it being understood that the Required Lenders may agree to grant
forbearance without the consent of the Administrative Agent, so long as such
forbearance is not related to any rights of the Administrative Agent).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Term Commitment of such Lender may not be increased or
extended without the consent of such Lender and (y) the principal and accrued
and unpaid interest of such Lender’s Loans shall not be reduced or forgiven
without the consent of such Lender.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the prior written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with any Term Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and all of the
applicable Refinancing Term Lenders (and no other Lenders) of the applicable
Refinancing Term Loan Series providing such Refinancing Term Loans in connection
with any refinancing facilities permitted pursuant to Section 2.14.

 

105

--------------------------------------------------------------------------------

 

 

In addition, notwithstanding anything to the contrary contained in this Section
9.01 or any Loan Document, (a) the Borrower and the Administrative Agent may,
without the input or consent of any other Lender, (i) effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Borrower and the Administrative Agent to effect the provisions of
Section 2.13 or Section 2.14 (provided, that the consents of any applicable
Lender shall be required, to the extent specified in Section 2.13, or Section
2.14), (ii) evidence the succession of another Person to the Borrower or
Holdings or successive successions, and the assumption by the successor Person
of the covenants, agreements and obligations of the Borrower or Holdings herein,
(iii) add to the covenants of the Borrower or Holdings such further covenants,
restrictions, conditions or provisions for the protection of the Lenders, or to
surrender any right or power herein conferred upon the Borrower or Holdings, and
to make the occurrence, or the occurrence and continuance, of a default in any
such additional covenants, restrictions, conditions or provisions an Event of
Default permitting the enforcement of all or any of the several remedies
provided in this Indenture as herein set forth; provided, however, that in
respect of any such additional covenants, restrictions, conditions or provisions
such amendment, supplemented Agreement or waiver may provide for a particular
period of grace after default (which period may be shorter or longer than that
allowed in the case of other defaults) or may provide for an immediate
enforcement upon such an Event of Default or may limit the remedies available to
the Administrative Agent upon such an Event of Default or may limit the right of
Required Lenders to waive such an Event of Default, (iv) evidence and provide
for the acceptance of appointment hereunder by a successor or replacement
Administrative Agent or under the Collateral Documents of a successor or
replacement Administrative Agent, Joint First Lien Collateral Agent or 1.75 Pari
Passu Collateral Agent, (v) to provide for any Guarantee, (vi) to add security
to or for the benefit of the Loans and, in the case of the Collateral Documents,
to or for the benefit of the other secured parties named therein, or to confirm
and evidence the release, termination or discharge of any Guarantee of the Loans
or Lien securing the Loans or any Guarantee when such release, termination or
discharge is permitted by this Agreement and the Collateral Documents and (vii)
(a) [reserved], (b) if the Administrative Agent and the Borrower have jointly
identified an obvious error, ambiguity, defect, inconsistency or any error or
omission of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision, (c) guarantees, collateral security documents and related
documents executed by Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be amended,
supplemented or waived without the consent of any Lender if such amendment,
supplement or waiver is delivered in order to (x) comply with local Law,
(y) cure ambiguities, omissions, mistakes or defects or (z) cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents and (d) the Borrower and the
Administrative Agent may, with the prior written consent of the Required
Lenders, effect immaterial amendments to the schedules and/or the exhibits to
this Agreement and the other Loan Documents, in each case, as in effect on the
Closing Date, if the Required Lenders have reasonably determined that such
amendments are appropriate or to account for events or circumstances occurring
after the Closing Date, which would have been included if such events or
circumstances had occurred prior to the Closing Date. Notwithstanding its
receipt of direction from the Lenders, the Administrative Agent shall not be
required to enter into any amendment hereunder that effects its own rights,
indemnities, protections, obligations or duties.

 

Section 9.02     Notices and Other Communications; Facsimile Copies.

 

(a)     General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or any other Loan Document shall be
in writing (including by facsimile or other electronic transmission). All such
written notices shall be mailed, faxed or delivered (including electronically)
to the applicable address, facsimile number or electronic mail address, as
follows:

 

(i)     if to the Borrower or the Administrative Agent, to the address,
facsimile number or electronic mail address specified for such Person on
Schedule 9.02 or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other parties;
and

 

(ii)     if to any other Lender, to the address, facsimile number or electronic
mail address specified in its Administrative Questionnaire or to such other
address, facsimile number or electronic mail address as shall be designated by
such party in a notice to the Borrower and the Administrative Agent.

 

106

--------------------------------------------------------------------------------

 

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto, (B) if delivered by mail, four (4) Business Days
after deposit in the mail, postage prepaid, (C) if delivered by facsimile, when
sent and receipt has been confirmed, and (D) if delivered by electronic mail,
when delivered; provided that notices and other communications to the
Administrative Agent pursuant to Article 2 shall not be effective until actually
received by such Person. In no event shall a telephone or voice-mail message be
effective as a notice, communication or confirmation hereunder; provided,
however, this sentence shall not limit Section 8.04.

 

(b)     Effectiveness of Facsimile or Other Electronic Documents and Signatures.
Loan Documents may be transmitted and/or signed by facsimile or other electronic
transmission (including portable document format). The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile or other electronic document or
signature.

 

(c)     Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
accordance with Section 9.05.

 

Section 9.03     No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

Section 9.04     Expenses. Holdings and the Borrower, jointly and severally,
agree to reimburse (1) the Administrative Agent in accordance with the Agent Fee
Letter and (2) the Administrative Agent and the Lenders for all of their costs,
fees and expenses incurred in connection with the enforcement or preservation of
any rights under this Agreement, the other Loan Documents and any other
documents prepared in connection herewith or therewith, including in each case
the reasonable fees, disbursements and other charges of one outside counsel to
the Administrative Agent and one outside counsel to the Lenders as a whole, and
if reasonably necessary, one additional local counsel to the Administrative
Agent in each relevant jurisdiction and one local counsel to the Lenders, taken
as a whole, in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions).

 

107

--------------------------------------------------------------------------------

 

 

Section 9.05     Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless the Administrative Agent, each Lender and their respective
Affiliates and their and their respective Affiliates’ directors, officers,
employees, controlling persons, counsel, agents, attorneys-in-fact, trustees and
advisors (collectively the “Indemnitees”) from and against any and all
liabilities, losses, damages, claims and expenses (including Attorney Costs
(which shall be limited to one (1) counsel, at any given time, to the
Administrative Agent and one (1) additional counsel for all other Indemnitees
taken as a whole and solely in the case of a conflict of interest among or
between Indemnitees, one (1) additional counsel to all similarly affected
Indemnitees taken as a whole, and if reasonably necessary, one (1) local
counsel, at any given time, to the Administrative Agent in each relevant
jurisdiction and one (1) additional local counsel for all other Indemnitees
taken as a whole in each relevant jurisdiction (which may include a single
special counsel acting in multiple jurisdictions), and solely in the case of a
conflict of interest, one (1) additional local counsel to all similarly affected
Person, taken as a whole)) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee, in each
case, in any way relating to or arising after the Closing Date (or, in the case
of the Administrative Agent only, in its capacity as such, the Closing Date) out
of or in connection with (a) the enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby (including enforcing the Borrower’s
indemnification obligations hereunder), (b) any Term Commitment or Loan or the
use or proposed use of the proceeds therefrom, or (c) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or by the Borrower or any other Loan Party) (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
(x) have been determined in the final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee (or any of its Related Indemnitees) or (y) arise
from claims of any of the Indemnitees solely against one (1) or more Indemnitees
(other than claims against an Indemnitee in its capacity as Administrative
Agent) that have not resulted from the action, inaction, participation or
contribution of the Borrower, Holdings or any Affiliates of the foregoing or any
of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors; provided further that Section
3.01 (instead of this Section 9.05) shall govern indemnities with respect to
Taxes, except that Taxes representing losses, claims, damages, etc., with
respect to a non-Tax claim shall be governed by this Section 9.05 (without
duplication of Section 3.01). No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through Syndtrak, IntraLinks, the internet, email or other similar information
transmission systems in connection with this Agreement, in each case, except to
the extent any such damages are found in a final non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee nor shall any Indemnitee or any Loan Party
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that nothing contained in this sentence shall limit the
Borrower’s indemnification and reimbursement obligations under this Agreement.
The Borrower shall not be liable for any settlement in respect of any
Indemnified Liabilities effected without the Borrower’s consent (which consent
shall not be unreasonably withheld), but if settled with the Borrower’s prior
written consent, or (without limitation of the Borrower’s obligations set forth
above) if there is a final judgment against an Indemnitee, the Borrower agrees
to indemnify and hold harmless each Indemnitee in the manner set forth above.
The Borrower shall not, without the prior written consent of the affected
Indemnitee (which consent shall not be unreasonably withheld or delayed), effect
any settlement of any pending or threatened Indemnified Liability against such
Indemnitee in respect of which indemnity could have been sought hereunder by
such Indemnitee unless such settlement (a) includes an unconditional release of
such Indemnitee from all liability or claims that are the subject matter of such
claimed or threatened Indemnified Liability, (b) does not include any statement
as to any admission of fault, culpability or failure to act by or on behalf of
such Indemnitee and (c) includes customary confidentiality provisions reasonably
acceptable to such Indemnitee. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 9.05 shall be reimbursed within ten (10)
Business Days of written demand therefor (together with reasonable backup
documentation). The agreements in this Section 9.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender and the
Termination Date. For purposes hereof, “Related Indemnitee” of an Indemnitee
means (1) any Controlling Person or Controlled affiliate of such Indemnitee,
(2) the respective partners, directors, officers, or employees of such
Indemnitee or any of its Controlling Persons or Controlled affiliates and
(3) the respective agents, advisors or other representatives of such Indemnitee
or any of its Controlling Persons or Controlled affiliates, in the case of this
clause (3), acting on behalf of or at the instructions of such Indemnitee,
Controlling Person or such Controlled affiliate; provided that each reference to
a Related Indemnitee in this sentence pertains to a Related Indemnitee involved
in performing services under this Agreement and the Facilities. Notwithstanding
the foregoing, if it is found by a final, non-appealable judgment of a court of
competent jurisdiction in any such action, proceeding or investigation that any
loss, claim, damage or liability of any Indemnitee has resulted from the gross
negligence or willful misconduct of such Indemnitee (or any of its Related
Indemnitees), such Indemnitee will repay such portion of the reimbursed amounts
previously paid to such Indemnitee under this Section that is attributable to
expenses incurred in relation to the act or omission of such Indemnitee which is
the subject of such finding.

 

108

--------------------------------------------------------------------------------

 

 

Section 9.06     Marshalling; Payments Set Aside. Neither the Administrative
Agent nor any Lender shall be under any obligation to marshal any assets in
favor of any Loan Party or any other Person or against or in payment of any or
all of the Loan Obligations. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor or related thereto, shall be revived and continued
in full force and effect as if such payment or payments had not been made or
such enforcement or setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Federal Funds Rate from time to time in effect.

 

Section 9.07     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender and the acknowledgement of the
Administrative Agent, and any such assignment without such consent shall be null
and void (for the avoidance of doubt, any such transfer that occurs pursuant to
a transaction permitted under Section 6.11 is permitted hereunder without any
such consent), and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of Section 9.07(b), or (ii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.07(g) or Section
9.07(i), as the case may be. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 9.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

109

--------------------------------------------------------------------------------

 

 

(b)     Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement; provided that
(i) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund with respect to a Lender, the aggregate amount of such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent shall not be less
than $1,000,000, in the case of any assignment in respect of any Term Loans
(provided, however, that concurrent assignments to or by Approved Funds will be
treated as a single assignment for the purpose of meeting the minimum transfer
requirements), (ii)  each of the Administrative Agent (whose consent shall not
be unreasonably withheld, delayed or conditioned) (except in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund (but
subject to clause (iv) below)), and, so long as no Event of Default has occurred
and is continuing, the Borrower consents (such consent not to be unreasonably
withheld, delayed or conditioned and deemed granted if not refused in writing
within five (5) Business Days of any written request to consent to an
assignment) to such assignment, (iii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Term
Commitment assigned, except that this clause (iii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis, (iv) the parties (other than the Borrower
unless its consent to such assignment is required hereunder) to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption together with a processing and recordation fee of $3,500 (which fee
(x) the Borrower shall not have an obligation to pay except as required in
Section 3.07 and (y) may be waived or reduced by the Administrative Agent in its
discretion) and (v) the assigning Lender shall deliver any Notes evidencing such
Loans to the Borrower or the Administrative Agent if requested.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 9.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04 and Section 9.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment and shall continue to be bound by Section 9.08). Upon request,
the Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender; provided that if the Borrower has previously issued an assigning Lender
a Note, then the Borrower shall have no obligation to deliver a Note to the
assignee Lender except upon the surrender by the assigning Lender of its Note
(or receipt by the Borrower of a certificate of loss including reasonably
satisfactory indemnification provisions).

 

110

--------------------------------------------------------------------------------

 

 

(c)     The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Term Commitments of, and
principal amounts (and stated interest amounts) of the Loans, owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as the owner of its
interests in the Loans and amounts due under the Loan Documents as set forth in
the Register and as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent, any Lender (solely with respect to such
Lender’s interest), at any reasonable time and from time to time upon reasonable
prior notice. Notwithstanding anything to the contrary contained in this
Agreement, the Loans and Loan Obligations are intended to be treated as
registered obligations for U.S. federal income Tax purposes. Any right or title
in or to any Loans and Loan Obligations (including with respect to the principal
amount and any interest thereon) may only be assigned or otherwise transferred
through the Register. This Section 9.07 shall be construed so that the Loans and
Loan Obligations are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code, Treasury
Regulation Section 5f.103-1(c) or Section 1.163-5(b) of the United States
Proposed Treasury Regulations (or, in each case, any amended or successor
version) and any other related regulations (or any successor provisions of the
Code or such regulations).

 

(d)     The words “execution,” “signed,” “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(e)     Any Lender may at any time (but without the consent of or notice to the
Administrative Agent or Borrower), sell participations to any Person (other than
a natural person, the Borrower, Holdings or any Affiliate of the Borrower or
Holdings or (unless a Default or Event of Default has occurred and is
continuing) a Competitor) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Term Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the clauses (a) through (i) of the
first proviso to Section 9.01 that directly and adversely affects such
Participant. Subject to Section 9.07(f), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 3.01 and Section 3.04
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f) and Section 3.06 read as if a Participant were a Lender
(it being understood that the documentation required thereunder shall be
delivered to the participating Lender and the Administrative Agent)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.07(b); provided that such Participant agrees to bound by
such Sections, including for the avoidance of doubt to be subject to the
provisions of Section 3.01(f) and Section 3.06 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 9.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.11 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any Term
Commitments or any Loans or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such Term Commitment or Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations or Section
1.163-5(b) of the United States Proposed Treasury Regulations (or, in each case,
any amended or successor version). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender (and the Borrower, to the
extent that the Participant requests payment from the Borrower) shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

111

--------------------------------------------------------------------------------

 

 

(f)     A Participant shall not be entitled to receive any greater payment under
Section 3.01 or Section 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.

 

(g)     Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(h)     [Reserved].

 

(i)     Notwithstanding anything to the contrary contained herein, any Lender (a
“Pledging Lender”) shall have the right from time to time in its discretion and
without the consent of Borrower to pledge, securitize, encumber, hypothecate, or
otherwise transfer (a “Pledge”) all or any portion of its interest in the Loan
to an Eligible Assignee (each, a “Pledgee”); provided that unless and until the
applicable Pledgee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such Pledge shall release the Pledging
Lender from any of its obligations under the Loan Documents and, (ii) such
Pledgee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such Pledgee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise (unless
such Pledgee is an Eligible Assignee which has complied with the requirements of
Section 9.07(b)).

 

(j)     [Reserved].

 

(k)     Assignments of Term Loans to any Purchasing Borrower Party shall be
permitted through open market purchases and/or “Dutch auctions”, so long as any
offer to purchase or take by assignment (other than through open market
purchases) by such Purchasing Borrower Party shall have been made to all Term
Lenders, so long as (i) no Default or an Event of Default has occurred and is
continuing and (ii) the Term Loans purchased are immediately cancelled pursuant
to Section 9.07(l).

 

(l)     Upon any purchase of Loans by a Purchasing Borrower Party, such Loans
shall be immediately contributed to the Borrower, whereupon, (i) the aggregate
principal amount (calculated on the face amount thereof) of such Loans shall
automatically be cancelled and retired by the Borrower on the date of such
contribution or purchase (and, if requested by the Administrative Agent, with
respect to a contribution of Loans, any applicable contributing Lender shall
execute and deliver to the applicable Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
such Loans to the Borrower for immediate cancellation) and (ii) the applicable
Agent shall record such cancellation or retirement in the Register.

 

112

--------------------------------------------------------------------------------

 

 

Section 9.08     [Reserved].

 

Section 9.09     Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each other Loan Party) to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Loan Obligations
owing to such Lender hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Lender shall have made
demand under this Agreement or any other Loan Document and although such Loan
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Loan
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this Section 9.09 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent and such Lender
may have.

 

Section 9.10     Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the Loan
Obligations hereunder.

 

Section 9.11     Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic transmission (including
portable document format) of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic means be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.

 

113

--------------------------------------------------------------------------------

 

 

Section 9.12     Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed to be a conflict with this Agreement.
Each Loan Document was drafted with the joint participation of the respective
parties thereto and shall be construed neither against nor in favor of any
party, but rather in accordance with the fair meaning thereof.

 

Section 9.13     Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by each Agent and each Lender, regardless of any
investigation made by any Agent or any Lender or on their behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default at the time of incurrence of the Initial Term Loans or any
Borrowing, and shall continue in full force and effect until the Termination
Date. The provisions of Article 3 and Article 8 and Sections 9.05, 9.08, 9.15
and 9.16 shall survive and remain in full force and effect following the
Termination Date.

 

Section 9.14     Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 9.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

Section 9.15     GOVERNING LAW.

 

(a)     THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN ANY LOAN
DOCUMENT EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS
AND APPELLATE COURTS FROM ANY THEREOF (OTHER THAN WITH RESPECT TO ACTIONS BY ANY
AGENT OR ANY LENDER IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY A LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO). EACH OF THE BORROWER, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

114

--------------------------------------------------------------------------------

 

 

Section 9.16     WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 9.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 9.17     Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender that each such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and permitted assigns.

 

Section 9.18     U.S.A PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and each other Loan Party in accordance
with the PATRIOT Act.

 

Section 9.19     No Advisory or Fiduciary Relationship. In connection with all
aspects of each transaction contemplated hereby, each of Holdings and the
Borrower acknowledge and agrees that (a) the Facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between Holdings
and the Borrower, on the one hand, and the Agents and the Lenders, on the other
hand, and Holdings and the Borrower are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (b) in connection with the
process leading to such transaction, each of the Agents and the Lenders is and
has been acting solely as a principal and is not the agent or fiduciary, for the
Borrower; and (c) the Agents and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and Holdings and the Borrower
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate.

 

115

--------------------------------------------------------------------------------

 

 

Article X

GUARANTEES; RELEASE OF GUARANTOR

 

Section 10.01     Guarantee. Each of the Guarantors hereby unconditionally
guarantees, jointly and severally with each other Guarantor, to each Lender and
to the Administrative Agent and its successors and assigns, irrespective of the
validity and enforceability of this Agreement, any other Loan Document or the
obligations of the Borrower hereunder or thereunder, that: (i) the due and
punctual payment of the principal of, premium, if any, and interest on the
Loans, whether at maturity or on an interest payment date, by acceleration,
pursuant to any prepayment pursuant to Section 2.03, Change of Control Offer or
otherwise, to the extent lawful, and all other obligations of the Borrower to
the Lenders or the Administrative Agent hereunder or thereunder shall be
promptly paid in full when due, all in accordance with the terms hereof and
thereof, including all amounts payable to the Administrative Agent under Section
9.05 hereof, and (ii) in case of any extension of time of payment or renewal of
any Loans or any of such other obligations, the same shall be promptly paid in
full when due or performed in accordance with the terms of the extension or
renewal, whether at stated maturity, by acceleration or otherwise.

 

If the Borrower fails to make any payment when due of any amount so guaranteed
for whatever reason, each Guarantor shall be obligated, jointly and severally
with each other Guarantor, to pay the same immediately. Each Guarantor hereby
agrees that its obligations hereunder shall be continuing, absolute and
unconditional, irrespective of, and shall be unaffected by, the validity,
regularity or enforceability of the Loans, this Agreement, the Collateral
Documents, the absence of any action to enforce the same, any waiver or consent
by any Lender or the Administrative Agent with respect to any provisions hereof
or thereof, the recovery of any judgment against the Borrower, any action to
enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of such Guarantor. If any Lender or the
Administrative Agent is required by any court or otherwise to return to the
Borrower or any Guarantor, or any custodian, trustee, liquidator or other
similar official acting in relation to the Borrower or such Guarantor, any
amount paid by the Borrower or any Guarantor to the Administrative Agent or such
Lender, this Article X, to the extent theretofore discharged with respect to any
Guarantee, shall be reinstated in full force and effect. Each Guarantor agrees
that it shall not be entitled to any right of subrogation in relation to the
Lenders in respect of any obligations guaranteed hereby by such Guarantor until
payment in full of all such obligations. Each Guarantor further agrees that, as
between such Guarantor, on the one hand, and the Lenders of Loans and the
Administrative Agent on the other hand, (i) the maturity of the obligations
guaranteed hereby may be accelerated as provided in Article VII hereof for the
purposes of such Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby and (ii) in the event of any acceleration of such obligations
as provided in Article VII hereof such obligations (whether or not due and
payable) shall forthwith become due and payable by such Guarantor, jointly and
severally with each other Guarantor, for the purpose of this Article X. In
addition, without limiting the foregoing, upon the effectiveness of an
acceleration under Article VII, the Administrative Agent may make a demand for
payment on the Loans under any Guarantee provided hereunder and not discharged.

 

Section 10.02     Obligations of each Guarantor Unconditional. Nothing contained
in this Article X or elsewhere in this Agreement or in any other Loan Document
is intended to or shall impair, as between each Guarantor and the Lenders, the
obligations of such Guarantor which are absolute and unconditional, to pay to
the Lenders the principal of, premium, if any, and interest on the Loans as and
when the same shall become due and payable in accordance with the provisions of
their Guarantee or is intended to or shall affect the relative rights of the
Lenders and creditors of such Guarantor, nor shall anything herein or therein
prevent the Administrative Agent or any Lender from exercising all remedies
otherwise permitted by applicable Law upon any Default under this Agreement in
respect of cash, property or securities of such Guarantor received upon the
exercise of any such remedy.

 

116

--------------------------------------------------------------------------------

 

 

Upon any distribution of assets of a Guarantor referred to in this Article X,
the Administrative Agent, subject to the provisions of Article VIII, and the
Lenders shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the Administrative
Agent or to such Lenders for the purpose of ascertaining the persons entitled to
participate in such distribution, the holders of other indebtedness of such
Guarantor, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Article X.

 

Section 10.03     Release of a Guarantor. (a) If (i) all or substantially all of
the assets of any Guarantor other than Holdings or all of the Capital Stock of
any Guarantor other than Holdings is sold (including by consolidation, merger,
issuance or otherwise) or disposed of (including by liquidation, dissolution or
otherwise) by Holdings or any of its Subsidiaries, (ii) unless Holdings elects
otherwise, any Guarantor other than Holdings is designated an Unrestricted
Subsidiary in accordance with the terms of this Agreement or becomes an Excluded
Subsidiary (other than pursuant to clause (a) of the definition of “Excluded
Subsidiary” except in the circumstances set forth in clause (i) above), (iii)
the Termination Date shall have occurred, or (iv) in accordance with Section
9.01, then in each case such Guarantor or the Person acquiring such assets (in
the event of a sale or other disposition of all or substantially all of the
assets of a Guarantor), as the case may be, shall be deemed automatically and
unconditionally released and discharged from any of its obligations under this
Agreement without any further action on the part of the Administrative Agent or
any Lender.

 

(b) An Unrestricted Subsidiary or an Excluded Subsidiary that Holdings has, at
its option, caused to become a Guarantor shall be deemed automatically and
unconditionally released and discharged from all obligations under its Guarantee
upon written notice from Holdings to the Administrative Agent to such effect,
without any further action required on the part of the Administrative Agent or
any Lender.

 

Section 10.04     Execution and Delivery of Guarantee. The execution by each
Guarantor of this Agreement or a supplemental guarantee in the form included in
Exhibit K evidences the Guarantee of such Guarantor.

 

Section 10.05     Limitation on Guarantor Liability. Notwithstanding anything to
the contrary in this Article X, each Guarantor, the Administrative Agent and
each Lender hereby confirms that it is the intention of all such parties that
the Guarantee of such Guarantor not constitute a fraudulent conveyance under
applicable fraudulent conveyance provisions of the Bankruptcy Law or any
comparable provision of state law. To effectuate that intention, the
Administrative Agent, the Lenders and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor under its Guarantee are limited to the
maximum amount that would not render the Guarantor’s obligations subject to
avoidance under applicable fraudulent conveyance provisions of the Bankruptcy
Law or any comparable provision of state law.

 

Section 10.06     Article X not to Prevent Events of Default. The failure to
make a payment on account of principal, premium, if any, or interest, if any, on
the Loans by reason of any provision in this Article X shall not be construed as
preventing the occurrence of any Event of Default under Section 7.01 hereof.

 

117

--------------------------------------------------------------------------------

 

 

Section 10.07     Waiver by the Guarantors. To the extent permitted by
applicable Law, each Guarantor hereby irrevocably waives diligence, presentment,
demand of payment, demand of performance, filing of claims with a court in the
event of insolvency of bankruptcy of the Borrower, any right to require a
proceeding first against the Borrower, the benefit of discussion, protest,
notice and all demand whatsoever and covenants that this Guarantee shall not be
discharged except by complete performance of the obligations contained in this
Agreement, any other Loan Document and in this Article X.

 

Section 10.08     Subrogation and Contribution. Upon making any payment with
respect to any obligation of the Borrower under this Article, the Guarantor
making such payment shall be subrogated to the rights of the payee against the
Borrower with respect to such obligation; provided, that the Guarantor may not
enforce either any right of subrogation, or any right to receive payment in the
nature of contribution, or otherwise, from any other Guarantor, with respect to
such payment so long as any amount payable by the Borrower hereunder or under
any other Loan Document remains unpaid.

 

Each Guarantor that makes a payment under its Guarantee shall be entitled, upon
payment in full of all guaranteed obligations under this Agreement, to seek and
receive contribution from and against each other Guarantor in an amount equal to
such other Guarantor’s pro rata portion of such payment based on the respective
net assets of all the Guarantors at the time of such payment determined in
accordance with GAAP.

 

Section 10.09     Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement are nonetheless payable by the Guarantors hereunder forthwith on
demand by the Administrative Agent or the Lenders.

 


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

118

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

HOVNANIAN ENTERPRISES, INC., as Holdings

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Bachstetter 

 

 

Name: 

David Bachstetter 

 

 

Title:

Vice President Finance and Treasurer 

 

          K. HOVNANIAN ENTERPRISES, INC., as Borrower             By:  /s/ David
Bachstetter     Name:  David Bachstetter     Title:  Vice President Finance and
Treasurer             

K. HOV IP, II, INC., as a Guarantor

            By:   /s/ David Bachstetter     Name:  David Bachstetter     Title: 
Chief Executive Officer and Treasurer              On behalf of each other
entity named in Schedule 10.01 hereto, as a Guarantor             By: /s/ David
Bachstetter     Name:  David Bachstetter     Title: Vice President  

 

Hovnanian - Secured Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffery Rose 

 

 

Name: 

Jeffery Rose  

 

 

Title:

Vice President 

 

 

Hovnanian - Secured Term Loan Credit Agreement

--------------------------------------------------------------------------------

 

 

 

GSO CAPITAL PARTNERS LP, on behalf of each of the Lenders named on Schedule I
hereto

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Marisa J. Beeney

 

 

Name: 

Marisa J. Beeney 

 

 

Title:

Authorized Signatory 

 

     

Hovnanian - Secured Term Loan Credit Agreement